Exhibit 10.7
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made on
July 29, 2008, by and among MASTEC, INC., a Florida corporation (individually
and, in its capacity as the representative of the other Borrowers pursuant to
Section 4.4 hereof, “MasTec”), a Florida corporation with its chief executive
office and principal place of business at 800 Douglas Road, North Tower, 12th
Floor, Coral Gables, Florida 33134; its subsidiaries named as “Borrowers” on
Annex A hereto, MasTec, and each other Borrower being referred to collectively
as “Borrowers,” and individually as a “Borrower”); its subsidiaries party hereto
as “Guarantors”; the various financial institutions listed on the signature
pages hereof (together with their respective successors and permitted assigns,
the “Lenders”); BANK OF AMERICA, N.A., a national banking association, in its
capacity as collateral and administrative agent for the Lenders pursuant to
Section 13 hereof (together with its successors in such capacity, “Agent”), and
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as Syndication
Agent (together with its successors in such capacity, the “Syndication Agent”).
Capitalized terms used in this Agreement have the meanings assigned to them in
Section 1.
Recitals:
     MasTec, its Affiliates party thereto as borrowers, certain financial
institutions (the “Original Lenders”) and Fleet Capital Corporation (“FCC”), as
Administrative Agent (the “Original Agent”), were parties to a certain Revolving
Credit and Security Agreement dated January 22, 2002 (as at any time amended,
restated, modified or otherwise supplemented, the “Original Loan Agreement”),
pursuant to which the Original Lenders made certain revolving credit loans and
letter of credit accommodations to Borrowers.
     Prior to the date of the Existing Loan Agreement (as defined below),
(i) FCC assigned all of its interests in the loans under the Original Loan
Agreement to Bank of America, N.A., (ii) FCC resigned as Administrative Agent
under the Original Loan Agreement and (iii) Bank of America, N.A. was appointed
as successor Administrative Agent by the Lenders party to the Original Loan
Agreement.
     MasTec, its Affiliates party thereto as borrowers, certain financial
institutions (the “Existing Lenders”) and Agent, are parties to a certain
Amended and Restated Loan and Security Agreement dated May 10, 2005 (as at any
time amended, restated, modified or otherwise supplemented, and as in effect on
the date hereof, the “Existing Loan Agreement”), pursuant to which the Existing
Lenders made certain revolving credit loans and letter of credit accommodations
to Borrowers.
     Borrowers have requested that the Existing Loan Agreement be amended and
restated in its entirety to become effective and binding on the Obligors
pursuant to the terms hereof, and the Lenders (including the Existing Lenders
that are parties hereto) have agreed, subject to the terms of this Agreement, to
amend and restate the Existing Loan Agreement in its entirety to read as set
forth herein, and it has been agreed by the parties hereto that (a) the
commitments which the Existing Lenders that are parties hereto extended to
Borrowers under the Existing Loan Agreement and the commitments of new Lenders
that become parties hereto shall be extended or advanced upon the amended and
restated terms and conditions contained in this Agreement, (b) the Loans and
other Secured Obligations outstanding under (and as defined in) the Existing
Loan Agreement shall be governed by and deemed to be outstanding under the
amended and restated terms and conditions contained herein, and (c) all existing
Secured Obligations are and shall continue to be (and all Obligations incurred
pursuant hereto shall be) secured by the Loan Documents, which for purposes of
this Agreement shall include the Loan Documents under (and as defined in) the
Existing Loan Agreement, as such Loan Documents may be now or

 



--------------------------------------------------------------------------------



 



hereafter amended, modified, supplemented or restated in connection with the
credit facility under this Agreement.
     Obligors have requested that the Lenders establish a revolving credit
facility pursuant to which revolving credit loans may be made to Borrowers and
letters of credit may be issued for the account of Borrowers, which shall be
used by Borrowers to finance their mutual and collective enterprise of providing
construction, design, installation, maintenance and upgrade services to
providers of telecommunications, broadband, energy services, traffic control and
homeland security services. In order to utilize the financial powers of each
Borrower in the most efficient and economical manner, and in order to facilitate
the financing of each Borrower’s needs, Lenders will, at the request of any
Borrower, make loans to all Borrowers under the revolving credit facility on a
combined basis and in accordance with the provisions hereinafter set forth.
Borrowers’ business is a mutual and collective enterprise and Borrowers believe
that the consolidation of all revolving credit loans under this Agreement will
enhance the aggregate borrowing powers of each Borrower and ease the
administration of their revolving credit loan relationship with Lenders, all to
the mutual advantage of Borrowers. Lenders’ willingness to extend credit to
Borrowers and to administer each Borrower’s collateral security therefor, on a
combined basis as more fully set forth in this Agreement, is done solely as an
accommodation to Borrowers and at Borrowers’ request in furtherance of
Borrowers’ mutual and collective enterprise.
     Each Borrower has agreed to be liable for loans and all outstanding other
obligations under this Agreement and to guarantee the obligations of each of the
other Borrowers under this Agreement and each of the other Loan Documents.
     NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the parties hereto, intending to be bound hereby, agree that the
Existing Loan Agreement is hereby amended and restated in its entirety by this
Agreement:
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
     1.1. Definitions.
          As used in this Agreement, the following terms shall have the
following meanings ascribed to them (terms used in the singular to have the same
meaning when used in the plural, and vice versa):
     Account — shall have the meaning given to the term “account” in the UCC or
the PPSA, as applicable, and shall include any and all rights of an Obligor to
payment for goods sold or leased or for services rendered that are not evidenced
by an Instrument or Chattel Paper, whether or not they have been earned by
performance.
     Account Debtor — a Person who is or becomes obligated under or on account
of an Account, Chattel Paper or General Intangible.
     Accounts Formula Amount — on any date of determination thereof, an amount
equal to the lesser of (i) the Revolver Commitments on such date or (ii) 85% (or
such lesser percentage as Agent may in its reasonable credit judgment determine
from time to time) of the net amount of Eligible Accounts on such date. As used
herein, the phrase “net amount of Eligible Accounts” shall mean the face amount
of such Accounts on any date less any and all returns, rebates, discounts (which
may, at Agent’s option, be calculated on shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) at any time issued, owing,
claimed by Account

-2-



--------------------------------------------------------------------------------



 



Debtors, granted, outstanding or payable in connection with, or any interest
accrued on the amount of, such Accounts at such date.
     Ace LC — a Letter of Credit issued for the account of MasTec for the
benefit of ACE American Insurance Company (“ACE”) in the stated amount of
$18,000,000 with respect to MasTec’s insurance coverage for claims under
worker’s compensation laws or similar legislation effected through ACE from time
to time.
     Acquisition — the acquisition of a Business Unit or of Equity Interests in
another Person sufficient to give the acquiring Person control of such other
Person, in each case whether by purchase, exchange, issuance of stock or other
securities, or by merger, reorganization or any other method.
     Acquisition Earn-Out Payments — earn-out payments required to be paid by
Borrowers relating to any Permitted Acquisition pursuant to the terms of the
acquisition documentation with the applicable seller(s), to the extent paid by
Borrowers in cash.
     Adjusted EBITDA — for any fiscal period of Borrowers and their Subsidiaries
(other than DirectStar), an amount equal to the sum for such period of
(i) Adjusted Net Earnings, plus (ii) provision for taxes based on income and for
state or provincial franchise taxes, to the extent deducted in the calculation
of Adjusted Net Earnings, plus (iii) interest expense, to the extent deducted in
the calculation of Adjusted Net Earnings, plus (iv) depreciation and
amortization to the extent deducted in the calculation of Adjusted Net Earnings,
plus (v) charges included in Adjusted Net Earnings related to purchase
accounting adjustments that are as required by FASB 141 and 142, plus
(vi) non-cash charges (including inventory adjustments, loss on job contract
accruals, litigation and legacy accounts receivable charges initially recognized
for the third Fiscal Quarter of 2007, expenses relating to equity award
compensation and write down of assets and the cumulative effect of changes in
accounting principles under GAAP) either (A) as approved by Agent or (B) from
discontinued operations to the extent deducted in the calculation of Adjusted
Net Earnings for such period, all calculated on a Consolidated basis, plus
(vii) without duplication, any cash Distributions made by DirectStar to any
Borrower, all calculated on a Consolidated basis; provided that, solely for the
purpose of determining the Leverage Ratio in connection with the calculation of
the Applicable Margin, (x) Adjusted EBITDA shall be calculated on a Consolidated
basis for Borrowers and their Subsidiaries (excluding those discontinued
operations of Borrowers and Guarantors reported to Agent in writing by Borrowers
on July 31, 2007), and (y) Adjusted EBITDA shall include, with respect to any
Permitted Acquisition, the Adjusted EBITDA of the acquired Person for the twelve
month period immediately preceding the Permitted Acquisition.
     Adjusted LIBOR Rate — for any Interest Period, with respect to LIBOR Loans,
the rate of interest per annum determined pursuant to the following formula:

       
LIBOR Rate =
  Offshore Base Rate  
 
     
 
  1.00 - Eurodollar Reserve Percentage  

     Where,
     “Offshore Base Rate” means the rate per annum appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in Dollars at approximately 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such

-3-



--------------------------------------------------------------------------------



 



Interest Period. If for any reason such rate is not available, the Offshore Base
Rate shall be, for any Interest Period, the rate per annum appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates. If for any
reason none of the foregoing rates is available, the Offshore Base Rate shall
be, for any Interest Period, the rate per annum determined by Agent as the rate
of interest at which Dollar deposits in the approximate amount of the applicable
LIBOR Loan would be offered by BofA’s London Branch to major banks in the
offshore Dollar market at their request at or about 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, rounded upward to the
next 1/8th of 1%) in effect on such day applicable to member banks under
regulations issued from time to time by the Board of Governors for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities” under Regulation D of the Board of
Governors). The Offshore Rate for each outstanding LIBOR Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.
     Adjusted Net Earnings — with respect to any fiscal period, the net earnings
(or loss) for such fiscal period of Borrowers and their Subsidiaries, all as
reflected on the financial statement of Borrowers and their Subsidiaries
supplied to Agent and Lenders pursuant to Section 10.1.3, but excluding: (i) any
gain or loss arising from the sale of capital assets; (ii) any gain arising from
any write-up of assets during such period; (iii) earnings of any Subsidiary
accrued prior to the date it became a Subsidiary; (iv) earnings of any Person,
substantially all the assets of which have been acquired in any manner by a
Borrower or Subsidiary, realized by such Person prior to the date of such
acquisition; (v) net earnings of any entity (other than a Subsidiary of a
Borrower) in which a Borrower has an ownership interest unless such net earnings
have actually been received by a Borrower in the form of cash Distributions;
(vi) any portion of the net earnings of any Subsidiary which for any reason is
unavailable for payment of Distributions to a Borrower; (vii) the earnings of
any Person to which any assets of a Borrower shall have been sold, transferred
or disposed of, or into which a Borrower shall have merged, or been a party to
any consolidation or other form of reorganization, prior to the date of such
transaction; (viii) any gain arising from the acquisition of any Equity
Interests of a Borrower; and (ix) any gain arising from extraordinary or
non-recurring items, all as determined in accordance with GAAP on a Consolidated
basis.
     Affiliate — a Person: (i) which directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
another Person; (ii) which beneficially owns or holds 10% or more of any class
of the Equity Interests of a Person; or (iii) 10% or more of the Equity
Interests with power to vote of which is beneficially owned or held by another
Person or a Subsidiary of another Person. For purposes hereof, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of any Equity Interest, by contract or otherwise.

-4-



--------------------------------------------------------------------------------



 



     Agency Appointment as to Vehicle Titles — as defined in Section 8.4.4 of
this Agreement.
     Agent Indemnitees — Agent and all of Agent’s present and future officers,
directors, employees, agents and attorneys.
     Agent Professionals — attorneys, accountants, appraisers, business
valuation experts, environmental engineers or consultants, turnaround
consultants and other professionals or experts retained by Agent.
     Agreement — this Second Amended and Restated Loan and Security Agreement
and all Annexes, Exhibits and Schedules thereto.
     Anti-Terrorism Laws — any laws relating to terrorism or money laundering,
including Executive Order No. 13224 and the USA Patriot Act.
     Applicable Law — all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant, Loan Document or Material Contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, provincial, federal and foreign constitutions, statutes,
rules, regulations and orders of Governmental Authorities; and all orders,
judgments and decrees of all courts and arbitrators.
     Applicable Margin — a percentage equal to 0.50% with respect to Revolver
Loans that are Base Rate Loans and 2.00% with respect to Revolver Loans that are
LIBOR Loans; provided, that commencing on the first day of the calendar month
immediately succeeding the third Business Day (each an “Adjustment Date”) after
Agent’s receipt of the applicable financial statements and corresponding
Compliance Certificate for each Fiscal Quarter ending on or after June 30, 2009,
the Applicable Margin shall be increased or (if no Default or Event of Default
exists) decreased, on a quarterly basis according to the performance of
Borrowers as measured by the Leverage Ratio for the immediately preceding Fiscal
Quarter of Borrowers, as follows:

                                      Applicable   Applicable Base Level  
Leverage Ratio   LIBOR Margin   Rate Margin
 
                       
I
  ≥ 4.00 to 1.00     2.50 %     1.00 %
 
                       
II
  ≥ 3.00 to l.00 but     2.25 %     0.75 %
 
  < 4.00 to 1.00                
 
                       
III
  ≥ 2.00 to l.00 but     2.00 %     0.50 %
 
  < 3.00 to 1.00                
 
                       
IV
  ≥ 1.50 to l.00 but     1.75 %     0.50 %
 
  < 2.00 to 1.00                
 
                       
V
  ≥ 1.00 to l.00 but     1.625 %     0.50 %
 
  < 1.50 to 1.00                
 
                       
VI
  < 1.00 to 1.00     1.50 %     0.50 %

     Except as otherwise set forth herein, any such increase or reduction in the
Applicable

-5-



--------------------------------------------------------------------------------



 



Margin shall be subject to receipt by Agent of the applicable financial
statements and corresponding Compliance Certificate. If the financial statements
and the Compliance Certificate of Borrowers setting forth the Leverage Ratio are
not received by Agent by the date required pursuant to Section 10.1.3 of this
Agreement, the Applicable Margin shall be determined as if the Leverage Ratio
exceeds 4.00 to 1.00 until such time as such financial statements and Compliance
Certificate are received and any Event of Default resulting from a failure to
timely deliver such financial statements or Compliance Certificate is waived in
writing by Agent and Lenders; provided, however, that Agent and Lenders shall be
entitled to accrue and receive interest at the Default Rate to the extent
authorized by Section 3.1.5 of this Agreement and, on each date that the Default
Rate accrues on any Loan, the Applicable Margin on such date for such Loan shall
be the Applicable Margin that would apply if the Leverage Ratio exceeded 4.00 to
1.00 (without regard to the actual Leverage Ratio). For the final Fiscal Quarter
of any Fiscal Year of Borrowers, Borrowers may provide the unaudited financial
statements of Borrowers, subject only to year-end adjustments, for the purpose
of determining the Applicable Margin; provided, however, that if, upon delivery
of the annual audited financial statements required to be submitted by Borrowers
to Agent pursuant to Section 10.1.3(i) of this Agreement, Borrowers have not met
the criteria for reduction of the Applicable Margin pursuant to the terms
hereinabove for the final Fiscal Quarter of the Fiscal Year of Borrowers then
ended, then (a) such Applicable Margin reduction shall be terminated and,
effective on the first day of the month following receipt by Agent of such
audited financial statements, the Applicable Margin shall be the Applicable
Margin that would have been in effect if such reduction had been implemented
based upon the audited financial statements of Borrowers for the final Fiscal
Quarter of the Fiscal Year of Borrowers then ended, and (b) Borrowers shall pay
to Agent, for the Pro Rata benefit of the Lenders, on the first day of the month
following receipt by Agent of such audited financial statements, an amount equal
to the difference between the amount of interest that would have been paid using
the Applicable Margin determined based upon such audited financial statements
and the amount of interest actually paid during the period in which the
reduction of the Applicable Margin was in effect based upon the unaudited
financial statements for the final Fiscal Quarter of the Fiscal Year of
Borrowers then ended.
     Approved Account Debtor — on any date of determination (i) each Account
Debtor whose corporate credit rating or senior debt rating (secured or
unsecured), or any of them, by Moody’s and S&P is at least Baa3 and BBB-,
respectively, and (ii) each Account Debtor that is named on the list of proposed
Approved Account Debtors delivered to Agent by Borrower Agent with the Borrowing
Base Certificate most recently delivered prior to such date of determination and
that Agent has approved in writing as an Approved Account Debtor (which approval
shall be effective until the next Borrowing Base Certificate is timely delivered
to Agent by Borrower Agent). Approved Account Debtors as of the date of this
Agreement are listed on Annex B.
     Approved Credit Enhancement — in Agent’s sole discretion and at its option,
either (i) an irrevocable letter of credit that is in form and substance
acceptable to Agent, issued or confirmed by a bank acceptable to Agent, and
payable in Dollars at a place of payment within the United States that is
acceptable to Agent, which letter of credit is assigned to Agent for the benefit
of the Secured Parties (with such assignment acknowledged by the issuing or
confirming bank) or, if so requested by Agent, duly transferred to Agent for the
benefit of the Secured Parties (together with sufficient documentation to permit
direct draws under any such letter of credit by Agent for the benefit of the
Secured Parties) or (ii) credit insurance that is issued by a credit insurance
company acceptable to Agent and is in form and substance acceptable to Agent
(which credit insurance shall be payable to Agent for the benefit of the Secured
Parties in Dollars).

-6-



--------------------------------------------------------------------------------



 



     Asset Disposition — a sale, lease, license, consignment or other transfer
or disposition of assets (real or personal, tangible or intangible) of an
Obligor, including a termination of rights of any Obligor under any lease,
license agreement or other contract or a disposition of Property in connection
with a sale-leaseback transaction or synthetic lease.
     Assignment and Acceptance — an assignment and acceptance entered into by a
Lender and an Eligible Assignee and accepted by Agent, in the form of Exhibit G.
     AT&T — collectively, AT&T Corp. and its Subsidiaries and Affiliates.
     AT&T Concentration Percentage — 40%, or such lesser percentage as Agent may
in its reasonable credit judgment determine from time to time.
     Availability — on any date, the amount that Borrowers are entitled to
borrow as Revolver Loans on such date, such amount being the difference derived
when the sum of the principal amount of Revolver Loans then outstanding
(including any amounts that Agent or Lenders may have paid for the account of
Obligors pursuant to any of the Loan Documents and that have not been reimbursed
by Borrowers and any outstanding Swingline Loans) is subtracted from the
Borrowing Base on such date. If the amount outstanding is equal to or greater
than the Borrowing Base, Availability is zero.
     Availability Reserve — on any date of determination thereof, an amount
equal to the sum of the following (without duplication): (i) the Rent Reserve;
(ii) any amounts which any Obligor is obligated to pay to Agent, Lenders or
other Persons pursuant to the provisions of any of the Loan Documents that Agent
or any Lender elects to pay for the account of such Obligor in accordance with
authority contained in any of the Loan Documents; (iii) the LC Reserve; (iv) the
aggregate amount of reserves established by Agent from time to time in its
discretion in respect of Banking Relationship Debt; (v) the aggregate amount of
Royalties that have accrued and are unpaid, whether or not then due and payable
by an Obligor; (vi) the aggregate amount of all liabilities and obligations that
are secured by Liens upon any of the Collateral that are senior in priority to
Agent’s Liens if such Liens are not Permitted Liens (provided that the
imposition of a reserve hereunder on account of such Liens shall not be deemed a
waiver of the Event of Default that arises from the existence of such Liens) or
are Permitted Liens under Section 10.2.5(iii) of this Agreement; (vii) the
DirecTV Account Reserve; (viii) the Dilution Reserve; and (ix) such additional
reserves, in such amounts and with respect to such matters, as Agent in its
reasonable credit judgment may elect to impose from time to time.
     Average Days Sales Outstanding — with respect to Accounts for which a
specified Person is the Account Debtor, as of the last day of any calendar
month, that number of days derived (a) by calculating the average amount of
Accounts of Borrowers and their Subsidiaries for which such specified Person is
the Account Debtor for the last 3 months ending with such month by dividing the
sum of the Accounts of Borrowers and their Subsidiaries for which such specified
Person is the Account Debtor as of the last day of each such month, determined
on a consolidated basis in accordance with GAAP, for such 3 months by 3, (b) by
calculating the average amount of net revenues of Borrowers and their
Subsidiaries attributable to such specified Account Debtor for the same 3 months
by dividing the sum of the net revenues of Borrowers and their Subsidiaries
attributable to such specified Person, determined on a consolidated basis in
accordance with GAAP, for such 3 months by 3, (c) by dividing the amount
resulting from the calculation described in (a) by the amount resulting from the
calculation described in (b), and (d) by multiplying the result of the
calculation described in (c) by 30.

-7-



--------------------------------------------------------------------------------



 



     Average Revolver Loan Balance — for any period, the amount obtained by
adding the unpaid balance of Revolver Loans and LC Obligations at the end of
each day for the period in question and by dividing such sum by the number of
days in such period.
     Bank Products — any one or more of the following types of products,
services or facilities extended to any Obligor (other than any Canadian Obligor)
by any Lender or any Affiliate of any Lender: (i) commercial credit cards;
(ii) merchant card services; (iii) products or services under Cash Management
Agreements; (iv) Hedging Agreements; (v) interstate depository network services;
and (vi) such other banking products or services provided by any Lender or any
Affiliate of any Lender as may be requested by any Obligor (whether requested on
behalf of itself or its Subsidiaries), other than Letters of Credit and Bank
Products Exclusions.
     Bank Products Exclusions — banking products or services provided by any
Lender or any Affiliate of any Lender that consist of financings of Equipment
with Permitted Purchase Money Debt or providing operating lease financing of
Equipment other than the financing provided under this Agreement or the other
Loan Documents.
     Banking Relationship Debt — Debt or other obligations of an Obligor (other
than any Canadian Obligor) to any Lender (or any Affiliate of any Lender)
arising out of or relating to Bank Products.
     Bankruptcy Code — title 11 of the United States Code.
     Base Rate — the rate of interest announced or quoted by BofA from time to
time as its prime rate. The prime rate announced by BofA is a reference rate and
does not necessarily represent the lowest or best rate charged by BofA. BofA
from time to time makes loans or other extensions of credit at, above or below
its announced prime rate. If the prime rate is discontinued by BofA as a
standard, a comparable reference rate designated by BofA as a substitute
therefor shall be the Base Rate.
     Base Rate Loan — a Loan, or portion thereof, during any period in which it
bears interest at a rate based upon the Base Rate.
     Blocked Person — as defined in Section 9.1.27(ii) of this Agreement.
     Board of Governors — the Board of Governors of the Federal Reserve System.
     BofA — Bank of America, N.A., a national banking association, and its
successors and assigns.
     BofA Indemnitees — BofA and all of its present and future officers,
directors, employees agents and attorneys.
     Borrower — each of MasTec and each Subsidiary of MasTec listed as a
“Borrower” on Annex A hereto and each Subsidiary of MasTec that becomes a
“Borrower” after the Effective Date pursuant to Section 10.1.11 of this
Agreement.
     Borrower Agent — as defined in Section 4.4 of this Agreement.

-8-



--------------------------------------------------------------------------------



 



     Borrowing — a borrowing consisting of Loans of one Type made on the same
day by Lenders (or by BofA in the case of a Borrowing funded by Swingline Loans)
or a conversion of a Loan or Loans of one Type from Lenders on the same day.
     Borrowing Base — on any date of determination thereof, an amount equal to
the lesser of: (a) the aggregate amount of the Revolver Commitments on such date
minus the Availability Reserve on such date, or (b) an amount equal to (i) the
sum of (A) the Accounts Formula Amount on such date plus (B) the Eligible
Unbilled Accounts Formula Amount on such date plus (C) the Fixed Assets Formula
Amount on such date plus (D) the Real Estate Formula Amount on such date plus
(E) the Eligible Cash Collateral Amount on such date minus (ii) the Availability
Reserve on such date, or (c) the sum of (i) the amount on such date that
constitutes Indebtedness permitted under Section 4.08(b)(1) of the Indenture as
in effect on the Closing Date, plus (ii) the amount of Obligations that
Borrowers would be permitted to incur hereunder on such date under
Section 4.08(b)(11) without causing a breach or violation of the Indenture as in
effect on the Closing Date.
     Borrowing Base Certificate — a certificate, in the form requested by Agent,
by which Borrowers shall certify to Agent and Lenders, with such frequency as
Agent may request or as otherwise required by Section 8.6 of this Agreement, the
amount of the Borrowing Base as of the date of the certificate and the
calculation of such amount.
     Business Day — any day excluding Saturday, Sunday and any other day that is
a legal holiday under the laws of the State of Georgia or is a day on which
banking institutions located in such state are closed; provided, however, that
when used with reference to a LIBOR Loan (including the making, continuing,
prepaying or repaying of any LIBOR Loan), the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits on
the London interbank market.
     Business Interruption Insurance Assignment — the Collateral Assignment of
Business Interruption Insurance to be executed by each Obligor and pursuant to
which such Obligor shall assign in favor of Agent, for the benefit of Secured
Parties, all of such Obligor’s rights under any business interruption insurance
policy owned by or in favor of such Obligor, as security for the Obligations.
     Business Unit — assets constituting a business, whether all of the assets
of any Person or the assets of a division or operating unit of any Person.
     Cdn$ and Canadian Dollars — each means freely transferable Canadian
dollars.
     Canadian Obligor — Phasecom Systems Inc., an Ontario (Canada) corporation,
and Integral Power & Telecommunications Corporation Ltd., a Canadian
corporation, and both Wholly Owned Subsidiaries of MasTec and each other direct
or indirect Wholly Owned Subsidiary organized under the laws of Canada or any
province thereof that becomes an Obligor, singly or collectively.
     Canadian Obligor Guarantee — each Guaranty executed by a Canadian Obligor.
     Canadian Security Agreement — collectively, each General Security
Agreement, Deed of Hypothec and other security instrument with respect to
Property of a Canadian Obligor executed and delivered by a Canadian Obligor,
pursuant to which such Canadian Obligor grants in favor of Agent for the benefit
of the Secured Parties a first priority Lien upon its personal Properties.

-9-



--------------------------------------------------------------------------------



 



     Capital Adequacy Regulation — any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case regarding
capital adequacy of any bank or of any corporation controlling a bank.
     Capital Expenditures — expenditures made or liabilities incurred by an
Obligor for the acquisition of any fixed assets or improvements, replacements,
substitutions or additions thereto which have a useful life of more than one
year, including the total principal portion of Capitalized Lease Obligations.
     Capitalized Lease Obligation — any Debt represented by obligations under a
lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP.
     Cash Collateral — cash, and any interest or other income earned thereon,
that is deposited with Agent in accordance with this Agreement for the Pro Rata
benefit of Lenders to Cash Collateralize any LC Obligations.
     Cash Collateral Account — a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be in Agent’s name and subject to Agent’s Liens
for the benefit of Secured Parties.
     Cash Collateralize — with respect to LC Obligations arising from Letters of
Credit outstanding on any date or Obligations arising under Hedging Agreements
on such date, the deposit with Agent of immediately available funds into the
Cash Collateral Account in an amount equal to 105% of the sum of the aggregate
Undrawn Amounts of such Letters of Credit and other LC Obligations, all
Obligations existing under such Hedging Agreements, and all related fees and
other amounts due or to become due in connection with such LC Obligations and
Hedging Agreements.
     Cash Equivalents — (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic
certificates of deposit and time deposits having maturities of not more than
12 months from the date of acquisition, bankers’ acceptances having maturities
of not more than 12 months from the date of acquisition and overnight bank
deposits, in each case issued by any commercial bank organized under the laws of
the United States, any state thereof or the District of Columbia, which at the
time of acquisition are rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s, and (unless issued by a Lender) not subject to offset rights in favor
of such bank arising from any banking relationship with such bank;
(iii) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (i) and (ii) entered into with any
financial institution meeting the qualifications specified in clause (ii) above;
(iv) commercial paper having at the time of investment therein or a contractual
commitment to invest therein a rating of A-1 (or better) by S&P or P-1 (or
better) by Moody’s, and having a maturity within 9 months after the date of
acquisition thereof; and (v) shares of any money market fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) — (iv), (b) has net assets not less than
$500,000,000 and (c) has the highest rating obtainable from either Moody’s or
S&P.
     Cash Management Agreements — any agreement entered into from time to time
between any Obligor or any of its Subsidiaries, on the one hand, and a Lender or
any of its Affiliates or any other banking or financial institution, on the
other, in connection with cash management services for operating, collections,
payroll and trust accounts of such Obligor or its Subsidiaries

-10-



--------------------------------------------------------------------------------



 



provided by such banking or financial institution, including automatic
clearinghouse services, controlled disbursement services, electronic funds
transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.
     CERCLA — the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601 et seq. and its implementing regulations.
     Change of Control — the occurrence of any of the following events after the
date of this Agreement: (a) MasTec shall cease to own, directly, or indirectly
through a Subsidiary, 100% of the Equity Interests in any Obligor (other than as
a result of a merger, reorganization, consolidation or amalgamation permitted
under Section 10.2.1 of this Agreement), or (b) any “Change of Control,” “Change
in Control” or similar event or circumstance, however defined or designated,
under the Indenture (as in effect on the date of this Agreement) shall occur.
     Chattel Paper — shall have the meaning given to the term “chattel paper” in
the UCC or the PPSA, as applicable.
     Clearing Bank — BofA, Wachovia Bank, N.A., each bank listed on
Schedule 1.1C - Clearing Banks, and any other U.S. banking institution with
which a Controlled Account has been established pursuant to a Control Agreement.
     Closing Date — the date on which all of the conditions precedent in
Section 11 of this Agreement are satisfied or waived and the initial Loans are
made under this Agreement.
     Collateral — all of the Property and interests in Property described in
Section 7 of this Agreement; all Property described in any of the Security
Documents as security for the payment or performance of any of the Obligations;
and all other Property and interests in Property that now or hereafter secure
(or are intended to secure) the payment and performance of any of the
Obligations.
     Commercial Tort Claim — shall have the meaning given to the term
“commercial tort claim” in the UCC.
     Commitment — at any date for any Lender, the aggregate amount of such
Lender’s Revolver Commitment on such date, and “Commitments” means the aggregate
amount of all Revolver Commitments.
     Commitment Termination Date — the date that is the soonest to occur of
(i) the last day of the Term; (ii) the date on which either Borrowers or Agent
terminates the Commitments pursuant to Section 6.2 of this Agreement; or
(iii) the date on which the Commitments are automatically terminated pursuant to
Section 12.2 of this Agreement.
     Compliance Certificate — a Compliance Certificate to be provided by
Borrowers to Agent in accordance with, and in the form annexed as Exhibit E to,
this Agreement, and the supporting schedules to be annexed thereto.
     Consolidated — the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.
     Contingent Obligation — with respect to any Person, any obligation of such
Person arising from any guaranty, indemnity or other assurance of payment or
performance of any Debt, lease,

-11-



--------------------------------------------------------------------------------



 



dividend or other obligation (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including
(i) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the Ordinary Course of Business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of a primary
obligor, (ii) the obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement, (iii) any obligation of such Person, whether or not contingent,
(A) to purchase any such primary obligation or any Property constituting direct
or indirect security therefor, (B) to advance or supply funds (1) for the
purchase or payment of any such primary obligations or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (C) to purchase Property,
Securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (D) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
     Control or controlled by or under common control — possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of voting securities, by contract or
otherwise, but not solely by being an officer or director of that Person);
provided, however, that in any event any Person which beneficially owns,
directly or indirectly, 10% or more (in number of votes) of the Equity Interest
having ordinary Voting Power with respect to another Person shall be
conclusively presumed to control such Person.
     Control Agreement — an agreement among an Obligor, Agent and a Clearing
Bank, in form and substance satisfactory to Agent, concerning the collection and
transfer of payments which represent the proceeds of Accounts or of any other
Collateral, and which gives Agent, for the benefit of the Secured Parties,
control (within the meaning of Section 9-104 of the UCC) over the deposit
accounts of such Obligor maintained at such Clearing Bank.
     Controlled Account — a demand deposit account of an Obligor maintained by
it with a Clearing Bank that is subject to a Control Agreement.
     CWA — the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
     Debt — as applied to a Person means, without duplication: (i) all items
which in accordance with GAAP would be included in determining total liabilities
as shown on the liability side of a balance sheet of such Person as of the date
as of which Debt is to be determined, including Capitalized Lease Obligations;
(ii) all Contingent Obligations of such Person; (iii) all reimbursement
obligations in connection with letters of credit or letter of credit guaranties
issued for the account of such Person; and (iv) in the case of an Obligor
(without duplication), the Obligations. The Debt of a Person shall include any
recourse Debt of any partnership or joint venture in which such Person is a
general partner or joint venturer.
     Default — an event or condition the occurrence of which would, with the
lapse of time or the giving of notice, or both, become an Event of Default.

-12-



--------------------------------------------------------------------------------



 



     Default Rate — on any date, a rate per annum that is equal to (i) in the
case of each Revolver Loan outstanding on such date, 2% in excess of the rate
otherwise applicable to such Loan on such date, and (ii) in the case of any of
the other Obligations outstanding on such date, 2% plus the highest Applicable
Margin for Base Rate Loans.
     Deposit Account — shall have the meaning given to the term “deposit
account” in the UCC.
     Dilution Reserve — at any date of determination, an amount equal to the
excess of (i) non-cash reductions to Obligors’ Accounts during a 12-month period
prior to the date of determination as established by Obligors’ records or by a
field examination conducted by Agent’s employees or representatives, expressed
as a percentage of Obligors’ Accounts outstanding during the same period, as the
same may be adjusted by Agent in the exercise of its reasonable credit judgment,
over (ii) 5%, multiplied by the aggregate amount of Eligible Accounts as of the
date of determination.
     DirecTV — collectively, DirecTV, Inc. and its Affiliates and Subsidiaries.
     DirecTV Account Reserve — a reserve, in such amount as shall be determined
from time to time by Agent in its sole discretion as sufficient to protect
against the risk of offset by DirecTV with respect to any Accounts for which
DirecTV is the Account Debtor.
     DirecTV Concentration Percentage — (a) at any time that (i) DirecTV’s
corporate credit rating or senior debt rating (secured or unsecured) by Moody’s
is Ba2 and by S&P is BB, and (ii) Average Days Sales Outstanding on Accounts for
which DirecTV is the Account Debtor is 50 or fewer days, 40%; (b) at any time
that DirecTV’s corporate credit rating or senior debt rating (secured or
unsecured) by Moody’s is Ba3 or by S&P is BB-, 25%; (c) at any time that
DirecTV’s corporate credit rating or senior debt rating (secured or unsecured)
by Moody’s is B1 or by S&P is B+, 15%; (d) at any time that Average Days Sales
Outstanding on Accounts for which DirecTV is the Account Debtor is more than
50 days, 15%; and (e) irrespective of the Average Days Sales Outstanding on
Accounts for which DirecTV is the Account Debtor, or DirecTV’s rating, such
lesser percentage as Agent may in its reasonable credit judgment determine from
time to time.
     DirectStar — DirectStar TV, LLC, a North Carolina limited liability
company, and its Subsidiaries.
     DirectStar Purchase Agreement — that certain Membership Interest Purchase
Agreement dated February 6, 2007, by and among MasTec North America, MasTec,
DirectStar, Red Ventures, LLC, a North Carolina limited liability company, and
Ricardo Elias, Daniel S. Feldstein and Mark Brodsky, pursuant to which MasTec
North America has agreed to purchase the remaining fifty-one percent (51%) of
the issued and outstanding membership shares in DirectStar.
     Distribution — in respect of any entity, (i) any payment of any dividends
or other distributions on Equity Interests of the entity (except distributions
in such Equity Interests) and (ii) any purchase, redemption or other acquisition
or retirement for value of any Equity Interests of the entity or any Affiliate
of the entity unless made contemporaneously from the net proceeds of the sale of
Equity Interests.
     Document — shall have the meaning given to the term “document” in the UCC.

-13-



--------------------------------------------------------------------------------



 



     Dollars and the sign $ — lawful money of the United States of America.
     Domestic Subsidiary — a Subsidiary of a Borrower (other than a Subsidiary
that is a Borrower) that is incorporated under the laws of a state of the United
States or the District of Columbia.
     Dominion Account — a special account of Agent established by Borrowers at
BofA or another bank selected by Borrowers, but acceptable to Agent in its sole
discretion, and over which Agent shall have exclusive access and control for
withdrawal purposes.
     Electronic Chattel Paper — shall have the meaning given to the term
“electronic chattel paper” in the UCC.
     Eligible Account — an Account which arises in the Ordinary Course of
Business of an Obligor from the sale of goods or rendition of services, is
payable in Dollars (or, with respect to Accounts that arise from a sale to an
Account Debtor located in Canada, in Canadian Dollars), is subject to Agent’s
duly perfected Lien, and is deemed by Agent, in its reasonable credit judgment,
to be an Eligible Account. Without limiting the generality of the foregoing, no
Account shall be an Eligible Account if: (i) it arises out of a sale made by an
Obligor to a Subsidiary or an Affiliate of an Obligor, a Person controlled by an
Affiliate of an Obligor or a Blocked Person; (ii) it is unpaid for more than
60 days after the original due date shown on the invoice; (iii) it is due or
unpaid more than 90 days after the original invoice date (or as to any Approved
Account Debtor, 120 days after original invoice date); (iv) 50% or more of the
Accounts from the Account Debtor are not deemed Eligible Accounts hereunder;
(v) the total unpaid Accounts of the Account Debtor or group of affiliated
Account Debtors (excluding any affiliated Account Debtor that satisfies the
criteria of clause (i) in the definition of Approved Account Debtor) exceed 7.5%
(or (A) as to any Approved Account Debtor (other than DirecTV, Verizon or AT&T),
15%, (B) as to DirecTV, the DirecTV Concentration Percentage, (C) as to Verizon,
the Verizon Concentration Percentage, and (D) as to AT&T, the AT&T Concentration
Percentage) of the aggregate amount of all Eligible Accounts or exceed a credit
limit established by Agent for such Account Debtor, in each case, to the extent
of such excess; (vi) any covenant, representation or warranty contained in this
Agreement with respect to such Account has been breached in any respect deemed
material by Agent; (vii) the Account Debtor is also such Obligor’s creditor or
supplier, or the Account Debtor has disputed liability with respect to such
Account, or the Account Debtor has made any claim with respect to any other
Account due from such Account Debtor to such Obligor, or the Account otherwise
is or may become subject to any right of setoff, counterclaim, recoupment,
reserve, defense or chargeback, provided that, the Accounts of such Account
Debtor shall be ineligible only to the extent of such dispute or right of
offset, counterclaim, recoupment, reserve, defense or chargeback; (viii) an
Insolvency Proceeding has been commenced by or against the Account Debtor (other
than Accounts arising under and in accordance with the terms of post-petition
contracts with such Account Debtor approved by the court in which the Insolvency
Proceeding of the Account Debtor is being heard or otherwise permitted in such
case) or the Account Debtor has failed, suspended or ceased doing business;
(ix) the Account Debtor is not or has ceased to be Solvent; (x) it arises from a
sale to an Account Debtor that is organized under the laws of any jurisdiction
outside of the United States or Canada or that has its principal office or
principal place of business outside the United States or Canada except to the
extent that the sale is supported or secured by an Approved Credit Enhancement;
(xi) it arises from a sale to the Account Debtor on a bill-and-hold, guaranteed
sale, sale-or-return, sale-on-approval, consignment or any other repurchase or
return basis; (xii) the Account Debtor is the United States of America or Canada
any department, agency, Crown corporation or instrumentality thereof, unless the
applicable Obligor is not prohibited from assigning the Account and does assign
its

-14-



--------------------------------------------------------------------------------



 



right to payment of such Account to Agent, in a manner satisfactory to Agent, so
as to comply, in the case of the United States, with the Assignment of Claims
Act of 1940 (31 U.S.C. §3727 and 41 U.S.C. §15), and, in the case of Canada,
with the Financial Administration Act, R.S.C. c. F-11 or is a state, province,
county or municipality, or a political subdivision or agency thereof and
Applicable Law disallows or restricts an assignment of Accounts on which it is
the Account Debtor; (xiii) the Account Debtor is located in any jurisdiction
which imposes conditions on the right of a creditor to collect accounts
receivable unless the applicable Obligor has either qualified to transact
business in such jurisdiction as a foreign entity or filed a Notice of Business
Activities Report or other required report with the appropriate officials in
those jurisdictions for the then current year; (xiv) the Account Debtor is
located in a jurisdiction in which such Obligor is deemed to be doing business
under the laws of such jurisdiction and which denies creditors access to its
courts in the absence of qualification to transact business in such jurisdiction
or of the filing of any reports with such jurisdiction, unless such Obligor has
qualified as a foreign entity authorized to transact business in such
jurisdiction or has filed all required reports; (xv) the Account is subject to a
Lien other than a Permitted Lien; (xvi) the goods giving rise to such Account
have not been delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by such Obligor and accepted
by the Account Debtor or the Account otherwise does not represent a final sale;
(xvii) the Account is evidenced by Chattel Paper or an Instrument of any kind,
or has been reduced to judgment; (xviii) the Account represents a billing in
excess of cost or a retainage or arises from a sale on a cash-on-delivery basis;
(xix) such Obligor has made any agreement with the Account Debtor for any
deduction therefrom, except for discounts or allowances which are made in the
Ordinary Course of Business for prompt payment and which discounts or allowances
are reflected in the calculation of the face value of each invoice related to
such Account; (xx) such Obligor has made an agreement with the Account Debtor to
extend the time of payment thereof; (xxi) the Account arises from the
performance of services under a contract in respect of which any performance
bond or surety bond has been issued or under or related to any warranty
obligation of an Obligor; (xxii) the Account represents, in whole or in part, a
billing for interest, fees or late charges, provided that such Account shall be
ineligible only to the extent of the amount of such billing; or (xxiii) it
arises from a retail sale of Inventory to a Person who is purchasing the same
primarily for personal, family or household purposes.
     Eligible Assignee — a Person that is a Lender, a U.S. based Affiliate of a
Lender or an Approved Fund (as defined below); a commercial bank, finance
company, or other financial institution, in each case that is organized under
the laws of the United States or any state, has total assets in excess of
$5 billion, extends asset-based lending facilities of the type contemplated
herein in the Ordinary Course of Business and whose becoming an assignee would
not constitute a prohibited transaction under Section 4975 of ERISA or any other
Applicable Law, is acceptable to Agent and, unless a Default or an Event of
Default exists, Borrowers (such approval by Borrowers, when required, not to be
unreasonably withheld or delayed and to be deemed given by Borrowers if no
objection is received by the assigning Lender and Agent from Borrowers within 2
Business Days after notice of such proposed assignment has been provided by the
assigning Lender as set forth in Section 14.3 of this Agreement); and, at any
time that an Event of Default exists, any other Person acceptable to Agent in
its sole discretion. The term “Approved Fund” means any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the Ordinary Course of Business
of such Person and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.
     Eligible Cash Collateral — cash and Cash Equivalents of MasTec that (i) are
on deposit in the LC Collateral Account, (ii) are subject to the perfected,
first priority security interest and Lien

-15-



--------------------------------------------------------------------------------



 



in favor of Agent, on behalf of the Secured Parties, upon such cash and Cash
Equivalents, and BofA (or the other applicable depositary institution or
intermediary at which the LC Collateral Account is maintained) has executed a
deposit account control agreement in favor of Agent, for the benefit of the
Secured Parties, or such other documentation as may be required by Agent with
respect to the LC Collateral Account and the cash and Cash Equivalent maintained
therein, in each case in form and substance satisfactory to Agent in all
respects, and (iii) are not subject to any Lien, claim or other interest in
favor of any Person other than Agent.
     Eligible Cash Collateral Amount — on any date of determination, an amount
equal to 100% of the amount of Eligible Cash Collateral on such date; provided,
that, it is the intent of the parties that (i) the amount of eligible Cash
Collateral maintained in the LC Collateral Account shall be equal to the undrawn
amount of the Letters of Credit that are Cash Collateralized on such date,
(ii) Borrowers shall not be required on any date to maintain Eligible Cash
Collateral in an amount greater than the undrawn amount of the Letters of Credit
that are Cash Collateralized on such date, and (iii) to extent that on any date
the Eligible Cash Collateral in the LC Collateral Account exceeds the undrawn
amount of Letters of Credit that are Cash Collateralized on such date, BofA or
its Affiliate at which the LC Collateral Account is maintained shall, at the
request of Borrowers, pay the amount of Eligible Cash Collateral in excess of
undrawn amount of the Letters of Credit that are Cash Collateralized to
Borrowers, subject to the provisions of Section 2.3.3.
     Eligible Fixed Assets — Equipment owned by an Obligor, subject to the Lien
in favor of Agent and to no other Lien, that is located within the continental
United States and has been included in the most recent Net Orderly Liquidation
Value Appraisal accepted by Agent.
     Eligible Real Estate — each parcel of Real Estate which Agent, in its
reasonable credit judgment, determines to be Eligible Real Estate. Without
limiting the discretion of Agent to establish other criteria of eligibility,
Eligible Real Estate (i) shall be owned by an Obligor, (ii) shall be subject to
the Lien in favor of Agent and to no other Lien (other than those Liens or
encumbrances, if any, which are expressly permitted in the Mortgages applicable
to such Real Estate), (iii) shall be located within the continental United
States, (iv) shall be in compliance with all of the representations, warranties,
covenants and agreements set forth in the Mortgage(s) applicable thereto and in
Sections 7.3.1, 9.1.30 and 10.1.17 hereof, and (v) shall have been included in a
fair market value appraisal of the Real Estate, and shall be covered by an
environmental report, in each case which have been accepted by and are
satisfactory to Agent.
     Eligible Unbilled Accounts — an amount which, when an invoice is issued
with respect thereto, will be an Eligible Account, and in respect of which an
invoice is issued within 30 days (or 45 days with respect to an Account Debtor
principally engaged in the power distribution and transmission business or
communications business) after such amount is first included as an eligible
unbilled account on any Borrowing Base Certificate.
     Eligible Unbilled Accounts Formula Amount — on any date of determination
thereof, an amount equal to the lesser of (i) 70% (or such lesser percentage as
Agent may in its reasonable credit judgment determine from time to time) of the
aggregate amount of Eligible Unbilled Accounts on such date, or (ii) an amount
equal to the product of (x) the sum of the Accounts Formula Amount on such date,
the amount derived pursuant to subsection (i) of this definition, the Fixed
Assets Formula Amount, and the Real Estate Formula Amount multiplied by (y) 15%.
     Enforcement Action — action taken or to be taken by Agent, during any
period that an Event of Default exists, to enforce collection of the Obligations
or to realize upon the Collateral

-16-



--------------------------------------------------------------------------------



 



(whether by judicial action, under power of sale, by self-help repossession, by
notification to Account Debtors, or by exercise of rights of setoff or
recoupment).
     Environmental Agreement — the Agreement Regarding Environmental Matters to
be executed by Obligors in favor of Agent on or about the Closing Date and by
which each Obligor shall, among other things, indemnify Agent and Lenders from
liability for such Obligor’s failure to comply with any Environmental Laws.
     Environmental Laws — all federal, state, provincial local and foreign laws,
rules, regulations, codes, ordinances, orders and consent decrees (together with
all programs, permits and guidance documents promulgated by regulatory agencies,
to the extent having the force of law), now or hereafter in effect, that relate
to public health (but excluding occupational safety and health, to the extent
regulated by OSHA) or the protection or pollution of the environment, whether
new or hereafter in effect, including CERCLA, RCRA and CWA.
     Environmental Notice — a notice (whether written or oral) from any
Governmental Authority or any other Person of a possible or alleged
noncompliance with or liability under any Environmental Laws, including any
complaints, citations, demands or requests from any Governmental Authority or
any other Person for correction or remediation of any asserted violation of any
Environmental Laws or any investigations concerning any asserted violation of
any Environmental Laws.
     Environmental Release — a release as defined in CERCLA or under any other
applicable Environmental Laws.
     Equipment — shall have the meaning given to the term “equipment” in the UCC
or the PPSA, as applicable, and shall include all of each Obligor’s machinery,
apparatus, equipment, fittings, furniture, fixtures, motor vehicles and other
tangible personal Property (other than Inventory) of every kind and description,
whether now owned or hereafter acquired by such Obligor and wherever located,
and all parts, accessories and special tools therefor, all accessions thereto,
and all substitutions and replacements thereof.
     Equity Interest — the interest of (i) a shareholder in a corporation,
(ii) a partner (whether general or limited) in a partnership (whether general,
limited or limited liability), (iii) a member in a limited liability company, or
(iv) any other Person having any other form of equity security or ownership
interest.
     ERISA — the Employee Retirement Income Security Act of 1974 and all rules
and regulations from time to time promulgated thereunder.
     Event of Default — as defined in Section 12 of this Agreement.
     Executive Order No. 13224 — Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
     Existing Lenders — the Lenders under (and as defined in) the Existing Loan
Agreement as in effect on the Closing Date.
     Existing Letters of Credit — as defined in Section 2.3.1 of this Agreement.

-17-



--------------------------------------------------------------------------------



 



     Extraordinary Expenses — all costs, expenses, fees (including fees incurred
to Agent Professionals) or advances that Agent may suffer or incur, whether
prior to or after the occurrence of an Event of Default, and whether prior to,
after or during the pendency of an Insolvency Proceeding of an Obligor, on
account of or in connection with (i) the audit, inspection, repossession,
storage, repair, appraisal, insuring, completion of the manufacture of,
preparing for sale, advertising for sale, selling, collecting or otherwise
preserving or realizing upon any Collateral; (ii) the defense of Agent’s Lien
upon any Collateral or the priority thereof or any adverse claim with respect to
the Loans, the Loan Documents or the Collateral asserted by any Obligor, any
receiver or trustee for any Obligor or any creditor or representative of
creditors of any Obligor; (iii) the settlement or satisfaction of any Liens upon
any Collateral (whether or not such Liens are Permitted Liens); (iv) the
collection or enforcement of any of the Obligations, whether by Enforcement
Action or otherwise; (v) the negotiation, documentation, and closing of any
restructuring or forbearance agreement with respect to the Loan Documents or
Obligations; (vi) amounts advanced by Agent pursuant to Sections 8.1.3 or 15.10
of this Agreement; (vii) the enforcement of any of the provisions of any of the
Loan Documents; or (viii) any payment under a guaranty, indemnity or other
payment agreement provided by Agent, which is reimbursable to Agent by Borrowers
pursuant to Section 3.4.2 of this Agreement. Such costs, expenses and advances
may include transfer fees, taxes, storage fees, insurance costs, permit fees,
utility reservation and standby fees, legal fees, appraisal fees, brokers’ fees
and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or
independent contractors in liquidating any Collateral, travel expenses, all
other fees and expenses payable or reimbursable by Borrowers or any other
Obligor under any of the Loan Documents, and all other fees and expenses
associated with the enforcement of rights or remedies under any of the Loan
Documents, but excluding compensation paid to employees (including inside legal
counsel who are employees) of Agent.
     Federal Funds Rate — for any period, a fluctuating interest rate per annum
equal for each date during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) in Atlanta, Georgia by
the Federal Reserve Bank of Atlanta, or if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Agent from 3 federal funds brokers of recognized
standing selected by Agent.
     Fee Letter — the fee letter agreement between Agent and Borrowers.
     FEIN — with respect to any Person, the Federal Employer Identification
Number of such Person.
     Fiscal Quarter — each of the 4 consecutive 3-month periods beginning on the
first day of a Fiscal Year.
     Fiscal Year — the fiscal year of Borrowers and their Subsidiaries for
accounting and tax purposes, which ends on December 31 of each year and when
preceded by the designation of a calendar year (e.g., 2008 Fiscal Year) means
the fiscal year of Borrowers and their Subsidiaries ending on December 31 of
such designated calendar year.
     Fixed Assets Formula Amount — on any date of determination thereof, the
lesser of (i) $100,000,000 or (ii) an amount equal to eighty percent (80%) of
the Net Orderly Liquidation Value of Eligible Fixed Assets, provided however,
that the amount calculated under this clause

-18-



--------------------------------------------------------------------------------



 



(ii) shall be adjusted (either upward or downward, as applicable) by an amount
equal to the lesser of (A) $10,000,000 (in the case of an upward adjustment) and
(B) the result of (I) eighty percent (80%) of the aggregate cost of all
Equipment that has been acquired by Obligors since the date of the most recent
Net Orderly Liquidation Value Appraisal, minus (II) an amount, as determined by
Agent, equal to the aggregate amount of the fair market value or book value,
whichever is more, of all Equipment that has been disposed of by Obligors (other
than in accordance with Section 8.4.2(ii)) since the date of the most recent Net
Orderly Liquidation Value Appraisal of the Equipment.
     Fixed Charge Coverage Ratio — for any period, the ratio of (a) Adjusted
EBITDA for such period minus Net Capital Expenditures (excluding Capital
Expenditures financed by Permitted Purchase Money Debt) for such period, minus
Distributions made during such period, minus cash Taxes paid during such period,
minus cash Investments made by Borrowers in DirectStar, minus any portion of the
Earn-Out Payments under (and as defined in) the DirectStar Purchase Agreement
made by Borrowers in cash, minus all other Acquisition Earn-Out Payments, to
(b) the sum of all Fixed Charges for such period, all calculated for Borrowers
and their Subsidiaries (other than DirectStar) on a Consolidated basis.
     Fixed Charges — for any fiscal period, the sum of (i) interest expense
(other than interest payable-in-kind to the extent not paid in cash and interest
expense arising from this Agreement or the other Loan Documents that is deferred
into future periods in accordance with GAAP) for such period plus (ii) current
maturities of Funded Debt (including Capitalized Lease Obligations) as of the
last day of such period.
     FLSA — the Fair Labor Standards Act of 1938.
     Foreign Lender — any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, any state thereof or the
District of Columbia.
     Foreign Subsidiary — a Subsidiary that is not a Domestic Subsidiary.
     Full Payment — with respect to any of the Obligations, the full, final and
indefeasible payment in full, in cash and in Dollars, of all of such
Obligations, including all interests, fees and other charges payable in
connection therewith under any of the Loan Documents, whether such interests,
fees or other charges accrue or are incurred prior to or during the pendency of
an Insolvency Proceeding and whether or not any of the same are allowed or
recoverable in any Bankruptcy Case pursuant to Section 506 of the Bankruptcy
Code or otherwise; with respect to any LC Obligations represented by undrawn
Letters of Credit and Banking Relationship Debt, the depositing of cash with
Agent, as security for the payment of such Obligations, not to exceed 105% of
the aggregate undrawn amount of such Letters of Credit and 100% of Agent’s good
faith estimate of the amount of Banking Relationship Debt due and to become due;
and with respect to any Obligations that are contingent in nature (other than
Obligations consisting of LC Obligations or Banking Relationship Debt), such as
a right of Agent or a Lender to indemnification by any Obligor, the depositing
of cash with Agent in an amount equal to 100% of such Obligations or, if such
Obligations are unliquidated in amount and represent a claim which has been
overtly asserted (or is reasonably probable of assertion) against Agent or a
Lender and for which an indemnity has been provided by Obligors in any of the
Loan Documents, in an amount that is equal to such claim or Agent’s good faith
estimate of such claim. None of the Loans shall be deemed to have been paid in
full until all Commitments related to such Loans have expired or been
terminated.

-19-



--------------------------------------------------------------------------------



 



      Funded Debt — with respect to Borrowers and their Subsidiaries, the sum,
without duplication, of (i) the aggregate amount of Debt of Borrowers and their
Subsidiaries relating to (a) the borrowing of money or the obtaining of credit
(other than trade payables incurred in the Ordinary Course of Business),
including the Obligations and any other notes or bonds, (b) the deferred
purchase price of assets (other than trade payables incurred in the Ordinary
Course of Business), and (c) any Capitalized Lease Obligations, plus (ii) Debt
of the type referred to in clause (i) of another Person guaranteed by a Borrower
or Subsidiary, in each case as determined on a Consolidated basis.
     GAAP — generally accepted accounting principles in the United States of
America in effect from time to time.
     GECC — General Electric Capital Corporation, a Delaware corporation, and
its successors and assigns.
     General Intangibles — shall have the meaning given to the term “general
intangibles” in the UCC and shall include each Obligor’s choses in action,
causes of action, company or other business records, inventions, blueprints,
designs, patents, patent applications, trademarks, trademark applications, trade
names, trade secrets, service marks, goodwill, brand names, copyrights,
registrations, licenses, franchises, customer lists, permits, tax refund claims,
computer programs, operational manuals, internet addresses and domain names,
insurance refunds and premium rebates, all claims under guaranties, security
interests or other security held by or granted to such Obligor to secure payment
of any of any of such Obligor’s Accounts by an Account Debtor, all rights to
indemnification and all other intangible property of such Obligor of every kind
and nature (other than Accounts).
     Goods — shall have the meaning given to the term “goods” in the UCC or the
PPSA.
     Governmental Approvals — all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     Governmental Authority — any federal, state, provincial, municipal,
national, foreign or other governmental department, commission, board, bureau,
court, agency or instrumentality or political subdivision thereof or any entity
or officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the District of
Columbia or a foreign entity or government.
     Guarantor — each Canadian Obligor and each other Person who guarantees
payment or performance of the whole or any part of the Obligations.
     Guaranty — each guaranty agreement now or hereafter executed by a Guarantor
in favor of Agent with respect to any of the Obligations, including each
Canadian Obligor Guarantee.
     Hedging Agreement — any interest rate protection agreement, foreign
currency exchange agreement, forward contract, currency swap agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging arrangement.
     Impermissible Qualification — any qualification or exception to the opinion
or certification of any independent public accountant as to any financial
statement of Borrowers which (i) is of a “going concern” or similar nature,
(ii) relates to the limited scope of examination

-20-



--------------------------------------------------------------------------------



 



of matters relevant to such financial statements, or (iii) relates to the
treatment or classification of any item in such financial statement in which, a
condition to its removal, would require an adjustment to such item the effect of
which would be to cause the occurrence of an Event of Default.
     Increase Effective Date — as defined in Section 2.1.6(ii) of this
Agreement.
     Indemnified Amount — in the case of Agent Indemnitees, the amount of any
loss, cost, expenses or damages suffered or incurred by Agent Indemnitees and
against which Lenders or any Obligor have agreed to indemnify Agent Indemnitees
pursuant to the terms of this Agreement or any of the other Loan Documents; in
the case of Lender Indemnitees, the amount of any loss, cost, expenses or
damages suffered or incurred by Lender Indemnitees and against which Lenders or
any Obligor have agreed to indemnify Lender Indemnitees pursuant to the terms of
this Agreement or any of the other Loan Documents; and, in the case of BofA
Indemnitees, the amount of any loss, cost, expenses or damages suffered or
incurred by BofA Indemnitees and against which Lenders or any Obligor have
agreed to indemnify BofA Indemnitees pursuant to the terms of this Agreement or
any of the other Loan Documents.
     Indemnified Claim — any and all claims, demands, liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, awards, remedial response
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable attorneys’, accountants’, consultants’ or paralegals’ fees and
expenses), whether arising under or in connection with the Loan Documents, any
Applicable Law (including any Environmental Laws) or otherwise, that may now or
hereafter be suffered or incurred by any Indemnitee (whether suffered or
incurred in or as a result of any investigation, litigation, arbitration or
other judicial or non-judicial proceeding or any appeals related thereto) and
that is covered by an indemnity of an Obligor under any of the Loan Documents.
     Indemnitees — the Agent Indemnitees, the Lender Indemnitees and the BofA
Indemnitees.
     Indenture — the Indenture, among MasTec, its Subsidiaries and the trustee
named thereunder, as Trustee, governing the Senior Notes.
     Initial Lenders — BofA, GECC and PNC Bank, National Association, each in
its capacity as a “Lender” under this Agreement on the Closing Date.
     Insolvency Proceeding — any action, case or proceeding commenced by or
against a Person under any state, provincial, federal or foreign law, or any
agreement of such Person, for (i) the entry of an order for relief under any
chapter or section of the Bankruptcy Code, the Bankruptcy and Insolvency Act of
Canada, the Companies’ Creditors Arrangement Act of Canada, or under any other
bankruptcy , insolvency or debt adjustment (whether state, provincial, federal
or foreign), (ii) the appointment of a receiver (or administrative receiver),
interim receiver, assignee, trustee, liquidator administrator, conservator
sequestrator, monitor or other custodian for such Person or any part of its
Property, (iii) an assignment or trust mortgage for the benefit of creditors of
such Person, or (iv) the liquidation, dissolution or winding up of the affairs
of such Person.
     Instrument — shall have the meaning given to the term “instrument” in the
UCC.
     Insurance Cash Collateral Account — each demand deposit account in
existence on the date of this Agreement established by and held in the name of
an insurance company or insurance

-21-



--------------------------------------------------------------------------------



 



service company at a depository bank, as described on Schedule 1.1B attached
hereto, to establish loss reserves with respect to policies insuring MasTec
issued by such insurance company or through such insurance service company.
     Intellectual Property — all intellectual and similar Property of a Person
of every kind and description, including inventions, designs, patents, patent
applications, copyrights, trademarks, service marks, trade names, mask works,
trade secrets, confidential or proprietary information, know-how, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, all books and records describing or used in
connection with the foregoing and all licenses, or other rights to use any of
the foregoing.
     Intellectual Property Claim — the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Obligor’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other Property is violative of any ownership
or right to use any Intellectual Property of such Person.
     Interest Period — shall have the meaning ascribed to it in Section 3.1.3 of
this Agreement.
     Inventory — shall have the meaning given to the term “inventory” in the UCC
or the PPSA, as applicable, and shall include all goods intended for sale or
lease by an Obligor, or for display or demonstration; all work in process, all
raw materials and other materials and supplies of every nature and description
used or which might be used in connection with the manufacture, printing,
packing, shipping, advertising, selling, leasing or furnishing such goods or
otherwise used or consumed in such Obligor’s business (but excluding Equipment).
     Investment Property — shall have the meaning given to “investment property”
in the UCC and shall include all Securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity contracts
and commodity accounts.
     Issuing Bank — BofA or an Affiliate of BofA, including Fleet National Bank,
as issuer of the Letters of Credit, and, with respect to the Existing Letters of
Credit, Fleet National Bank.
     Issuing Bank Indemnitees — Issuing Bank and all of its present and future
officers, employees, directors and agents.
     Joinder Agreement — a Joinder Agreement to be executed and delivered by
each new Subsidiary that pursuant to Section 10.1.11 of this Agreement becomes a
Borrower hereunder, in accordance with, and in the form of Exhibit J annexed to
this Agreement.
     LC Application — an application by any or all Borrowers to Issuing Bank,
pursuant to a form approved by Issuing Bank, for the issuance of a Letter of
Credit, that is submitted to Issuing Bank at least 5 Business Days prior to the
requested issuance of such Letter of Credit.
     LC Collateral Account — a Deposit Account, securities account or other
account established by MasTec at BofA or an Affiliate of BofA and over which
Agent has control within the meaning of the UCC; provided, that, any interest,
interest equivalent or other income that accrues, from time to time, on the cash
or financial assets maintained or deposited in such account shall be the
property of Borrowers and paid by BofA or its Affiliate to Borrowers from time
to time.

-22-



--------------------------------------------------------------------------------



 



     LC Conditions — the following conditions, the satisfaction of each of which
is required before Issuing Bank shall be obligated issue a Letter of Credit:
(i) each of the conditions set forth in Section 11 of this Agreement has been
and continues to be satisfied, including the absence of any Default or Event of
Default; (ii) after giving effect to the issuance of the requested Letter of
Credit and all other unissued Letters of Credit for which an LC Application has
been signed by a Borrower and approved by Agent and Issuing Bank, no
Out-of-Formula Condition would exist, and, if no Revolver Loans are outstanding,
the LC Obligations do not, and would not upon the issuance of the requested
Letter of Credit, exceed the Borrowing Base; (iii) such Letter of Credit has an
expiration date that is no more than 365 days from the date of issuance and such
expiration date is at least 30 days prior to the last Business Day of the Term
unless otherwise agreed by Agent in its discretion; (iv) the currency in which
payment is to be made under the Letter of Credit is Dollars; and (v) the form of
the proposed Letter of Credit is satisfactory to Agent and Issuing Bank in their
discretion, provides for sight drafts only and does not contain any language
that automatically increases the amount available to be drawn under the Letter
of Credit.
     LC Documents — any and all agreements, instruments and documents (including
an LC Application) required by Issuing Bank to be executed by Borrowers or any
other Person and delivered to Issuing Bank for the issuance, amendment or
renewal of a Letter of Credit.
     LC Facility — the subfacility for Letters of Credit established as part of
the Revolver Commitments pursuant to Section 2.3 of this Agreement.
     LC Obligations — on any date, an amount (in Dollars) equal to the sum of
(without duplication) (i) all amounts then due and payable by any Obligor on
such date by reason of any payment that is made by Issuing Bank under a Letter
of Credit and that has not been repaid to Issuing Bank, plus (ii) the aggregate
undrawn amount of all Letters of Credit which are then outstanding or for which
an LC Application has been delivered to and accepted by Issuing Bank and
approved by Agent, plus (iii) all fees and other amounts due or to become due in
respect of Letters of Credit outstanding on such date.
     LC Request — a Letter of Credit Request from Borrowers to Issuing Bank in
the form of Exhibit I annexed hereto.
     LC Reserve — at any date, the aggregate of all LC Obligations on such date,
other than (i) LC Obligations that Borrowers shall Cash Collateralize on or
prior to such date and (ii) during any period that no Default or Event of
Default exists, the portion of LC Obligations described in clause (iii) of the
definition thereof.
     Lender Indemnitees — Lenders and all of their respective present and future
officers, directors, employees, agents and attorneys.
     Lenders — shall have the meaning given to it in the preamble to this
Agreement and shall include BofA (whether in its capacity as a provider of Loans
under Section 2 of this Agreement or as the provider of Swingline Loans under
Section 4.1.3 of this Agreement) and any other Person who may from time to time
become a “Lender” under this Agreement.
     Letter of Credit — any standby or documentary letter of credit issued by
Issuing Bank for the account of any Borrower.
     Letter-of-Credit Right — shall have the meaning given to the term
“letter-of-credit-right” in the UCC.

-23-



--------------------------------------------------------------------------------



 



     Leverage Ratio — with respect to any fiscal period, the ratio of (i) the
amount of total Funded Debt (including Senior Funded Debt, Capitalized Lease
Obligations, LC Obligations (other than those LC Obligations that are Cash
Collateralized) and Subordinated Debt, if any) as of the last day of such fiscal
period minus the amount of domestic unrestricted balance sheet cash as of the
last day of such fiscal period, to (ii) Adjusted EBITDA for such fiscal period,
all calculated for Borrowers and their Subsidiaries on a Consolidated basis.
     LIBOR Lending Office — with respect to a Lender, the office designated as a
LIBOR Lending Office for such Lender on the signature page hereof (or on any
Assignment and Acceptance, in the case of an assignee) and such other office of
such Lender or any of its Affiliates that is hereafter designated by written
notice to Agent.
     LIBOR Loan — a Loan, or portion thereof, during any period in which it
bears interest at a rate based upon the applicable Adjusted LIBOR Rate.
     License Agreement — any agreement between an Obligor and a Licensor
pursuant to which such Obligor is authorized to use any Intellectual Property in
connection with the manufacturing, marketing, sale or other distribution of any
Inventory of such Obligor.
     Licensor — any Person from whom an Obligor obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Obligor’s manufacture, marketing, sale or other
distribution of any Inventory.
     Lien — any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on common law, statute or contract. The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property and, additionally with respect to any Canadian Obligor, any
other lien, charge, privilege, secured claim, hypothec, prior claim, title
retention right, garnishment right, deemed trust, encumbrance or other right
affecting any of the property of such Canadian Obligor, choate or inchoate,
arising by any statute, act of law of any jurisdiction at common law or in
equity or by agreement . For the purpose of this Agreement, an Obligor shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.
     Lien Waiver — an agreement duly executed in favor of Agent, in form and
content acceptable to Agent, by which (i) for locations leased by an Obligor, an
owner or mortgagee of premises upon which any Property of an Obligor is located
agrees to waive or subordinate any Lien it may have with respect to such
Property in favor of Agent’s Lien therein and to permit Agent to enter upon such
premises and remove such Property or to use such premises to store or dispose of
such Property, or (ii) for locations at which any Obligor places Inventory with
a warehouseman or a processor, such warehouseman or processor agrees to waive or
subordinate any Lien it may have with respect to such Property in favor of
Agent’s Lien therein and to permit Agent to enter upon such premises and remove
such Property or to use such premises to store or dispose of such Property.
     Loan — a Revolver Loan (and each Base Rate Loan and LIBOR Loan comprising
such Loan).

-24-



--------------------------------------------------------------------------------



 



     Loan Account — the loan account established by each Lender on its books
pursuant to Section 5.8 of this Agreement.
     Loan Documents — this Agreement, the Other Agreements and the Security
Documents.
     Loan Year — a period commencing each calendar year on the same month and
day as the date of this Agreement and ending on the same month and day in the
immediately succeeding calendar year, with the first such period (i.e. the first
Loan Year) to commence on the date of this Agreement.
     Lockbox — each U. S. Post Office Box specified in a Lockbox Agreement.
     Lockbox Agreement — each agreement between a Borrower and a Clearing Bank
concerning the establishment of a Lockbox for the collection of Accounts.
     Margin Stock — shall have the meaning ascribed to it in Regulation U and of
the Board of Governors.
     Material Adverse Effect — the effect of any event, condition, action,
omission or circumstance, which, alone or when taken together with other events,
conditions, actions, omissions or circumstances occurring or existing
concurrently therewith, (i) has a material adverse effect upon the business,
operations, Properties, prospects or condition (financial or otherwise) of
Obligors, taken as a whole; (ii) has or could be reasonably expected to have any
material adverse effect whatsoever upon the validity or enforceability of this
Agreement or any of the other Loan Documents; (iii) has any adverse effect upon
the value of the whole or any material part of the Collateral, the Liens of
Agent with respect to the Collateral or the priority of any such Liens;
(iv) impairs the ability of any Obligor to perform its obligations under this
Agreement or any of the other Loan Documents, including repayment of any of the
Obligations when due; or (v) impairs the ability of Agent or any Lender to
enforce or collect the Obligations or realize upon any of the Collateral in
accordance with the Loan Documents and Applicable Law.
     Material Contract — an agreement to which an Obligor is a party (other than
the Loan Documents) (i) which is deemed to be a material contract as provided in
Regulation S-K promulgated by the SEC under the Securities Act of 1933 or
(ii) for which breach, termination, cancellation, nonperformance or failure to
renew could reasonably be expected to have a Material Adverse Effect.
     Maximum Rate — the maximum non-usurious rate of interest permitted by
Applicable Law that at any time, or from time to time, may be contracted for,
taken, reserved, charged or received on the Debt in question or, to the extent
that at any time Applicable Law may thereafter permit a higher maximum
non-usurious rate of interest, then such higher rate. Notwithstanding any other
provision hereof, the Maximum Rate shall be calculated on a daily basis
(computed on the actual number of days elapsed over a year of 365 or 366 days,
as the case may be).
     Money Borrowed — as applied to any Obligor, without duplication, (i) Debt
arising from the lending of money by any other Person to such Obligor;
(ii) Debt, whether or not in any such case arising from the lending of money by
another Person to such Obligor, (A) which is represented by notes payable or
drafts accepted that evidence extensions of credit, (B) which constitutes
obligations evidenced by bonds, debentures, notes or similar instruments, or
(C) upon which interest charges are customarily paid (other than accounts
payable) or that was issued or

-25-



--------------------------------------------------------------------------------



 



assumed as full or partial payment for Property; (iii) Debt that constitutes a
Capitalized Lease Obligation; (iv) reimbursement obligations with respect to
letters of credit or guaranties of letters of credit; and (v) Debt of such
Obligor under any guaranty of obligations that would constitute Debt for Money
Borrowed under clauses (i) through (iii) hereof, if owed directly by such
Obligor.
     Moody’s — Moody’s Investors Services, Inc.
     Mortgages — the mortgages, deeds of trust and/or deeds to secure debt to be
executed by a Borrower in favor of Agent and pursuant to which such Borrower
shall grant and convey to Agent, for the benefit of Secured Parties, Liens upon
the Real Estate of such Borrower as security for the payment of the Obligations.
     Multiemployer Plan — has the meaning set forth in Section 4001(a)(3) of
ERISA.
     Net Capital Expenditures — for any period, the sum of all Capital
Expenditures made during such period less the amount of net cash proceeds
received by Borrowers or their Subsidiaries from sales of Equipment made during
such period in accordance with the terms of this Agreement, all calculated for
Borrowers and their Subsidiaries on a Consolidated basis.
     Net Disposition Proceeds — with respect to a Permitted Asset Disposition,
proceeds (including cash receivable (when received) by way of deferred payment)
received by an Obligor in cash from such Asset Disposition, net of: (i) the
reasonable and customary costs and expenses actually incurred in connection with
such Asset Disposition (including legal fees and sales commissions);
(ii) amounts applied to repayment of Debt (other than the Obligations) secured
by a Permitted Lien on such Collateral disposed of that is senior in priority to
Agent’s Liens; (iii) transfer or similar taxes; and (iv) reserves for escrows
and indemnities, until such reserves are no longer required and such reserves or
escrows are released to an Obligor.
     Net Orderly Liquidation Value — on any date of determination and with
respect to any Eligible Fixed Assets, the value of such Eligible Fixed Assets
expected to be realized at an orderly, negotiated sale of such Eligible Fixed
Assets that is held within a reasonable period of time, as such value is
determined by Agent from the most recent Net Orderly Liquidation Value Appraisal
received by Agent on or before such date.
     Net Orderly Liquidation Value Appraisal — an appraisal of the orderly
liquidation value of Equipment performed by an appraiser satisfactory to Agent,
which may be a desktop appraisal performed by an employee or agent of Agent,
which appraisal shall include, as a factor in the determination of orderly
liquidation value, all costs and expenses projected to be incurred in the
conduct of any liquidation of all or any portion of the Equipment.
     Notes — each Revolver Note and any other promissory note executed by
Borrowers at Agent’s request to evidence any of the Obligations.
     Notice of Borrowing — as defined in Section 4.1.1(i) of this Agreement.
     Notice of Conversion/Continuation — as defined in Section 3.1.2(ii) of this
Agreement.
     Obligations — in each case, whether now in existence or hereafter arising,
(i) the principal of, and interest and premium, if any, on, the Loans; (ii) all
LC Obligations of any Obligor to Agent or Issuing Bank arising in connection
with the issuance of any Letter of Credit; (iii) all Indemnified Amounts;
(iv) all Extraordinary Expenses; and (v) all other Debts, covenants, duties

-26-



--------------------------------------------------------------------------------



 



and obligations (including Contingent Obligations) now or at any time or times
hereafter owing by any Obligor to Agent or any Lender under or pursuant to this
Agreement or any of the other Loan Documents, or owing by any Obligor to Agent
or any Lender (or any Affiliate of any Lender) with respect to Banking
Relationship Debt, in each case, whether evidenced by any note or other writing,
whether arising from any extension of credit, opening of a letter of credit,
acceptance, loan, guaranty, indemnification or otherwise and whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several, including all interest, charges, expenses, fees or other sums
chargeable to any or all Obligors under this Agreement or under any of the other
Loan Documents.
     Obligor — each Borrower and each Guarantor, and any other Person that is at
any time liable for the payment of the whole or any part of the Obligations or
that has granted in favor of Agent a Lien upon any of such Person’s assets to
secure payment of any of the Obligations.
     Ordinary Course of Business — with respect to any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by such
Person in accordance with past practices and undertaken by such Person in good
faith and not for the purpose of evading any covenant or restriction in any Loan
Document.
     Organic Documents — with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust, or similar agreement or instrument governing the formation or
operation of such Person.
     OSHA — the Occupational Safety and Hazard Act of 1970.
     Other Agreements — the Notes, the Fee Letter, each Lien Waiver, each Letter
of Credit and any and all other agreements, instruments and documents (other
than this Agreement and the Security Documents), heretofore, now or hereafter
executed by any Obligor, any other Obligor or any other Person and delivered to
Agent or any Lender, or otherwise executed by Agent or any Lender in favor of
any Person on behalf or for the account of an Obligor, in each case in respect
of the transactions contemplated by this Agreement or other Loan Documents.
     Out-of-Formula Condition — as defined in Section 2.1.2 of this Agreement.
     Out-of-Formula Loan — a Revolver Loan made or existing when an
Out-of-Formula Condition exists or the amount of any Revolver Loan which, when
funded, results in an Out-of-Formula Condition.
     Participant — as defined in Section 14.2.1.
     Participating Lender — as defined in Section 2.3.2(i).
     Payment Account — an account maintained by Agent to which all monies from
time to time deposited to a Dominion Account shall be transferred and all other
payments shall be sent in immediately available federal funds.
     Payment Intangible — shall have the meaning given to the term “payment
intangible” in the UCC.

-27-



--------------------------------------------------------------------------------



 



     Payment Items — all checks, drafts, or other items of payment payable to an
Obligor, including those evidencing or constituting proceeds of any of the
Collateral.
     PBA — the Pension Benefits Act of Ontario or any other Canadian federal or
provincial statute in relation to Plans and all regulations thereunder as
amended from time to time, and any successor legislation.
     Pending Revolver Loans — at any date, the aggregate principal amount of all
Revolver Loans which have been requested in any Notice of Borrowing received by
Agent but which have not theretofore been advanced by Agent or Lenders.
     Permitted Acquisition — an Acquisition by an Obligor or any Subsidiary of
an Obligor in which each of the following conditions is satisfied:
     (a) no Default or Event of Default exists before or would exist immediately
after giving effect thereto;
     (b) the Acquisition is of (i) Equity Interests of any other Person
organized under the laws of the United States of America or any state thereof or
of Canada or any province thereof sufficient to give such Obligor or Subsidiary
control of such other Person or (ii) all or substantially all of the assets of a
Business Unit located in the United States or Canada, and such Person or
Business Unit is engaged in a business that is substantially similar, related or
incidental to the business conducted by Obligors;
     (c) the Purchase Price of such Acquisition does not exceed $100,000,000,
and the cash portion of such Purchase Price does not exceed $80,000,000;
     (d) Availability after giving pro forma effect to such Acquisition would
exceed $25,000,000;
     (e) MasTec or the applicable Obligor has made available to Agent, not later
than 14 days prior to the proposed date of such Acquisition, the results of any
due diligence investigation of the target performed by or on behalf of such
Obligor or its Subsidiaries, environmental assessment reports if any real
property is to be acquired, copies of the Acquisition documents, and historical
financial statements of the target since inception but no longer than the 3
previous years;
     (f) Agent shall have received evidence satisfactory to it that no Default
of Event of Default has occurred and is continuing or would exist after giving
effect to such transaction and of the Obligors’ continued compliance with the
provisions of this Agreement and the other Loan Documents, including the
provisions of Sections 10.1.14, 10.2.22, and, on a pro forma basis after giving
effect to such Acquisition Borrowers shall have a Fixed Charge Coverage Ratio of
not less than 1.20 to 1.0 for the 12 calendar month period ending on the date of
the Acquisition;
     (g) to the extent financed with Debt other than Loans, such Debt is
Subordinated Debt payable to the seller,

-28-



--------------------------------------------------------------------------------



 



     (h) such Acquisition is not “hostile” or contested;
     (i) Agent shall have received evidence reasonably satisfactory to it
demonstrating on a pro forma basis that Adjusted EBITDA (calculated by MasTec
and approved by Agent as described below in this definition) of the target for
the period of 12 consecutive calendar months ended nearest to the date of
determination, is at least equal to the sum of interest expense and scheduled
principal payments on any Debt incurred in connection with payment of the
Purchase Price (including Loans);
     (j) if requested by Agent or the Required Lenders, any new Subsidiary shall
have executed and delivered a Subsidiary Guaranty and a Subsidiary Security
Agreement, or, at Agent’s election, a Joinder Agreement, and in either case
shall have delivered or caused to be delivered as to such Subsidiary the items
referred to in Sections 11.1.4, 11.1.5 and 11.1.7 and an opinion of counsel for
such Subsidiary as to such matters in connection with the transactions
contemplated by the Subsidiary Guaranty and Subsidiary Security Agreement or
Joinder Agreement as Agent may reasonably request; and
     (k) financial statements shall have been delivered to Agent and the Lenders
for the most recently completed Fiscal Quarter in compliance with the provisions
of Section 10.1.3.
A determination made for purposes of this definition on a pro forma basis shall
be based upon Borrowers’ actual results of operations and the actual results of
operations of the target for the same period of 12 months ended prior to the
date of determination, as if such Acquisition had occurred (and any related Debt
had been incurred) on the first day of such 12-month period, as adjusted with
the approval of Agent to reflect verifiable, adequately documented severance
payments and reductions in officer and employee compensation, insurance
expenses, interest expense and rental expense that will be realized effective
upon completion of such Acquisition.
Notwithstanding any provision of this Agreement to the contrary, in connection
with any merger (or other distribution of the assets) of a Subsidiary that is
not an Obligor with and into (or to) an Obligor, or any Acquisition by an
Obligor, whether by purchase of stock, merger, or purchase of assets, and
whether in a single transaction or series of related transactions, Agent shall
have the right to determine in its reasonable credit judgment (based on
standards and methodologies similar to those applied to Borrowers’ then existing
Accounts and Equipment to the extent that the Accounts and Equipment so acquired
are similar to such then existing Accounts and Equipment), whether any Accounts
or Equipment so acquired shall be included in the Borrowing Base (subject to the
other applicable provisions of this Agreement). In connection with such
determination, Agent may obtain, at Borrowers’ expense, such appraisals,
commercial finance exams and other assessments of such Accounts and related
Inventory, Equipment and Real Estate as Agent may deem desirable.
     Permitted Asset Disposition — an Asset Disposition that (i) consists of the
sale of Inventory of an Obligor in the Ordinary Course of Business; (ii) is a
disposition of Equipment permitted by Section 8.4.2(ii); (iii) is a transfer of
Property to a Borrower by another Obligor or a Subsidiary; (iv) is an Asset
Disposition for cash (the Net Disposition Proceeds from which are

-29-



--------------------------------------------------------------------------------



 



promptly remitted to Agent for application as provided in Section 5.2.3), no
Event of Default exists at the time of or after giving effect to the
disposition, the purchaser or other transferee is not an Affiliate of the
Obligor effectuating such Asset Disposition, and the Property that is the
subject of the Asset Disposition consists solely of (a) Equipment which, when
aggregated with all other Equipment disposed of during any Fiscal Year, has a
fair market value or book value, whichever is more, that does not exceed
$10,000,000; or (b) real Property and the aggregate Net Disposition Proceeds
from all Asset Dispositions pursuant to this clause (iv)(b) does not exceed
$2,500,000 in any Fiscal Year or $5,000,000 from and after the Closing Date; or
(c) other Property and the aggregate Net Disposition Proceeds from all Asset
Dispositions pursuant to this clause (iv)(c) does not exceed $5,000,000 from and
after the Closing Date; (v) consists solely of a termination of a lease of real
or personal Property that is not necessary to the conduct of an Obligor’s
business in the ordinary course, could not reasonably be expected to have a
Material Adverse Effect and does not result from an Obligor’s default or failure
to perform under such lease; (vi) consists of a deposit to secure an obligation
to the extent such deposit is permitted under Section 10.2.5; or (vii) is any
other Asset Disposition that has been consented to in writing by Agent and the
Required Lenders.
     Permitted Contingent Obligations — Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements entered into in the Ordinary
Course of Business pursuant to this Agreement or with Agent’s prior written
consent; (c) of any Borrower and its Subsidiaries existing as of the Closing
Date, including extensions and renewals thereof that do not increase the amount
of such Contingent Obligations as of the date of such extension or renewal;
(d) incurred in the Ordinary Course of Business with respect to surety bonds,
appeal bonds, performance bonds and other similar obligations; (e) arising under
indemnity agreements to title insurers to cause such title insurers to issue to
Agent title insurance policies; (f) with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of Equipment
permitted under Section 8.4.2 of this Agreement; (g) consisting of reimbursement
obligations from time to time owing by any Borrower to an Issuing Bank with
respect to Letters of Credit (but in no event to include reimbursement
obligations at any time owing by a Borrower to any other Person that may issue
letters of credit for the account of Borrowers); (h) of MasTec arising from any
guaranty, indemnity or other assurance of payment or performance of any
equipment lease for which any other Obligor is the primary obligor; (i) arising
from the Earn-Out Payments under (and as defined in) the DirectStar Purchase
Agreement and subject to the terms and conditions of any subordination agreement
or other tri-party agreement required by Agent, (j) of DirectStar arising from a
Funding Obligation Loan under (and as defined in) the DirectStar Purchase
Agreement and other payments of Net Available Cash required under (and as
defined in) the DirectStar Purchase Agreement by DirectStar during the period in
which such Funding Obligation Loan remains outstanding, and (k) other than those
Contingent Obligations described in the foregoing clauses of this definition,
not exceeding $1,000,000 in the aggregate at any time.
     Permitted DirectStar Investments — cash Investments in DirectStar in
amounts determined by the Borrowers so long as (i) the aggregate amount of
Borrowers’ cash Investments in DirectStar does not at any time exceed
$3,000,000, (ii) no Default or Event of Default exists at the time of or will
exist immediately after giving effect to any such Investment, and
(iii) Availability before and immediately after giving effect to any such
Investment equals or exceeds $25,000,000.
     Permitted Distribution — any Distribution by MasTec so long as: (a) no
Default or Event of Default exists before or after giving effect to such
Distribution (including any Loans made hereunder to finance such Distribution);
(b) MasTec is Solvent before and after giving effect to

-30-



--------------------------------------------------------------------------------



 



such Distribution (including any Loans made hereunder to finance such
Distribution); (c) such Distribution does not contravene MasTec’s Organic
Documents or violate, or cause MasTec to be in breach of or default under,
(i) any provision of any Applicable Law, order, writ, judgment, injunction,
decree, determination or award in effect having applicability to MasTec, or
(ii) any indenture or loan or credit agreement or any other agreement, lease or
instrument to which MasTec or any of its Subsidiaries is a party or by which it
or its Properties may be bound or affected, including the Indenture; (d) after
giving effect to such Distribution (including any Loans made hereunder to
finance such Distribution), Availability is greater than $25,000,000; and (e) on
the date of such Distribution, a Senior Officer delivers to Agent a certificate
as to each of the foregoing conditions and containing such pro forma balance
sheets and other financial statements as Agent may reasonably require in order
to confirm that MasTec is Solvent before and after giving effect to such
Distribution (including any Loans made hereunder to finance such Distribution).
     Permitted Lien — a Lien of a kind specified in Section 10.2.5 of this
Agreement.
     Permitted Purchase Money Debt — Purchase Money Debt of Borrowers and their
Subsidiaries that is secured by no Lien or only by a Purchase Money Lien,
provided that the aggregate amount of Purchase Money Debt outstanding at any
time does not exceed the sum of (i) $50,000,000 plus (ii) 5% of MasTec’s
Consolidated Net Assets (as defined under the Indenture). For the purposes of
this definition, the principal amount of any Purchase Money Debt consisting of
capitalized leases shall be computed as a Capitalized Lease Obligation.
     Person — an individual, partnership, corporation, limited liability
company, limited liability partnership, joint stock company, land trust,
business trust, or unincorporated organization, or a Governmental Authority.
     Plan — an employee pension benefit plan that is covered by Title IV of
ERISA, the PBA or other applicable law of any jurisdiction or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
that is either (i) maintained by any Obligor for employees or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which such Obligor is
then making or accruing an obligation to make contributions or has within the
preceding 5 years made or accrued such contributions.
     Pledge Agreement — each Pledge Agreement pursuant to which an Obligor
pledges to Agent as collateral for the Obligations, shares of capital stock or
other equity interests in any Subsidiary.
     PPSA — collectively, the Personal Property Security Act of the Province of
Ontario and any similar or equivalent Canadian (federal or provincial)
legislation which is required as a result thereof to be applied in connection
with the creation, validity, perfection or enforcement of security interests or
hypothecs, including the Civil Code of Quebec, as in effect in any applicable
jurisdiction, and all regulations thereunder, as amended from time to time, and
any successor legislation.
     Pro Rata — for any Lender on any date, a percentage (expressed as a
decimal, rounded to the ninth decimal place) arrived at by dividing the amount
of the total Commitments of such Lender on such date by the aggregate amount of
the Commitments of all Lenders on such date (regardless of whether or not any of
such Commitments have been terminated on or before such date).

-31-



--------------------------------------------------------------------------------



 



     Projections — (i) prior to the Closing Date and thereafter until Agent and
Lenders receive new projections pursuant to Section 10.1.5 hereof, the
projections of Borrowers’ financial condition, results of operations, cash flow
and projected Availability, prepared on a monthly basis for the Fiscal Year
ending December 31, 2008, and on an annual basis for the Fiscal Years ending
2009, 2010, 2011, 2012 and 2013; and (ii) thereafter, the projections most
recently received by Agent and Lenders pursuant to and as required by
Section 10.1.5 hereof.
     Properly Contested — in the case of any Debt of an Obligor (including any
Taxes) that is not paid as and when due or payable by reason of such Obligor’s
bona fide dispute concerning its liability to pay same or concerning the amount
thereof, (i) such Debt is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (ii) such Obligor has
established appropriate reserves as shall be required in conformity with GAAP;
(iii) the non-payment of such Debt will not have a Material Adverse Effect and
will not result in a forfeiture or sale of any assets of such Obligor; (iv) no
Lien is imposed upon any of such Obligor’s assets with respect to such Debt
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of Agent (except only with respect to property taxes that have priority
as a matter of Applicable Law) and enforcement of such Lien is stayed during the
period prior to the final resolution or disposition of such dispute; (v) if the
Debt results from, or is determined by the entry, rendition or issuance against
an Obligor or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (vi) if such contest is abandoned, settled
or determined adversely (in whole or in part) to such Obligor, such Obligor
forthwith pays such Debt and all penalties, interest and other amounts due in
connection therewith.
     Property — any interest in any kind of property or asset, whether real,
personal or mixed and whether tangible or intangible.
     Protective Advances — as defined in Section 2.1.5 of this Agreement.
     Purchase Money Debt — means and includes (i) Debt (other than the
Obligations) for the payment of all or any part of the purchase price of any
fixed assets, (ii) any Debt (other than the Obligations) incurred at the time of
or within 10 days prior to or after the acquisition of any fixed assets for the
purpose of financing all or any part of the purchase price thereof, and
(iii) any renewals, extensions or refinancings (but not any increases in the
principal amounts) thereof outstanding at the time.
     Purchase Money Lien — a Lien upon fixed assets which secures Purchase Money
Debt, but only if such Lien shall at all times be confined solely to the fixed
assets acquired through the incurrence of the Purchase Money Debt secured by
such Lien and such Lien constitutes a purchase money security interest under the
UCC or the PPSA, as applicable.
     Purchase Price — for purposes of the definition of “Permitted Acquisition”
means an amount equal to the total consideration paid for such Acquisition,
including all cash payments (whether classified as purchase price, noncompete
payments, consulting payments, “earn out” or otherwise and without regard to
whether such amount is paid in whole or in part at the closing of the
Acquisition or over time thereafter, but excluding any finance charges
attributable to deferred payments, any salary or other employment compensation
paid to a seller for the purpose of retaining such seller’s services as an
active employee of a Borrower or a Subsidiary and, upon Agent’s determination to
such effect, any “earn out” based upon achievement of a material improvement in
financial performance of the target), the remaining principal amount of all Debt
of the Acquisition target and of any Subordinated Debt owing to the seller, and
the value (as

-32-



--------------------------------------------------------------------------------



 



determined by the board of directors of MasTec, including pursuant to the
applicable purchase agreement between the relevant Obligor or Subsidiary of an
Obligor and the seller, in the case of any property, the fair value of which is
not readily ascertainable) of all other property, other than capital stock or
options to acquire such capital stock of MasTec, transferred by MasTec to the
seller. For purposes of determining the Purchase Price of the DirectStar
Acquisition, such Purchase Price shall be calculated as set forth above,
provided, that, the amount of the “earn-out” portion of such Purchase Price will
be based on the projected calculation thereof provided by MasTec to Agent on or
prior to the closing date of the DirectStar Acquisition.
     RCRA — the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i)
and all rules and regulations promulgated pursuant thereto.
     Real Estate — all right, title and interest of a Borrower (whether as
owner, lessor or lessee) at any time or times held by such Borrower in any real
Property or any buildings, structures, parking areas or other improvements
thereon, including the real Property and improvements thereon owned by a
Borrower and located at 2801 SW 46th Avenue, Davie, Florida, SR540 Lakeland,
Florida, 4250 North Powerline Road, Pompano, Florida, 7221 Dr. Martin Luther
King Boulevard East, Tampa, Florida, 209 Art Bryant Drive, Asheboro, North
Carolina, Highway #2 East, Shevlin, Minnesota, and 2700, 2701 and 2716 E. 5th
Street and 2808 Industrial Terrace, Austin, Texas.
     Real Estate Formula Amount — on any date of determination thereof, the
lesser of (i) $15,000,000 or (ii) an amount equal to the product of sixty
percent (60%) multiplied by the fair market value of Eligible Real Estate set
forth in the most recent fair market value appraisal of the Real Estate which
has been accepted by and is satisfactory to Agent; provided, that the amount
calculated under this clause shall be reduced by an amount, as determined by
Agent, equal to the aggregate amount of the fair market value of all Eligible
Real Estate that has been disposed of by Obligors (other than in accordance with
Section 8.4.2(ii)) since the date of the most recent fair market value appraisal
of the Real Estate which has been accepted by and is satisfactory to Agent.
     Refinancing Conditions — the following conditions, each of which must be
satisfied before Refinancing Debt shall be permitted under Section 10.2.3 of
this Agreement: (i) the Refinancing Debt is in an aggregate principal amount
that does not exceed the aggregate principal amount of the Debt being extended,
renewed or refinanced (or in the case of the Indenture and Senior Notes, the
original principal amount thereof), (ii) the Refinancing Debt has a later or
equal final maturity and a longer or equal weighted average life than the Debt
being extended, renewed or refinanced, (iii) the Refinancing Debt does not bear
a rate of interest that exceeds a market rate (as determined in good faith by a
Senior Officer) as of the date of such extension, renewal or refinancing,
(iv) if the Debt being extended, renewed or refinanced is subordinate to the
Obligations, the Refinancing Debt is subordinated to the same extent, (v) the
covenants contained in any instrument or agreement relating to the Refinancing
Debt are no less favorable to Obligors than those relating to the Debt being
extended, renewed or refinanced, and (vi) at the time of and after giving effect
to such extension, renewal or refinancing, no Default or Event of Default shall
exist.
     Refinancing Debt — Debt for Money Borrowed that is permitted by
Section 10.2.3 and that is the subject or the result of an extension, renewal or
refinancing.
     Regulation D — Regulation D of the Board of Governors.

-33-



--------------------------------------------------------------------------------



 



     Register — the register maintained by Agent in accordance with
Section 5.8.2 of this Agreement.
     Reimbursement Date — as defined in Section 2.3.1(iii) of this Agreement.
     Related Real Estate Documents — with respect to any Real Estate subject to
a Mortgage, the following, in form and substance satisfactory to Agent and
received by Agent for review at least 15 days prior to the effective date of the
Mortgage (or most recent amendment thereto): (a) duly executed amendments or
assignments of the existing Mortgages in favor of the Existing Agent, conveying
to Agent for the benefit of the Secured Parties a first priority mortgage lien
on such Real Estate (including the Real Estate located at 2801 SW 46th Avenue,
Davie, Florida, SR540 Lakeland, Florida, 7221 Dr. Martin Luther King Boulevard
East, Tampa, Florida, 209 Art Bryant Drive, Asheboro, North Carolina, Highway #2
East, Shevlin, Minnesota, and 2700, 2701 and 2716 E. 5th Street and 2808
Industrial Terrace, Austin, Texas); (b) fully paid mortgagee title insurance
policies (or binding commitments to issue title insurance policies, marked to
Agent’s satisfaction to evidence the form of such policies to be delivered), in
standard ALTA form, issued by a title insurance company satisfactory to Agent,
each in an amount equal to not less than the fair market value of the Real
Estate or leasehold interest, as the case may be, subject to the Mortgages,
insuring the Mortgages to create a valid Lien on all Real Estate and valid Liens
on the leasehold interest described therein with no exceptions which Agent shall
not have approved in writing and no survey exceptions, which policies (and
commitments therefor) shall have acceptable zoning endorsements; (c) a current,
as-built survey with respect to each parcel of Real Estate subject to a
Mortgage, which survey shall indicate the following: (i) an accurate metes and
bounds or lot, block and parcel description of such Real Estate; (ii) the
correct location of all buildings, structures and other improvements on such
Real Estate, including all streets, easements, rights of way and utility lines;
(iii) the location of ingress and egress from such Real Estate, and the location
of any set-back or other building lines affecting such Real Estate; and (iv) a
flood plain certification, and (v) a certification by a registered land surveyor
in form and substance acceptable to Agent, certifying to the accuracy and
completeness of such survey and to such other matters relating to such Real
Estate and survey as Agent shall require; (d) the favorable, written opinions of
Greenberg Traurig LLP and the respective local counsel to Borrowers in each
state in which the Real Estate subject to a Mortgage is located covering, to
Agent’s satisfaction the matters set forth on Exhibit F attached hereto with
respect to the Mortgages and the other documents to be executed and delivered in
connection therewith; (e) such assignments of leases, estoppel letters,
attornment agreements, consents, waivers and releases as Agent may require with
respect to other Persons having an interest in the Real Estate; (f) flood
insurance in an amount, with endorsements and by an insurer acceptable to Agent,
if the Real Estate is within a flood plain; (g) a current appraisal of the Real
Estate, prepared by an appraiser acceptable to Agent, and in form and substance
satisfactory to Required Lenders; (h) an environmental assessment, prepared by
environmental engineers acceptable to Agent, and accompanied by such reports,
certificates, studies or data as Agent may reasonably require, which shall all
be in form and substance satisfactory to Required Lenders; and (i) an
Environmental Agreement and such other documents, instruments or agreements as
Agent may reasonably require with respect to any environmental risks regarding
the Real Estate.
     Rent Reserve — on any date, the aggregate of (i) all past due rent, fees or
other charges owing on such date by any Obligor to any landlord of any premises
where any of the Collateral is located or to any processor, repairman, mechanic
or other Person who is in possession of any Collateral or has asserted any Lien
or claim thereto, and (ii) a reserve equal to 3 months rent or other charges
with respect to any Collateral in the possession of, or at a location owned or

-34-



--------------------------------------------------------------------------------



 



operated by, a Person other than an Obligor if such Person has not duly executed
and delivered to Agent a Lien Waiver satisfactory to Agent.
     Reportable Event — any of the events set forth in Section 4043(b) of ERISA
or any similar provision of the PBA, including, with respect to a Canadian
Obligor, any other event or condition which might constitute grounds for the
termination of, winding up or partial termination or winding up or the
appointment of trustee to administer any Plan.
     Required Lenders — at any date of determination thereof, Lenders having
Commitments representing more than 50% of the aggregate Commitments at such time
(and in any event including BofA); provided, however, that if any Lender shall
be in breach of any of its obligations hereunder to Borrowers or Agent,
including any breach resulting from its failure to honor its Commitment in
accordance with the terms of this Agreement, then, for so long as such breach
continues, the term “Required Lenders” shall mean Lenders (excluding each Lender
that is in breach of its obligations under this Agreement) having Commitments
representing more than 50% of the aggregate Commitments (excluding the
Commitments of each Lender that is in breach of its obligations under this
Agreement) at such time (and in any event including BofA); provided further,
however, that if all of the Commitments have been terminated, the term “Required
Lenders” shall mean Lenders (excluding each Lender that is in breach of its
obligations under this Agreement) holding Loans (including Swingline Loans)
representing more than 50% of the aggregate principal amount of Loans (including
Swingline Loans) outstanding at such time (and in any event including BofA).
     Restricted Investment — any acquisition of Property by an Obligor or any of
its Subsidiaries in exchange for cash or other Property, whether in the form of
an acquisition of Equity Interests or Debt, or the purchase or acquisition by
such Obligor or any of its Subsidiaries of any other Property, or a loan,
advance, capital contribution or subscription (each of the foregoing, an
“Investment”), except acquisitions of the following: (i) fixed assets to be used
in the Ordinary Course of Business of such Obligor or any of its Subsidiaries so
long as the acquisition costs thereof are Capital Expenditures permitted
hereunder; (ii) goods held for sale or lease or to be used in the manufacture of
goods or the provision of services by such Obligor or any of its Subsidiaries in
the Ordinary Course of Business; (iii) Current Assets arising from the sale or
lease of goods or the rendition of services in the Ordinary Course of Business
of such Obligor or any of its Subsidiaries; (iv) Investments in Subsidiaries to
the extent existing on the Closing Date; (v) Cash Equivalents to the extent they
are not subject to rights of offset in favor of any Person other than Agent or a
Lender; (vi) loans and other advances of money to the extent not prohibited by
Section 10.2.2; (vii) Permitted Acquisitions; (viii) those Investments of
Borrowers described in Schedule 1.1A, to the extent existing or committed to (as
described in Schedule 1.1A) on the Closing Date; (ix) Permitted DirectStar
Investments, and (x) any other Investment (other than a Permitted DirectStar
Investment) that does not result in an Acquisition, so long as Borrowers have
demonstrated to Agent’s satisfaction that both before or after giving effect to
such Investment (A) no Default or Event of Default exists and (B) Availability
is greater than $25,000,000.
     Restrictive Agreement — an agreement (other than any of the Loan Documents)
that, if and for so long as an Obligor or any Subsidiary of such Obligor is a
party thereto, would prohibit, condition or restrict such Obligor’s or
Subsidiary’s right to incur or repay Debt for Money Borrowed (including any of
the Obligations); grant Liens upon any of such Obligor’s or Subsidiary’s assets
(including Liens granted in favor of Agent pursuant to the Loan Documents);
declare or make Distributions; amend, modify, extend or renew any agreement
evidencing Debt

-35-



--------------------------------------------------------------------------------



 



for Money Borrowed (including any of the Loan Documents); or repay any Debt owed
to another Obligor.
     Revolver Commitment — at any date for any Lender, the obligation of such
Lender to make Revolver Loans and to purchase participations in LC Obligations
pursuant to the terms and conditions of this Agreement, which shall not exceed
the principal amount set forth opposite such Lender’s name under the heading
“Revolver Commitment” on the signature pages of this Agreement or as described
in the Assignment and Acceptance by which it became a Lender, as modified from
time to time pursuant to the terms of this Agreement or to give effect to any
applicable Assignment and Acceptance; and “Revolver Commitments” means the
aggregate principal amount of the Revolver Commitments of all Lenders, the
maximum amount of which on any date shall be $210,000,000, as reduced from time
to time pursuant to Section 2.2, or increased from time to time pursuant to
Section 2.1.6.
     Revolver Loan — a loan made by Lenders as provided in Section 2.1 of this
Agreement (including any Out-of-Formula Loan) or a Swingline Loan funded solely
by BofA or a Protective Advance.
     Revolver Note — a Revolver Note to be executed by Borrowers in favor of
each Lender in the form of Exhibit A attached hereto, which shall be in the face
amount of such Lender’s Revolver Commitment and which shall evidence all
Revolver Loans (other than Swingline Loans) made by such Lender to Borrowers
pursuant to this Agreement.
     Royalties — with respect to a License Agreement, all royalties, fees,
expense reimbursement and other amounts at any time owing by an Obligor under
such License Agreement.
     S&P — Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.
     Schedule of Accounts — as defined in Section 8.2.1 of this Agreement.
     SEC — Securities and Exchange Commission.
     Secured Parties — Agent, Issuing Bank, Lenders (including BofA as the
provider of Swingline Loans) and BofA or any other Lender (and any Affiliate of
BofA or such Lender) as the provider of any Bank Products.
     Security Documents — each Mortgage, each Guaranty, each Pledge Agreement,
the Canadian Security Agreement, the Trademark Security Agreement, the Control
Agreements, the Business Interruption Insurance Assignment and all other
instruments and agreements now or at any time hereafter securing the whole or
any part of the Obligations.
     Senior Funded Debt — all Funded Debt other than Subordinated Debt.
     Senior Notes — MasTec’s Senior Notes having a maturity date of February 1,
2017 in the original principal amount of $150,000,000, issued pursuant to the
New Notes Indenture on January 31, 2007 on an unsecured basis and otherwise on
terms satisfactory to Agent and Lenders; provided, that, the original principal
amount set forth above may be increased by an amount of up to $25,000,000
reflecting an oversubscription of the New Notes issued under the New Notes
Indenture.

-36-



--------------------------------------------------------------------------------



 



     Senior Officer — the chairman of the board of directors, the president, the
chief financial officer, the corporate controller, the treasurer or the cash
manager of, or in-house legal counsel to, a Borrower.
     Settlement Date — as defined in Section 4.1.3(i) of this Agreement.
     Settlement Report — a report delivered by Agent to Lenders summarizing the
amount of the outstanding Revolver Loans as of the Settlement Date and the
calculation of the Borrowing Base as of such Settlement Date.
     Software — shall have the meaning given to the term “software” in the UCC.
     Solvent — as to any Person, such Person (i) owns Property whose fair
salable value is greater than the amount required to pay all of such Person’s
debts (including contingent, subordinated, unmatured and unliquidated
liabilities), (ii) owns Property whose present fair salable value (as defined
below) is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), of such Person as they
become absolute and matured, (iii) is able to pay all of its debts as such debts
mature, (iv) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage, (v) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code and the requisite section of
the Bankruptcy and Insolvency Act (Canada), and (vi) has not incurred (by way of
assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any of the Loan Documents, or made any conveyance pursuant to
or in connection therewith, with actual intent to hinder, delay or defraud
either present or future creditors of such Person or any of its Subsidiaries. As
used herein, the term “fair salable value” of a Person’s assets means the amount
that may be realized within a reasonable time, either through collection or sale
of such assets at the regular market value, based upon the amount that could be
obtained for such assets within such period by a capable and diligent seller
from an interested buyer who is willing (but is under no compulsion) to purchase
under ordinary selling conditions.
     Statutory Reserves — on any date, the percentage (expressed as a decimal)
established by the Board of Governors which is the then stated maximum rate for
all reserves (including all basic, emergency, supplemental or other marginal
reserve requirements and taking into account any transitional adjustments or
other scheduled in reserve requirements) applicable to any member bank of the
Federal Reserve System in respect to Eurocurrency Liabilities (or any successor
category of liabilities under Regulation D). Such reserve percentage shall
include those imposed pursuant to said Regulation D. The Statutory Reserve shall
be adjusted automatically on and as of the effective date of any change in such
percentage.
     Subordinated Debt — unsecured Debt incurred by an Obligor that is expressly
subordinated and made junior to the Full Payment of the Obligations and contains
terms and conditions (including terms relating to interest, fees, repayment and
subordination) satisfactory to Agent.
     Subsidiary — any Person in which more than 50% of its outstanding Voting
Securities or more than 50% of all Equity Interests is owned directly or
indirectly by a Borrower, by one or more other Subsidiaries of such Borrower or
by a Borrower and one or more other Subsidiaries.

-37-



--------------------------------------------------------------------------------



 



     Subsidiary Guarantor — any Subsidiary of MasTec that is not a Borrower and
that has, at Agent’s request or with its consent, executed and delivered the
Subsidiary Guaranty or a joinder agreement in respect thereof and a Subsidiary
Security Agreement.
     Subsidiary Guaranty — a Guaranty of the Obligations substantially in the
form of Exhibit K attached hereto or as otherwise acceptable to Agent and
MasTec.
     Subsidiary Security Agreement — one or more agreements substantially in the
form of Exhibit L attached hereto or otherwise in form and substance
satisfactory to Agent in its reasonable judgment, sufficient to create in favor
of Agent a Lien on all of the assets of any Subsidiary Guarantor and proceeds
thereof.
     Supporting Obligation — shall have the meaning given to the term
“supporting obligation” in the UCC.
     Swingline Loan — as defined in Section 4.1.3(ii) of this Agreement.
     Taxes — any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including income, receipts, excise, property, sales, use, transfer, license,
payroll, withholding, social security and franchise taxes now or hereafter
imposed or levied by the United States or any other Governmental Authority and
all interest, penalties, additions to tax and similar liabilities with respect
thereto, but excluding, in the case of each Lender, taxes imposed on or measured
by the net income or overall gross receipts of such Lender.
     Term — as defined in Section 6.1 of this Agreement.
     Trademark Security Agreement — the Trademark Security Agreement to be
executed by Obligors in favor of Agent on or before the Closing Date and by
which Obligors shall grant to Agent, for the benefit of Secured Parties, as
security for the Obligations, a security interest in all of Obligors’ right,
title and interest in and to all of their trademarks.
     Transferee — as defined in Section 14.3.3 of this Agreement.
     Trigger Event — as defined in Section 8.2.5(ii) of this Agreement.
     Type — any type of a Loan determined with respect to the interest option
applicable thereto, which shall be either a LIBOR Loan or a Base Rate Loan.
     UCC — the Uniform Commercial Code (or any successor statute) as adopted and
in force in the State of Georgia or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the Collateral, the Uniform Commercial Code (or any successor statute) of
such state.
     Undrawn Amount — on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit
in Dollars.
     Upstream Payment — a payment or distribution of cash or other Property by a
Subsidiary of a Borrower to such Borrower, whether in repayment of Debt owed by
such Subsidiary to such Borrower, as a dividend or distribution on account of
such Borrower’s ownership of Equity Interests or otherwise.

-38-



--------------------------------------------------------------------------------



 



     USA Patriot Act — the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).
     Verizon — Verizon Communications, Inc. and its Affiliates and Subsidiaries.
     Verizon Concentration Percentage — (a) at any time that Verizon’s corporate
credit rating or senior debt rating (secured or unsecured) by Moody’s is Baa3 or
higher and by S&P BBB- or higher, 40%; or (b) at any time that Verizon’s
corporate credit rating or senior debt rating (secured or unsecured) by Moody’s
is lower than Baa3 or by S&P is lower than BBB-, 15%; or (c) irrespective of
Verizon’s rating, such lesser percentage as Agent may in its reasonable credit
judgment determine from time to time.
     Voting Securities — Equity Interests of any class or classes of a
corporation or other entity the holders of which are ordinarily, in the absence
of contingencies, entitled to elect a majority of the corporate directors or
Persons performing similar functions.
     1.2. Accounting Terms. Unless otherwise specified herein, all terms of an
accounting character used in this Agreement shall be interpreted, all accounting
determinations under this Agreement shall be made, and all financial statements
required to be delivered under this Agreement shall be prepared in accordance
with GAAP, applied on a basis consistent with the most recent audited
Consolidated financial statements of Borrowers and their Subsidiaries heretofore
delivered to Agent and Lenders and using the same method for inventory valuation
as used in such audited financial statements, except for any change required by
GAAP.
     1.3. Other Terms. All other terms contained in this Agreement shall have,
when the context so indicates, the meanings provided for by the UCC to the
extent the same are used or defined therein.
     1.4. Certain Matters of Construction. The terms “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” The
section titles, table of contents and list of exhibits appear as a matter of
convenience only and shall not affect the interpretation of this Agreement. All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations; to any agreement, instrument or
other documents (including any of the Loan Documents) shall include any and all
modifications and supplements thereto and any and all restatements, extensions
or renewals thereof to the extent such modifications, supplements, restatements,
extensions or renewals of any such documents are permitted by the terms thereof;
to any Person (including Agent, an Obligor, a Lender or BofA) shall mean and
include the successors and permitted assigns of such Person; to “including” and
“include” shall be understood to mean “including, without limitation” (and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit a general statement, which is followed
by or referable to an enumeration of specific matters to matters similar to the
matters specifically mentioned); or to the time of day shall mean the time of
day on the day in question in Atlanta, Georgia, unless otherwise expressly
provided in this Agreement. A Default or an Event of Default shall be deemed to
exist at all times during the period commencing on the date that such Default or
Event of Default occurs to the date on which such Default or Event of Default is
waived in writing by Agent acting with the consent of or at the direction of the
Lenders or the Required Lenders, as applicable pursuant to this Agreement or, in
the case of a Default, is cured within any period of cure expressly provided in
this Agreement; and an Event of Default shall “continue” or be “continuing”
until such Event of Default has

-39-



--------------------------------------------------------------------------------



 



been waived in writing by Agent acting with the consent of or at the direction
of the Lenders or the Required Lenders, as applicable. All calculations of value
shall be in Dollars, all Loans shall be funded in Dollars and all Obligations
shall be repaid in Dollars. Whenever the phrase “to the best of Borrowers’
knowledge” or words of similar import relating to the knowledge or the awareness
of a Borrower are used in this Agreement or other Loan Documents, such phrase
shall mean and refer to (i) the actual knowledge of a Senior Officer of any
Borrower or (ii) the knowledge that a Senior Officer of a Borrower would have
obtained if they had engaged in good faith and diligent performance of his
duties, including the making of such reasonably specific inquiries as may be
necessary of the employees or agents of a Borrower and a good faith attempt to
ascertain the existence or accuracy of the matter to which such phrase relates.
Any Lien referred to in this Agreement or any of the other Loan Documents as
having been created in favor of Agent, any agreement entered into by Agent
pursuant to this Agreement or any of the other Loan Documents, any payment made
by or to, or funds received by, Agent pursuant to or as contemplated by any of
the Loan Documents, or any other act taken or omitted to be taken by Agent
shall, unless otherwise expressly provided, be created, entered into, made or
received, or taken or omitted for the benefit or account of Agent and the
Lenders.
SECTION 2. CREDIT FACILITIES
     Subject to the terms and conditions of, and in reliance upon the
representations and warranties made in, this Agreement and the other Loan
Documents, Lenders severally agree to the extent and in the manner hereinafter
set forth to make their respective shares of the Commitments available to
Borrowers in the aggregate amount up to $210,000,000, as set forth herein below:
     2.1. Revolver Commitments.
               2.1.1. Revolver Loans. Each Lender agrees, severally to the
extent of its Revolver Commitment and not jointly with the other Lenders, upon
the terms and subject to the conditions set forth herein, to make Revolver Loans
to Borrowers on any Business Day during the period from the Closing Date through
the Business Day before the last day of the Term, not to exceed in aggregate
principal amount outstanding at any time such Lender’s Revolver Commitment at
such time, which Revolver Loans may be borrowed, prepaid, repaid and reborrowed
in accordance with the provisions of this Agreement; provided, however, that
Lenders shall have no obligation to Borrowers whatsoever to honor any request
for a Revolver Loan on or after the Commitment Termination Date or if at the
time of the proposed funding thereof the aggregate principal amount of all of
the Revolver Loans then outstanding and Pending Revolver Loans exceeds, or would
exceed after the funding of such Revolver Loans, the Borrowing Base. Each
Borrowing of Revolver Loans shall be funded by Lenders on a Pro Rata basis in
accordance with their respective Revolver Commitments (except for BofA with
respect to Swingline Loans). The Revolver Loans shall bear interest as set forth
in Section 3.1. hereof. Each Revolver Loan shall, at the option of Borrowers, be
made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein, shall consist entirely of Base Rate Loans
or LIBOR Loans.
               2.1.2. Out-of-Formula Loans. If the unpaid balance of Revolver
Loans outstanding at any time should exceed the Borrowing Base at such time (an
“Out-of-Formula Condition”), such Revolver Loans shall nevertheless constitute
Obligations that are secured by the Collateral and entitled to all of the
benefits of the Loan Documents. In the event that Lenders are willing in their
sole and absolute discretion to make Out-of-Formula Loans or are required to do
so by Section 13.9.4 hereof, such Out-of-Formula Loans shall be payable on
demand and shall bear interest as provided in Section 3.1.5 of this Agreement.
Notwithstanding the foregoing, the maximum amount of Out-of-Formula Loans
outstanding at any time, when added to the aggregate of Revolver Loans, LC
Obligations and Protective Advances outstanding at such time, shall not exceed
the aggregate principal amount of the Revolver Commitments of all Lenders at
such time.

-40-



--------------------------------------------------------------------------------



 



               2.1.3. Use of Proceeds. The proceeds of the Revolver Loans shall
be used by Borrowers solely for one or more of the following purposes: (i) to
satisfy the Debt owing on the Closing Date to the Existing Lenders under the
Existing Loan Agreement; (ii) to pay the fees and transaction expenses
associated with the closing of the transactions described herein; (iii) to pay
any of the Obligations in accordance with this Agreement; (iv) to finance the
ongoing working capital and other general corporate purposes of the Borrowers
and their Subsidiaries; and (v) to make expenditures for other lawful corporate
purposes of Borrowers to the extent such expenditures are not prohibited by this
Agreement or Applicable Law. In no event may any Revolver Loan proceeds be used
by any Borrower (x) to purchase or to carry, or to reduce, retire or refinance
any Debt incurred to purchase or carry, any Margin Stock or for any related
purpose that violates the provisions of Regulations T, U or X of the Board of
Governors, (y) to fund any operations or finance any investments or activities
in, or to make payments to, a Blocked Person, or (z) to defease, redeem or
refinance the Senior Notes.
               2.1.4. Revolver Notes. The Revolver Loans made by each Lender and
interest accruing thereon shall be evidenced by the records of Agent and such
Lender and by the Revolver Note payable to such Lender (or the assignee of such
Lender), which shall be executed by Borrowers, completed in conformity with this
Agreement and delivered to such Lender. All outstanding principal amounts and
accrued interest under the Revolver Notes shall be due and payable as set forth
in Section 5.2 hereof.
               2.1.5. Protective Advances. Agent shall be authorized, in its
sole and absolute discretion, at any time or times that a Default or Event of
Default exists or any of the conditions precedent set forth in Section 11 hereof
have not been satisfied, to make Revolver Loans that are Base Rate Loans to
Borrowers in an aggregate amount outstanding at any time not to exceed
$5,000,000, but only to the extent that Agent, in the exercise of its business
judgment, deems the funding of such Loans (herein called “Protective Advances”)
to be necessary or desirable (i) to preserve or protect the Collateral or any
portion thereof, (ii) to enhance the likelihood, or increase the amount, of
repayment of the Obligations or (iii) to pay any other amount chargeable to
Borrowers pursuant to the terms of this Agreement, including costs, fees and
expenses, all of which Protective Advances shall be deemed part of the
Obligations and secured by the Collateral and shall be treated for all purposes
of this Agreement (including Sections 5.6.1 and 15.4) as advances for the
repayment to Agent and Lenders of Extraordinary Expenses; provided, however,
that the Required Lenders may at any time revoke Agent’s authorization to make
any such Protective Advances by written notice to Agent, which shall become
effective prospectively upon and after Agent’s actual receipt thereof. Absent
such revocation, Agent’s determination that the making of a Protective Advance
is required for any such purposes shall be conclusive. Each Revolver Lender
shall participate in each Protective Advance in an amount equal to its Pro Rata
share of the Revolver Commitments. Notwithstanding the foregoing, the maximum
amount of Protective Advances outstanding at any time, when added to the
aggregate of Revolver Loans, LC Obligations and Out-of-Formula Loans outstanding
at such time, shall not exceed the total of the Revolver Commitments. Nothing in
this Section 2.1.6 shall be construed to limit in any way the amount of
Extraordinary Expenses that may be incurred by Agent and that Borrowers shall be
obligated to reimburse to Agent as provided in the Loan Documents.
               2.1.6. Increase in Revolver Commitments.
                    (i) To the extent that any requested increase in the
Revolver Commitments is permitted under and will not violate the Indenture, and
provided that Agent has received evidence satisfactory to it from Borrowers that
such requested increase is permitted under and will not violate the Indenture,
then upon the terms and subject to the conditions set forth herein, on any
Business Day during the period from July 31, 2007 through the Business Day
immediately prior to the last calendar day of the Term, and so long as no
Default or Event of Default exists, Borrowers may request that the Revolver

-41-



--------------------------------------------------------------------------------



 



Commitments be increased and, upon such request, Agent shall use reasonable
efforts in light of then-current market conditions to solicit additional
Eligible Assignees to become Lenders for the purposes of this Agreement, or to
encourage any Lender to increase its Revolver Commitment; provided, that
(a) each Lender that is a party to this Agreement immediately prior to such
increase shall have the first option, and may elect, to fund its Pro Rata share
of the amount of the increase in the Revolver Commitment (or any such greater
amount in the event that one or more Lenders does not elect to fund its
respective Pro Rata share of the amount of the increase in the Revolver
Commitment), thereby increasing its Revolver Commitment hereunder, but no Lender
shall have any obligation to do so, (b) in the event that it becomes necessary
to include a new Eligible Assignee to fund the amount of the requested increase
in the Revolver Commitment, each such Eligible Assignee shall become a Lender
hereunder and agree to become party to, and shall assume and agree to be bound
by, this Agreement, subject to all terms and conditions hereof; (c) no Lender
shall have an obligation to Borrowers, Agent or any other Lender to increase its
Revolver Commitment or its Pro Rata share of the Revolver Commitments, which
decision shall be made in the sole discretion of each Lender; and (d) in no
event shall the addition of any Lender or Lenders or the increase in the
Revolver Commitment of any Lender under this Section 2.1.6 increase the
aggregate Revolver Commitments to an aggregate amount greater than $260,000,000
less the amount of any voluntary reductions under Section 2.2 hereof. Upon the
addition of any Lender, or the increase in the Revolver Commitment of any
Lender, the dollar amount of the Revolver Commitment set forth opposite each
Lender’s name on the signature pages to this Agreement shall be amended by Agent
and Borrowers to reflect such addition or such increase, and Agent shall deliver
to Lenders and Borrowers a copy of such amendment. Lenders shall be entitled to
receive and Borrowers shall be obligated to pay a mutually agreeable amendment
fee to Agent for the Pro Rata benefit of those Lenders who increase their
Revolver Commitment and any new Lenders, such fee to be based upon the increase
in their Revolver Commitments only and not on their aggregate Revolver
Commitments after giving effect to such increase.
                    (ii) If any requested increase in the Revolver Commitments
is agreed to in accordance with subsection (i) above, Agent and Borrowers shall
determine the effective date of such increase (the “Increase Effective Date”).
Agent, with the consent and approval of Borrowers, shall promptly confirm in
writing to Lenders the final allocation of such increase as of the Increase
Effective Date, and each new Lender and each existing Lender that has increased
its Revolver Commitment shall purchase Revolver Loans and LC Obligations from
each other Lender in an amount such that, after such purchase or purchases, the
amount of outstanding Revolver Loans and LC Obligations from each Lender shall
equal such Lender’s respective Pro Rata share of the Revolver Commitments, as
modified to give effect to such increase, multiplied by the aggregate amount of
Revolver Loans outstanding and LC Obligations from all Lenders. As condition
precedents to the effectiveness of such increase, Borrowers shall deliver to
Agent (i) a certificate dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by the Chief Financial Officer of Borrower Agent
on behalf of Borrowers, including a Compliance Certificate demonstrating
compliance with the terms of this Agreement and certification that, both before
and after giving effect to such increase, each representation and warranty
contained in Section 9 and each certification in Section 15.18 of this Agreement
is true and correct in all material respects on and as of the Increase Effective
Date (except to the extent that any such representation or warranty is stated to
relate solely to an earlier date), that the requested increase is permitted
under and will not violate the Indenture, and that no Default or Event of
Default exists, and (ii) legal opinions from counsel to the Borrowers in form
and substance acceptable to Agent that the Loan Agreement and the requested
increase in the Revolver Commitments provided for herein is permitted under and
does not violate the Indenture or any other Material Contract. Upon the request
of any Lender, Borrowers shall deliver a new or amended Revolver Note reflecting
the new or increased Revolver Commitment of each such Lender as of the Increase
Effective Date.
     2.2. Voluntary Reductions of Revolver Commitments. Borrowers shall have the
right to permanently reduce the amount of the Revolver Commitments, on a Pro
Rata basis for each Lender, at

-42-



--------------------------------------------------------------------------------



 



any time and from time to time upon written notice to Agent of such reduction,
which notice shall specify the amount of such reduction, shall be irrevocable
once given, shall be given at least 5 Business Days prior to the end of a month
and shall be effective only upon Agent’s receipt thereof. Agent shall promptly
transmit such notice to each Lender. The effective date of any voluntary
reduction of the Revolver Commitments shall be the first day of the month
following the month in which such notice is timely received by Agent. If on the
effective date of any such reduction in the Revolver Commitments and after
giving effect thereto an Out-of-Formula Condition exists, then the provisions of
Section 5.2.1(iii) shall apply, except that such repayment shall be due
immediately upon such effective date without further notice to or demand upon
Borrowers. If the Commitments are reduced to zero, then such reduction shall be
deemed a termination of the Commitments by Borrowers pursuant to Section 6.2.2.
The Revolver Commitments, once reduced, may not be reinstated without the
written consent of all Lenders.
     2.3. LC Facility.
               2.3.1. Issuance of Letters of Credit. Subject to all of the terms
and conditions hereof, Issuing Bank agrees to establish the LC Facility pursuant
to which, during the period from the date hereof to (but excluding) the 30th day
prior to the last day of the Term, Issuing Bank shall issue one or more Letters
of Credit on Borrower Agent’s request therefor from time to time, subject to the
following terms and conditions:
               (i) Each Borrower acknowledges that Issuing Bank’s willingness to
issue any Letter of Credit is conditioned upon Issuing Bank’s receipt of (A) an
LC Application with respect to the requested Letter of Credit and (B) such other
instruments and agreements as Issuing Bank may customarily require for the
issuance of a letter of credit of equivalent type and amount as the requested
Letter of Credit. Issuing Bank shall have no obligation to issue any Letter of
Credit unless (x) Issuing Bank receives an LC Request and LC Application at
least 3 Business Days prior to the date of issuance of a Letter of Credit, and
(y) each of the LC Conditions is satisfied on the date of Issuing Bank’s receipt
of the LC Request and at the time of the requested issuance of a Letter of
Credit. Any Letter of Credit issued on the Closing Date shall be for an amount
in Dollars that is greater than $250,000.
               (ii) Letters of Credit may be requested by a Borrower only if
such Letters of Credit are to be used (a) to support obligations of such
Borrower incurred in the Ordinary Course of Business of such Borrower, on a
standby basis or (b) for such other purposes as Agent and Lenders may approve
from time to time in writing.
               (iii) Borrowers shall comply with all of the terms and conditions
imposed on Borrowers by Issuing Bank that are contained in any LC Application or
in any other agreement customarily or reasonably required by Issuing Bank in
connection with the issuance of any Letter of Credit. If Issuing Bank shall
honor any request for payment under a Letter of Credit, Borrowers shall pay to
Issuing Bank, in Dollars on the first Business Day following the date on which
payment was made by Issuing Bank (the “Reimbursement Date”), an amount equal to
the amount paid by Issuing Bank under such Letter of Credit, together with
interest from and after the Reimbursement Date until Full Payment is made by
Borrowers at the Default Rate for Revolver Loans constituting Base Rate Loans.
Until Issuing Bank has received payment from Borrowers in accordance with the
foregoing provisions of this clause (iii), Issuing Bank, in addition to all of
its other rights and remedies under this Agreement and any LC Application, shall
be fully subrogated to the rights and remedies of each beneficiary under such
Letter of Credit whose claims against Borrowers have been discharged with the
proceeds of such Letter of Credit. Whether or not a Borrower submits any Notice
of Borrowing to Agent, Borrowers shall be deemed to have requested from Lenders
a Borrowing of Base Rate Loans in an amount

-43-



--------------------------------------------------------------------------------



 



necessary to pay to Issuing Bank all amounts due Issuing Bank on any
Reimbursement Date and each Lender agrees to fund its Pro Rata share of such
Borrowing whether or not any Default or Event of Default has occurred or exists,
the Commitments have been terminated, the funding of the Borrowing would result
in (or increase the amount of) any Out-of-Formula Condition, or any of the
conditions set forth in Section 11 hereof are not satisfied.
               (iv) Borrowers assume all risks of the acts, omissions or misuses
of any Letter of Credit by the beneficiary thereof. The obligation of Borrowers
to reimburse Issuing Bank for any payment made by Issuing Bank under a Letter of
Credit shall be absolute, unconditional, irrevocable and joint and several and
shall be paid without regard to any lack of validity or enforceability of any
Letter of Credit or the existence of any claim, setoff, defense or other right
which Borrowers may have at any time against a beneficiary of any Letter of
Credit. In connection with the issuance of any documentary Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in the Documents; the validity,
sufficiency or genuineness of any Documents or of any endorsements thereon, even
if such Documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; the time, place, manner or order in which
shipment of goods is made; partial or incomplete shipment of, or failure or
omission to ship, any or all of the goods referred to in a documentary Letter of
Credit or Documents applicable thereto; any deviation from instructions, delay,
default or fraud by the shipper and/or any Person in connection with any goods
or any shipping or delivery thereof; or any breach of contract between the
shipper or vendors and a Borrower. The rights, remedies, powers and privileges
of Issuing Bank under this Agreement with respect to Letters of Credit shall be
in addition to, and cumulative with, all rights, remedies, powers and privileges
of Issuing Bank under any of the LC Documents. Nothing herein shall be deemed to
release Issuing Bank from any liability or obligation that it may have in
respect to any Letter of Credit arising out of and directly resulting from its
own gross negligence or willful misconduct.
               (v) No Letter of Credit shall be extended or amended in any
respect that is not solely ministerial, unless all of the LC Conditions are met
as though a new Letter of Credit were being requested and issued. With respect
to any Letter of Credit that contains any “evergreen” or automatic renewal
provision, each Lender shall be deemed to have consented to any such extension
or renewal, unless any such Lender shall have provided to Agent written notice
that it declines to consent to any such extension or renewal at least 30 days
prior to the date on which the Issuing Bank is entitled to decline to extend or
renew the Letter of Credit. If all of the LC Conditions are met and no Default
or Event of Default exists, no Lender shall have the right to decline to consent
to any such extension or renewal.
               (vi) Unless otherwise provided in any of the LC Documents, each
LC Application and each standby Letter of Credit shall be subject to the Uniform
Customs and Practice for Documentary Credits (1993 Revision), International
Chamber of Commerce No. 500, and any amendments or revisions thereto.
Each letter of credit issued or deemed issued and outstanding under the Existing
Loan Agreement on the Closing Date, including any extension or renewal thereof
(each, an “Existing Letter of Credit”) shall constitute a “Letter of Credit” for
all purposes of this Agreement, issued, for purposes of this Section 2.3, on the
Closing Date.
               2.3.2. Participations.

-44-



--------------------------------------------------------------------------------



 



               (i) Immediately upon the issuance of any Letter of Credit, each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from Issuing Bank, without recourse or warranty, an undivided interest
and participation equal to the Pro Rata share of such Lender (a “Participating
Lender”) in all LC Obligations arising in connection with such Letter of Credit,
but in no event greater than an amount which, when added to such Lender’s Pro
Rata share of all Revolver Loans and LC Obligations then outstanding, exceeds
such Lender’s Revolver Commitment; provided, however, that if Issuing Bank shall
have received written notice from a Lender on or before the Business Day
immediately prior to the date of Issuing Bank’s issuance of a Letter of Credit
that one or more of the conditions set forth in Section 11 or Section 2.3.1 has
not been satisfied, Issuing Bank shall have no obligation to issue the requested
Letter of Credit or any other Letter of Credit until such notice is withdrawn in
writing by that Lender or until the Required Lenders shall have effectively
waived such condition in accordance with this Agreement. In no event shall
Issuing Bank be deemed to have notice or knowledge of any existence of any
Default or Event of Default or the failure of any conditions in Sections 11 or
2.3.1 hereof to be satisfied prior to its receipt of such notice from a Lender.
               (ii) If Issuing Bank makes any payment under a Letter of Credit
and Borrowers do not repay or cause to be repaid the amount of such payment on
the Reimbursement Date, Issuing Bank shall promptly notify Agent, which shall
promptly notify each Participating Lender, of such payment and each
Participating Lender shall promptly (and in any event within 1 Business Day
after its receipt of notice from Agent) and unconditionally pay to Agent, for
the account of Issuing Bank, in immediately available funds, the amount of such
Participating Lender’s Pro Rata share of such payment, and Agent shall promptly
pay such amounts to Issuing Bank. If a Participating Lender does not make its
Pro Rata share of the amount of such payment available to Agent on a timely
basis as herein provided, such Participating Lender agrees to pay to Agent for
the account of Issuing Bank, forthwith on demand, such amount together with
interest thereon at the Federal Funds Rate until paid. The failure of any
Participating Lender to make available to Agent for the account of Issuing Bank
such Participating Lender’s Pro Rata share of the LC Obligations shall not
relieve any other Participating Lender of its obligation hereunder to make
available to Agent its Pro Rata share of the LC Obligations. No Participating
Lender shall be responsible for the failure of any other Participating Lender to
make available to Agent its Pro Rata share of the LC Obligations on the date
such payment is to be made.
               (iii) Whenever Issuing Bank receives a payment on account of the
LC Obligations, including any interest thereon, as to which Agent has previously
received payments from any Participating Lender for the account of Issuing Bank,
Issuing Bank shall promptly pay to each Participating Lender which has funded
its participating interest therein, through Agent, in immediately available
funds, an amount equal to such Participating Lender’s Pro Rata share thereof.
               (iv) The obligation of each Participating Lender to make payments
to Agent for the account of Issuing Bank in connection with Issuing Bank’s
payment under a Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with the terms and conditions of
this Agreement under all circumstances and irrespective of whether or not
Borrowers may assert or have any claim for any lack of validity or
unenforceability of this Agreement or any of the other Loan Documents; the
existence of any Default or Event of Default; any draft, certificate or other
document presented under a Letter of Credit having been determined to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; the existence of any setoff or
defense any Obligor may have with respect to any of the Obligations; or the
termination of the Commitments.

-45-



--------------------------------------------------------------------------------



 



               (v) Neither Issuing Bank nor any of its officers, directors,
employees or agents shall be liable to any Participating Lender for any action
taken or omitted to be taken under or in connection with any of the LC Documents
except as a result of actual gross negligence or willful misconduct on the part
of Issuing Bank. Issuing Bank does not assume any responsibility for any failure
or delay in performance or breach by a Borrower or any other Person of its
obligations under any of the LC Documents. Issuing Bank does not make to
Participating Lenders any express or implied warranty, representation or
guaranty with respect to the Collateral, the LC Documents, or any Obligor.
Issuing Bank shall not be responsible to any Participating Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
or any of the LC Documents; the validity, genuineness, enforceability,
collectibility, value or sufficiency of any of the Collateral or the perfection
of any Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or any
Account Debtor. In connection with its administration of and enforcement of
rights or remedies under any of the LC Documents, Issuing Bank shall be entitled
to act, and shall be fully protected in acting upon, any certification, notice
or other communication in whatever form believed by Issuing Bank, in good faith,
to be genuine and correct and to have been signed, sent or made by a proper
Person. Issuing Bank may consult with and employ legal counsel, accountants and
other experts and to advise it concerning its rights, powers and privileges
under the LC Documents and shall be entitled to act upon, and shall be fully
protected in any action taken in good faith reliance upon, any advice given by
such experts. Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to the LC Documents and shall not be liable for the
negligence, default or misconduct of any such agents or attorneys-in-fact
selected by Issuing Bank with reasonable care. Issuing Bank shall not have any
liability to any Participating Lender by reason of Issuing Bank’s refraining to
take any action under any of the LC Documents without having first received
written instructions from the Required Lenders to take such action.
               (vi) Upon the request of any Participating Lender, Issuing Bank
shall furnish to such Participating Lender copies (to the extent then available
to Issuing Bank) of each outstanding Letter of Credit and related LC Documents
as may be in the possession of Issuing Bank and reasonably requested from time
to time by such Participating Lender.
               2.3.3. Cash Collateral Account. If any LC Obligations, whether or
not then due or payable, shall for any reason be outstanding (i) at any time
that an Event of Default exists, (ii) on any date an Out-of-Formula Condition
exists, (iii) on or at any time after the Commitment Termination Date, or
(iv) on the day that is 30 days prior to the last Business Day of the Term, then
Borrowers shall, on Issuing Bank’s or Agent’s request, forthwith pay to Issuing
Bank the amount of any LC Obligations that are then due and payable and shall,
upon the occurrence of any of the events described in clauses (i), (iii) and
(iv) hereinabove, Cash Collateralize all outstanding Letters of Credit. If
notwithstanding the occurrence of one or more of the events described in clauses
(i), (iii) and (iv) in the immediately preceding sentence Borrowers fail to Cash
Collateralize any outstanding Letters of Credit on the first Business Day
following Agent’s or Issuing Bank’s demand therefor, Lenders may (and shall upon
direction of Agent) advance such amount as Revolver Loans (whether or not the
Commitment Termination Date has occurred or an Out-of-Formula Condition is
created thereby). Such cash (together with any interest accrued thereon) shall
be held by Agent in the Cash Collateral Account and may be invested, in Agent’s
discretion, in Cash Equivalents. Each Borrower hereby pledges to Agent and
grants to Agent a security interest in, for the benefit of Agent in such
capacity and for the Pro Rata benefit of Lenders, all Cash Collateral held in
the Cash Collateral Account from time to time and all proceeds thereof, as
security for the payment of all Obligations (including LC Obligations), whether
or not then due or payable. From time to time after cash is deposited in the
Cash Collateral Account, Agent may (and shall upon the direction of the Required
Lenders) apply Cash Collateral then held in the Cash Collateral Account to the
payment of any amounts,

-46-



--------------------------------------------------------------------------------



 



in such order as Agent may elect, as shall be or shall become due and payable by
Borrowers to Issuing Bank, Agent or any Lender with respect to the LC
Obligations. Neither Borrowers nor any other Person claiming by, through or
under or on behalf of Borrowers shall have any right to withdraw any of the Cash
Collateral held in the Cash Collateral Account, including any accrued interest,
provided that (A) upon termination or expiration of all Letters of Credit and
the payment and satisfaction of all of the LC Obligations, or (B) if Agent has
confirmed in writing to Borrowers that the events described in clauses (i) or
(ii) of the initial sentence of this Section 2.3.3 which required the Cash
Collateralization of outstanding Letters of Credit, no longer exist, then any
Cash Collateral remaining in the Cash Collateral Account shall be returned to
Borrowers unless an Event of Default then exists (in which event Agent may (and
shall upon the direction of the Required Lenders) apply such Cash Collateral to
the payment of any other Obligations outstanding in accordance with the
provisions of Section 5.6, with any surplus to be turned over to Borrowers).
                2.3.4. Indemnifications.
               (i) In addition to any other indemnity which Borrowers may have
to any Indemnitees under any of the other Loan Documents and without limiting
such other indemnification provisions, each Borrower hereby agrees to indemnify
and defend each of the Indemnitees and to hold each of the Indemnitees harmless
from and against any and all Indemnified Claims which any Indemnitee may (other
than solely as the result of its own gross negligence or willful misconduct or
its breach of any of the Loan Documents) incur or be subject to as a
consequence, directly or indirectly, of (a) the issuance of, payment or failure
to pay or any performance or failure to perform under any Letter of Credit,
(b) any suit, investigation or proceeding as to which Agent or any Lender is or
may become a party to as a consequence, directly or indirectly, of the issuance
of any Letter of Credit or the payment or failure to pay thereunder or
(c) Issuing Bank following any instructions of a Borrower with respect to any
Letter of Credit or any Document received by Issuing Bank with reference to any
Letter of Credit; provided that no Borrower shall be liable to any Indemnitee
for any of the foregoing to the extent that they result solely from the willful
misconduct or gross negligence of such Indemnitee.
                (ii) Each Participating Lender agrees to indemnify and defend
each of the Issuing Bank Indemnitees (to the extent the Issuing Bank Indemnitees
are not reimbursed by Borrowers or any other Obligor, but without limiting the
indemnification obligations of Borrowers under this Agreement), to the extent of
such Lender’s Pro Rata share of the Revolver Commitments, from and against any
and all Indemnified Claims which may be imposed on, incurred by or asserted
against any of the Issuing Bank Indemnitees in any way related to or arising out
of Issuing Bank’s administration or enforcement of rights or remedies under any
of the LC Documents or any of the transactions contemplated thereby (including
costs and expenses which Borrowers are obligated to pay under Section 15.2
hereof), provided that no Participating Lender shall be liable to any of the
Issuing Bank Indemnitees for any of the foregoing to the extent that they result
solely from the willful misconduct or gross negligence of such Issuing Bank
Indemnitees.
SECTION 3. INTEREST, FEES AND CHARGES
     3.1. Interest.
                3.1.1. Rates of Interest. Borrowers agree to pay interest in
respect of all unpaid principal amounts of the Revolver Loans from the
respective dates such principal amounts are advanced until paid (whether at
stated maturity, on acceleration or otherwise) at a rate per annum equal to the
applicable rate indicated below:

-47-



--------------------------------------------------------------------------------



 



               (i) for Revolver Loans made or outstanding as Base Rate Loans,
the Applicable Margin plus the Base Rate in effect from time to time; or
               (ii) for Revolver Loans made or outstanding as LIBOR Loans, the
Applicable Margin plus the relevant Adjusted LIBOR Rate for the applicable
Interest Period selected by Borrowers in conformity with this Agreement.
          Upon determining the Adjusted LIBOR Rate for any Interest Period
requested by Borrowers, Agent shall promptly notify Borrowers thereof by
telephone and, if so requested by Borrowers, confirm the same in writing. Such
determination shall, absent manifest error, be final, conclusive and binding on
all parties and for all purposes. The applicable rate of interest for all Loans
(or portions thereof) bearing interest based upon the Base Rate shall be
increased or decreased, as the case may be, by an amount equal to any increase
or decrease in the Base Rate, with such adjustments to be effective as of the
opening of business on the day that any such change in the Base Rate becomes
effective. Interest on each Loan shall accrue from and including the date on
which such Loan is made, converted to a Loan of another Type or continued as a
LIBOR Loan to (but excluding) the date of any repayment thereof; provided,
however, that, if a Loan is repaid on the same day made, one day’s interest
shall be paid on such Loan. The Base Rate on the date hereof is 6.00% per annum
and, therefore, the rate of interest in effect hereunder on the date hereof,
expressed in simple interest terms, is 6.00% per annum with respect to any
portion of the Revolver Loans bearing interest as a Base Rate Loan.
               3.1.2. Conversions and Continuations.
               (i) Borrowers may on any Business Day, subject to the giving of a
proper Notice of Conversion/Continuation as hereinafter described, elect (A) to
continue all or any part of a LIBOR Loan by selecting a new Interest Period
therefor, to commence on the last day of the immediately preceding Interest
Period, or (B) to convert all or any part of a Loan of one Type into a Loan of
another Type; provided, however, during the period that any Default or Event of
Default exists, Agent may (and shall at the direction of the Required Lenders)
declare that no Loan may be made or continued as or converted into a LIBOR Loan.
Any conversion of a LIBOR Loan into a Base Rate Loan shall be made on the last
day of the Interest Period for such LIBOR Loan. Any conversion or continuation
made with respect to less than the entire outstanding balance of the Loans must
be allocated among Lenders on a Pro Rata basis, and the Interest Period for
Loans converted into or continued as LIBOR Loans shall be coterminous for each
Lender.
               (ii) Whenever Borrowers desire to convert or continue Loans under
Section 3.1.2(i), Borrower Agent shall give Agent written notice (or telephonic
notice promptly confirmed in writing) substantially in the form of Exhibit C (a
“Notice of Conversion/Continuation”), signed by an authorized officer of
Borrower Agent, or in other form required by Agent, at least 1 Business Day
before the requested conversion date, in the case of a conversion into Base Rate
Loans, and at least 3 Business Days before the requested conversion or
continuation date, in the case of a conversion into or continuation of LIBOR
Loans. Promptly after receipt of a Notice of Conversion/Continuation, Agent
shall notify each Lender in writing of the proposed conversion or continuation.
Each such Notice of Conversion/Continuation shall be irrevocable and shall
specify the aggregate principal amount of the Loans to be converted or
continued, the date of such conversion or continuation (which shall be a
Business Day) and whether the Loans are being converted into or continued as
LIBOR Loans (and, if so, the duration of the Interest Period to be applicable
thereto and, in the absence of any specification by Borrowers of the Interest
Period, an Interest Period of one month will be deemed to be specified) or Base
Rate Loans. If, upon the expiration of any Interest Period in respect of any
LIBOR

-48-



--------------------------------------------------------------------------------



 



Loans, Borrowers shall have failed to deliver the Notice of
Conversion/Continuation, Borrowers shall be deemed to have elected to convert
such LIBOR Loans to Base Rate Loans.
               3.1.3. Interest Periods. In connection with the making or
continuation of, or conversion into, each Borrowing of LIBOR Loans, Borrowers
shall select an interest period (each an “Interest Period”) to be applicable to
such LIBOR Loan, which interest period shall commence on the date such LIBOR
Loan is made and shall end on a numerically corresponding day in the first,
second, third or sixth month thereafter; provided, however, that:
               (i) the initial Interest Period for a LIBOR Loan shall commence
on the date of such Borrowing (including the date of any conversion from a Loan
of another Type) and each Interest Period occurring thereafter in respect of
such Revolver Loan shall commence on the date on which the next preceding
Interest Period expires;
               (ii) if any Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that, if any Interest Period in respect of LIBOR Loans
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
               (iii) any Interest Period that begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period shall expire on the last Business Day of such calendar month;
and
               (v) no Interest Period shall extend beyond the last day of the
Term.
               3.1.4. Interest Rate Not Ascertainable. If Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) that on any date for determining the Adjusted LIBOR
Rate for any Interest Period, by reason of any changes arising after the date of
this Agreement affecting the London interbank market or any Lender’s position in
such market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of Adjusted
LIBOR Rate, then, and in any such event, Agent shall forthwith give notice (by
telephone promptly confirmed in writing) to Borrowers of such determination.
Until Agent notifies Borrowers that the circumstances giving rise to the
suspension described herein no longer exist, the obligation of Lenders to make
LIBOR Loans shall be suspended, and such affected Loans then outstanding shall,
at the end of the then applicable Interest Period or at such earlier time as may
be required by Applicable Law, bear the same interest as Base Rate Loans.
               3.1.5. Default Rate of Interest. Borrowers shall pay interest at
a rate per annum equal to the Default Rate (i) with respect to the principal
amount of any portion of the Obligations (and, to the extent permitted by
Applicable Law, all past due interest) that is not paid on the due date thereof
(whether due at stated maturity, on demand, upon acceleration or otherwise)
until Full Payment; (ii) with respect to the principal amount of all of the
Obligations (and, to the extent permitted by Applicable Law, all past due
interest) upon the earlier to occur of (x) Borrower Agent’s receipt of notice
from Agent of the Required Lenders’ election to charge the Default Rate based
upon the existence of any Event of Default (which notice Agent shall send only
with the consent or at the direction of the Required Lenders), whether or not
acceleration or demand for payment of the Obligations has been made, or (y) the
commencement by or against any Borrower of an Insolvency Proceeding whether or
not under the circumstances described in clauses (i) or (ii) hereof Lenders
elect to accelerate the maturity or demand payment of any of the Obligations;
and (iii) with respect to the principal amount of any Out-of-Formula Loans
(unless otherwise agreed in writing by the Required Lenders), whether or not
demand for payment thereof has

-49-



--------------------------------------------------------------------------------



 



been made by Agent. To the fullest extent permitted by Applicable Law, the
Default Rate shall apply and accrue on any judgment entered with respect to any
of the Obligations and to the unpaid principal amount of the Obligations during
any Insolvency Proceeding of a Borrower. Each Borrower acknowledges that the
cost and expense to Agent and each Lender attendant upon the occurrence of an
Event of Default are difficult to ascertain or estimate and that the Default
Rate is a fair and reasonable estimate to compensate Agent and Lenders for such
added cost and expense. Interest accrued at the Default Rate shall be due and
payable on demand.
     3.2. Fees. In consideration of Lenders’ establishment of the Commitments in
favor of Borrowers, and Agent’s agreement to serve as collateral and
administrative agent hereunder, Borrowers agree to pay the following fees:
               3.2.1. Unused Line Fee. Borrowers shall pay to Agent for the Pro
Rata benefit of Lenders a fee equal to (i) 0.375% per annum of the amount by
which the Average Revolver Loan Balance for any month (or portion thereof that
the Commitments are in effect) is less than the aggregate amount of the Revolver
Commitments; provided that if the Average Revolver Loan Balance for the
immediately preceding Fiscal Quarter (or portion thereof) is greater than 50% of
the aggregate amount of the Revolver Commitments, then such fee shall be 0.250%
per annum of the amount by which the Average Revolver Loan Balance for such
month (or portion thereof) is less than the aggregate amount of the Revolver
Commitments, in each case such fee to be paid on the first day of the following
month, provided that, if the Commitments are terminated on a day other than the
first day of a month, then any such fee payable for the month in which
termination occurs shall be paid on the effective date of such termination.
               3.2.2. LC Facility Fees. Borrowers shall pay: (a)(i) to Agent,
for the Pro Rata account of each Lender for all Letters of Credit, the
Applicable Margin in effect for Revolver Loans that are LIBOR Loans on a per
annum basis based on the average amount available to be drawn under Letters of
Credit outstanding and all Letters of Credit that are paid or expire during the
period of measurement (or, with respect to each Letter of Credit that is secured
by cash deposited by Borrowers into the Cash Collateral Account on terms
satisfactory to Agent, 0.65% on a per annum basis based on the average amount
available to be drawn under all such cash-collateralized Letters of Credit
outstanding and all such cash-collateralized Letters of Credit that are paid or
expire during the period of measurement), in each case payable monthly, in
arrears, on the first Business Day of the following month; (ii) to Agent, for
its own account a Letter of Credit fronting fee of 0.125% per annum based on the
average amount available to be drawn under all Letters of Credit outstanding and
all Letters of Credit that are paid or expire during the period of measurement,
payable monthly, in arrears, on the first Business Day of the following month;
and (iii) to Issuing Bank for its own account all customary charges associated
with the issuance, amending, negotiating, payment, processing and administration
of all Letters of Credit.
               3.2.3. Audit and Appraisal Fees and Expenses. Borrowers shall
reimburse Agent for all reasonable costs and expenses incurred by Agent
(including standard fees charged by Agent’s internal appraisal department) in
connection with (i) examinations and reviews of any Obligor’s books and records
and such other matters pertaining to any Obligor or any Collateral as Agent
shall deem appropriate in the exercise of its reasonable credit judgment, up to
three (3) times per Loan Year, unless a Default or Event of Default exists (in
which event, there shall be no limit on the number of examinations and reviews
for which Borrowers shall be obligated to reimburse Agent) and, in each case,
shall pay to Agent the standard amount charged by Agent per day ($850 per day as
of the Closing Date) for each day that an employee or agent of Agent shall be
engaged in an examination or review of any Obligor’s books and records,
(ii) appraisals of Equipment no more frequently than three (3) times per Loan
Year (one of which may be a full physical appraisal and the other two of which
shall be desktop appraisals performed by employees or agents of Agent), and
(iii) appraisals of Eligible Real Estate no more frequently than one (1) time
per Loan Year; provided, that, in the case of each of clauses (ii) and (iii), if
a Default or

-50-



--------------------------------------------------------------------------------



 



Event of Default exists, there shall be no limit on the number or type of
appraisals for which Borrowers shall be obligated to reimburse Agent.
               3.2.4. Other Fees. Borrowers shall pay to Agent the fees in the
amounts and on the dates as provided in the Fee Letter.
               3.2.5. General Provisions. All fees shall be fully earned by the
identified recipient thereof pursuant to the foregoing provisions of this
Agreement on the due date thereof (and, in the case of Letters of Credit, upon
each issuance, renewal or extension of such Letter of Credit) and, except as
otherwise set forth herein or required by Applicable Law, shall not be subject
to rebate, refund or proration. All fees provided for in Section 3.2 are and
shall be deemed to be compensation for services and are not, and shall not be
deemed to be, interest or any other charge for the use, forbearance or detention
of money.
     3.3. Computation of Interest and Fees. All fees and other charges provided
for in this Agreement that are calculated as a per annum percentage of any
amount and all interest shall be calculated daily and shall be computed on the
actual number of days elapsed over a year of 360 days. For purposes of computing
interest and other charges hereunder, each Payment Item and other form of
payment received by Agent shall be deemed applied by Agent on account of the
Obligations (subject to final payment of such items) on the first Business Day
after the Business Day on which Agent receives such Payment Item in the Payment
Account, and Agent shall be deemed to have received such Payment Item on the
date specified in Section 5.7 hereof. Each determination by Agent of interest
and fees hereunder shall be made in good faith and, except for manifest error,
shall be presumptive evidence of the correctness of such interest and fees.
     3.4. Reimbursement Obligations.
               3.4.1. Borrowers shall reimburse Agent and (during any period
that an Event of Default exists) each Lender for all legal, accounting,
appraisal, consulting and other fees and expenses incurred by Agent or any
Lender in connection with: (i) the negotiation and preparation of any of the
Loan Documents, any amendment or modification thereto, any waiver of any Default
or Event of Default thereunder, or any restructuring or forbearance with respect
thereto; (ii) the administration of the Loan Documents and the transactions
contemplated thereby; (iii) action taken to perfect or maintain the perfection
or priority of any of Agent’s Liens with respect to any of the Collateral;
(iv) any inspection of or audits conducted by Agent with respect to any
Borrower’s books and records or any of the Collateral; (v) any effort by Agent
to verify, protect, appraise, preserve, or restore any of the Collateral or to
collect, sell, liquidate or otherwise dispose of or realize upon any of the
Collateral; (vi) any litigation, contest, dispute, suit, proceeding or action
(whether instituted by or against Agent, any Lender, any Obligor or any other
Person) in any way arising out of or relating to any of the Collateral (or the
validity, perfection or priority of any of Agent’s Liens thereon), any of the
Loan Documents or the validity, allowance or amount of any of the Obligations;
(vii) the protection or enforcement or any rights or remedies of Agent in, and
the monitoring of, any Insolvency Proceeding; and (viii) any other action taken
by Agent or any Lender to enforce any of the rights or remedies of Agent against
any Obligor or Account Debtor or to enforce collection of any of the Obligations
or payments with respect to any of the Collateral. All amounts chargeable to
Borrowers under this Section 3.4 shall constitute Obligations that are secured
by all of the Collateral and shall be payable on demand to Agent. Borrowers
shall also reimburse Agent for expenses incurred by Agent in its administration
of any of the Collateral to the extent and in the manner provided in Section 8
hereof or in any of the other Loan Documents. The foregoing shall be in addition
to, and shall not be construed to limit, any other provision of any of the Loan
Documents

-51-



--------------------------------------------------------------------------------



 



regarding the reimbursement by Borrowers of costs, expenses or liabilities
suffered or incurred by Agent or any Lender.
          3.4.2. If at any time Agent or (with the prior consent of Agent) any
Lender shall agree to indemnify any Person against losses or damages that such
Person may suffer or incur in its dealings or transactions with Borrowers, or
shall guarantee or otherwise assure payment of any liability or obligation of
Borrowers to such Person, or otherwise shall provide assurances of Borrowers’
payment or performance under any agreement with such Person, including
indemnities, guaranties or other assurances of payment or performance given by
Agent or any Lender with respect to Banking Relationship Debt, then the
Contingent Obligation of Agent or any Lender providing any such indemnity,
guaranty or other assurance of payment or performance, together with any payment
made or liability incurred by Agent or any Lender in connection therewith, shall
constitute Obligations that are secured by the Collateral and Borrowers shall
repay, on demand, any amount so paid or any liability incurred by Agent or any
Lender in connection with any such indemnity, guaranty or assurance. Nothing
herein shall be construed to impose upon Agent or any Lender any obligation to
provide any such indemnity, guaranty or assurance. The foregoing agreement of
Borrowers shall apply whether or not such indemnity, guaranty or assurance is in
writing or oral and regardless of any Borrower’s knowledge of the existence
thereof, shall survive termination of the Commitments and Full Payment of the
Obligations and any other provisions of the Loan Documents regarding
reimbursement or indemnification by Borrowers of costs, expenses or liabilities
suffered or incurred by Agent or any Lender. Agent will endeavor to provide
notice to Borrowers of any such indemnity, guaranty or assurance if the
applicable Borrower is not otherwise a party thereto; provided, that, Agent’s
failure to so notify any Borrower shall not result in any liability to Agent or
any Lender or in any way condition Agent’s or any Lender’s right to repayment or
reimbursement hereunder.
     3.5. Bank Charges. Borrowers shall pay to Agent, on demand, any and all
fees, costs or expenses which Agent pays to a bank or other similar institution
(including any fees paid by Agent or any Lender to any Participant) arising out
of or in connection with (i) the forwarding to a Borrower or any other Person on
behalf of Borrower by Agent of proceeds of Loans made by Lenders to a Borrower
pursuant to this Agreement and (ii) the depositing for collection by Agent of
any Payment Item received or delivered to Agent on account of the Obligations.
Each Borrower acknowledges and agrees that Agent may charge such costs, fees and
expenses to Borrowers based upon Agent’s good faith estimate of such costs, fees
and expenses as they are incurred by Agent.
     3.6. Illegality. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, if (i) any change in any law or regulation or in
the interpretation thereof by any Governmental Authority charged with the
administration thereof shall make it unlawful for a Lender to make or maintain a
LIBOR Loan or to give effect to its obligations as contemplated hereby with
respect to a LIBOR Loan or (ii) at any time such Lender determines that the
making or continuance of any LIBOR Loan has become impracticable as a result of
a contingency occurring after the date hereof which adversely affects the London
interbank market or the position of such Lender in such market, then such Lender
shall give after such determination Agent and Borrowers notice thereof and may
thereafter (1) declare that LIBOR Loans will not thereafter be made by such
Lender, whereupon any request by a Borrower for a LIBOR Loan from such Lender
shall be deemed a request for a Base Rate Loan unless such Lender’s declaration
shall be subsequently withdrawn (which declaration shall be withdrawn promptly
after the cessation of the circumstances described in clause (i) or (ii) above);
and (2) require that all outstanding LIBOR Loans made by such Lender be
converted to Base Rate Loans, under the circumstances of clause (i) or (ii) of
this Section 3.6 insofar as such Lender determines the continuance of LIBOR
Loans to be impracticable, in which event all such LIBOR Loans of such Lender
shall be

-52-



--------------------------------------------------------------------------------



 



converted automatically to Base Rate Loans as of the date of any Borrower’s
receipt of the aforesaid notice from such Lender.
     3.7. Increased Costs. If, by reason of (a) the introduction after the date
hereof of or any change (including any change by way of imposition or increase
of Statutory Reserves or other reserve requirements) in or in the interpretation
of any law or regulation, or (b) the compliance with any guideline or request
from any central bank or other Governmental Authority or quasi-Governmental
Authority exercising control over banks or financial institutions generally
(whether or not having the force of law):
               (i) any Lender shall be subject after the date hereof to any Tax,
duty or other charge with respect to any LIBOR Loan or Letter of Credit or its
obligation to make LIBOR Loans or to issue Letters of Credit or participate in
the LC Obligations arising from the issuance of Letters of Credit, or a change
shall result in the basis of taxation of payment to any Lender of the principal
of or interest on its LIBOR Loans or its obligation to make LIBOR Loans, issue
Letters of Credit or participate in the LC Obligations arising from the issuance
of Letters of Credit (except for changes in the rate of Tax on the overall net
income or gross receipts or franchise tax of such Lender imposed by the
jurisdiction in which such Lender’s principal executive office is located); or
               (ii) any reserve (including any imposed by the Board of
Governors), special deposits or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Lender shall be imposed
or deemed applicable or any other condition affecting its LIBOR Loans or Letters
of Credit or its obligation to make LIBOR Loans or to issue Letters of Credit or
participate in the LC Obligations arising from the issuance of Letters of Credit
shall be imposed on such Lender or the London interbank market;
and as a result thereof there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining LIBOR Loans or issuing
Letters of Credit (except to the extent already included in the determination of
the applicable Adjusted LIBOR Rate for LIBOR Loans), or there shall be a
reduction in the amount received or receivable by such Lender, then such Lender
shall, promptly after determining the existence or amount of any such increased
costs for which such Lender seeks payment hereunder, give any Borrower notice
thereof and Borrowers shall from time to time, upon written notice from and
demand by such Lender (with a copy of such notice and demand to Agent), pay to
Agent for the account of such Lender, within 5 Business Days after the date
specified in such notice and demand, an additional amount sufficient to
indemnify such Lender against such increased costs. A certificate as to the
amount of such increased costs, submitted to Borrowers by such Lender, shall be
final, conclusive and binding for all purposes, absent manifest error.
     If any Lender shall advise Agent at any time that, because of the
circumstances described hereinabove in this Section 3.7 or any other
circumstances arising after the date of this Agreement affecting such Lender or
the London interbank market or such Lender’s or BofA’s position in such market,
the Adjusted LIBOR Rate, as determined by Agent, will not adequately and fairly
reflect the cost to such Lender of funding LIBOR Loans or issuing Letters of
Credit, then, and in any such event:
               (i) Agent shall forthwith give notice (by telephone confirmed
promptly in writing) to Borrowers and Lenders of such event;
               (ii) Borrowers’ right to request and such Lender’s obligation to
make LIBOR Loans or to issue Letters of Credit or participate in the LC
Obligations arising from the issuance of Letters of Credit shall be immediately
suspended and Borrowers’ right to continue a LIBOR Loan as such beyond the then
applicable Interest Period or to request a Letter of Credit shall also

-53-



--------------------------------------------------------------------------------



 



be suspended, until each condition giving rise to such suspension no longer
exists; and
               (iii) such Lender shall make a Base Rate Loan as part of the
requested Borrowing of LIBOR Loans, which Base Rate Loan shall, for all
purposes, be considered part of such Borrowing.
     For purposes of this Section 3.7, all references to a Lender shall be
deemed to include any bank holding company or bank parent of such Lender. If any
Lender provides notice that, due to the circumstances described in this
Section 3.7, the Adjusted LIBOR Rate will not adequately and fairly reflect the
cost to such Lender of funding LIBOR Loans or participating in LC Obligations
arising from the issuance of Letters of Credit, then such Lender may be replaced
pursuant to the provisions of Section 13.17.
     3.8. Capital Adequacy. If any Lender determines that (i) the introduction
after the date hereof of any Capital Adequacy Regulation, (ii) any change in any
Capital Adequacy Regulation, (iii) any change in the interpretation or
administration of any Capital Adequacy Regulation by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof, or (iv) compliance by such Lender or any corporation or other entity
controlling such Lender with any Capital Adequacy Regulation, affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation or other entity controlling such Lender and (taking
into consideration such Lender’s or such corporation’s or other entity’s
policies with respect to capital adequacy and such Lender’s desired return on
capital) determines that the amount of such capital is increased as a
consequence of its Commitments, loans, credits or obligations under this
Agreement, then: (a) Agent shall promptly, after its receipt of a certificate
from such Lender setting forth such Lender’s determination of such occurrence,
give notice thereof to Borrowers and Lenders; and (b) Borrowers shall pay to
Agent, for the account of such Lender, as an additional fee from time to time,
on demand, such amount as such Lender certifies to be the amount reasonably
calculated to compensate such Lender for such reduction. A certificate of such
Lender claiming entitlement to compensation as set forth above will be
conclusive in the absence of manifest error. Such certificate will set forth the
nature of the occurrence giving rise to such compensation, the additional amount
or amounts to be paid to such Lender (including the basis for such Lender’s
determination of such amount), and the method by which such amounts were
determined. In determining such amount, such Lender may use any reasonable
averaging and attribution method. For purposes of this Section 3.8 all
references to a Lender shall be deemed to include any bank holding company or
bank parent of such Lender.
     3.9. Mitigation. Each Lender agrees that, with reasonable promptness after
such Lender becomes aware that such Lender is entitled to receive payments under
Section 3.6, 3.7 or 3.8, or is or has become subject to U.S. withholding taxes
payable by any Borrower in respect of its Loans, it will, to the extent not
inconsistent with any internal policy of such Lender or any applicable legal or
regulatory restriction, (i) use all reasonable efforts to make, fund or maintain
the Commitment of such Lender or the Loans of such Lender through another
lending office of such Lender, or (ii) take such other reasonable measures, if,
as a result thereof, the circumstances which would relieve Borrowers from their
obligations to pay such additional amounts (or reduce the amount of such
payments), or such withholding taxes would be reduced, and if the making,
funding or maintaining of such Commitment or Loans through such other lending
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Commitment or Loans or the interests of such
Lender.
     3.10. Funding Losses. If for any reason (other than due to a default by a
Lender or as a result of a Lender’s refusal to honor a LIBOR Loan request due to
circumstances described in this Agreement) a Borrowing of, or conversion to or
continuation of, LIBOR Loans does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), or if

-54-



--------------------------------------------------------------------------------



 



any repayment (including any conversions pursuant to Section 3.1.2) of any of
its LIBOR Loans occurs on a date that is not the last day of an Interest Period
applicable thereto, or if for any reason Borrowers default in their obligation
to repay LIBOR Loans when required by the terms of this Agreement, then
Borrowers shall pay to Agent an administrative fee of $150 and to each Lender an
amount equal to all losses and expenses which such Lender may sustain or incur
as a consequence thereof, including any such loss or expense arising from the
liquidation or redeployment of funds obtained by it to maintain its LIBOR Loans
or from fees payable to terminate the deposits from which such funds were
obtained. Borrowers shall pay all such amounts due to any Lender upon
presentation by such Lender of a statement setting forth the amount and such
Lender’s calculation thereof, which statement shall be deemed true and correct
absent manifest error. For purposes of this Section 3.10, all references to a
Lender shall be deemed to include any bank holding company or bank parent of
such Lender.
     3.11. Maximum Interest. Regardless of any provision contained in any of the
Loan Documents, in no contingency or event whatsoever shall the aggregate of all
amounts that are contracted for, charged or received by Agent and Lenders
pursuant to the terms of this Agreement or any of the other Loan Documents and
that are deemed interest under Applicable Law exceed the highest rate
permissible under any Applicable Law. No agreements, conditions, provisions or
stipulations contained in this Agreement or any of the other Loan Documents or
the exercise by Agent of the right to accelerate the payment or the maturity of
all or any portion of the Obligations, or the exercise of any option whatsoever
contained in any of the Loan Documents, or the prepayment by Borrowers of any of
the Obligations, or the occurrence of any contingency whatsoever, shall entitle
Agent or any Lender to charge or receive in any event, interest or any charges,
amounts, premiums or fees deemed interest by Applicable Law (such interest,
charges, amounts, premiums and fees referred to herein collectively as
“Interest”) in excess of the Maximum Rate and in no event shall Borrowers be
obligated to pay Interest exceeding such Maximum Rate, and all agreements,
conditions or stipulations, if any, which may in any event or contingency
whatsoever operate to bind, obligate or compel Borrowers to pay Interest
exceeding the Maximum Rate shall be without binding force or effect, at law or
in equity, to the extent only of the excess of Interest over such Maximum Rate.
If any Interest is charged or received with respect to the Obligations in excess
of the Maximum Rate (“Excess”), each Borrower stipulates that any such charge or
receipt shall be the result of an accident and bona fide error, and such Excess,
to the extent received, shall be applied first to reduce the principal of such
Obligations and the balance, if any, returned to Borrowers, it being the intent
of the parties hereto not to enter into a usurious or otherwise illegal
relationship. The right to accelerate the maturity of any of the Obligations
does not include the right to accelerate any Interest that has not otherwise
accrued on the date of such acceleration, and Agent and Lenders do not intend to
collect any unearned Interest in the event of any such acceleration. Each
Borrower recognizes that, with fluctuations in the rates of interest set forth
in Section 3.1.1 of this Agreement or in the Notes, and the Maximum Rate, such
an unintentional result could inadvertently occur. All monies paid to Agent or
any Lender hereunder or under any of the other Loan Documents, whether at
maturity or by prepayment, shall be subject to any rebate of unearned Interest
as and to the extent required by Applicable Law. By the execution of this
Agreement, each Borrower covenants that (i) the credit or return of any Excess
shall constitute the acceptance by such Borrower of such Excess, and (ii) such
Borrower shall not seek or pursue any other remedy, legal or equitable, against
Agent or any Lender, based in whole or in part upon contracting for, charging or
receiving any Interest in excess of the Maximum Rate. For the purpose of
determining whether or not any Excess has been contracted for, charged or
received by Agent or any Lender, all Interest at any time contracted for,
charged or received from Borrowers in connection with any of the Loan Documents
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated and spread in equal parts throughout the full term of the Obligations.
Borrowers, Agent and Lenders shall, to the maximum extent permitted under
Applicable Law, (i) characterize any non-principal payment as an expense, fee or
premium rather than as Interest and (ii) exclude voluntary prepayments and the
effects thereof. The provisions of this Section 3.11 shall be deemed to be
incorporated into every Loan Document (whether or not any provision of this
Section is

-55-



--------------------------------------------------------------------------------



 



referred to therein). All such Loan Documents and communications relating to any
Interest owed by Borrowers and all figures set forth therein shall, for the sole
purpose of computing the extent of Obligations, be automatically recomputed by
Borrowers, and by any court considering the same, to give effect to the
adjustments or credits required by this Section 3.11.
SECTION 4. LOAN ADMINISTRATION
     4.1. Manner of Borrowing and Funding Revolver Loans. Borrowings under the
Commitments established pursuant to Section 2.1 hereof shall be made and funded
as follows:
               4.1.1. Notice of Borrowing.
               (i) Whenever Borrowers desire to make a Borrowing under
Section 2.1 of this Agreement (other than a Borrowing resulting from a
conversion or continuation pursuant to Section 3.1.2), Borrowers shall give
Agent prior written notice (or telephonic notice promptly confirmed in writing)
of such Borrowing request (a “Notice of Borrowing”), which shall be in the form
of Exhibit D annexed hereto and signed by an authorized officer of Borrower
Agent. Such Notice of Borrowing shall be given by Borrower Agent no later than
12:00 noon at the office designated by Agent from time to time (a) on the
Business Day of the requested funding date of such Borrowing, in the case of
Base Rate Loans, and (b) at least 2 Business Days prior to the requested funding
date of such Borrowing, in the case of LIBOR Loans. Notices received after 12:00
noon shall be deemed received on the next Business Day. The Revolver Loans made
by each Lender on the Closing Date shall be in excess of $250,000 and shall be
made as Base Rate Loans and thereafter may be made or continued as or converted
into Base Rate Loans or LIBOR Loans. Each Notice of Borrowing (or telephonic
notice thereof) shall be irrevocable and shall specify (a) the principal amount
of the Borrowing, (b) the date of Borrowing (which shall be a Business Day),
(c) whether the Borrowing is to consist of Base Rate Loans or LIBOR Loans,
(d) in the case of LIBOR Loans, the duration of the Interest Period to be
applicable thereto, and (e) the account of Borrowers to which the proceeds of
such Borrowing are to be disbursed.
               (ii) Unless payment is otherwise timely made by Borrowers, the
becoming due of any amount required to be paid with respect to any of the
Obligations (whether as principal, accrued interest, fees or other charges,
including the repayment of any LC Obligations, and any amounts owed to any
Affiliate of Agent) shall be deemed irrevocably to be a request by Borrower
Agent (without any requirement for the submission of a Notice of Borrowing) for
Revolver Loans on the due date of, and in an aggregate amount required to pay,
such Obligations, and the proceeds of such Revolver Loans may be disbursed by
way of direct payment of the relevant Obligation and shall bear interest as Base
Rate Loans. Neither Agent nor any Lender shall have any obligation to Borrowers
to honor any deemed request for a Revolver Loan on or after the Commitment
Termination Date, when an Out-of-Formula Condition exists or would result
therefrom, or when any applicable condition precedent set forth in Section 11
hereof is not satisfied, but may do so in the discretion of Agent (or at the
direction of the Required Lenders) and without regard to the existence of, and
without being deemed to have waived, any Default or Event of Default and
regardless of whether such Revolver Loan is funded after the Commitment
Termination Date.
               (iii) If Borrowers elect to establish a Controlled Account with
BofA or any Affiliate of BofA, then the presentation for payment by Bank of any
check or other item of payment drawn on the Controlled Account at a time when
there are insufficient funds in such account to cover such check shall be deemed
irrevocably to be a request by Borrower Agent (without any requirement for the
submission of a Notice of Borrowing) for Revolver Loans on

-56-



--------------------------------------------------------------------------------



 



the date of such presentation and in an amount equal to the aggregate amount of
the items presented for payment, and the proceeds of such Revolver Loans may be
disbursed to the Controlled Account and shall bear interest as Base Rate Loans.
Neither Agent nor any Lender shall have any obligation to honor any deemed
request for a Revolver Loan on or after the Commitment Termination Date or when
an Out-of-Formula Condition exists or would result therefrom or when any
condition precedent in Section 11 hereof is not satisfied, but may do so in the
discretion of Agent (or at the direction of the Required Lenders) and without
regard to the existence of, and without being deemed to have waived, any Default
or Event of Default and regardless of whether such Revolver Loan is funded after
the Commitment Termination Date.
               4.1.2. Fundings by Lenders. Subject to its receipt of notice from
Agent of a Notice of Borrowing as provided in Section 4.1.1(i) (except in the
case of a deemed request by Borrower Agent for a Revolver Loan as provided in
Sections 4.1.1(ii) or (iii) or 4.1.3(ii) hereof, in which event no Notice of
Borrowing need be submitted), each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested and that Borrowers are entitled to receive under the
Loan Agreement. Agent shall notify Lenders of each Notice of Borrowing (or
deemed request for a Borrowing pursuant to Section 4.1.1(ii) or (iii) hereof),
by 1:00 p.m. on the proposed funding date (in the case of Base Rate Loans) or by
1:00 p.m. at least 2 Business Days before the proposed funding date (in the case
of LIBOR Loans). Each Lender shall deposit with Agent an amount equal to its Pro
Rata share of the Borrowing requested or deemed requested by Borrowers at
Agent’s designated bank in immediately available funds not later than 3:00 p.m.
on the date of funding of such Borrowing, unless Agent’s notice to Lenders is
received after 1:00 p.m. on the proposed funding date of a Base Rate Loan, in
which event Lenders shall deposit with Agent their respective Pro Rata shares of
the requested Borrowing on or before 11:00 a.m. of the next Business Day.
Subject to its receipt of such amounts from Lenders, Agent shall make the
proceeds of the Revolver Loans received by it available to Borrowers by
disbursing such proceeds in accordance with Borrower Agent’s disbursement
instructions set forth in the applicable Notice of Borrowing. Neither Agent nor
any Lender shall have any liability on account of any delay by any bank or other
depository institution in treating the proceeds of any Revolver Loan as
collected funds or any delay in receipt, or any loss, of funds that constitute a
Revolver Loan, the wire transfer of which was initiated by Agent in accordance
with wiring instructions provided to Agent. Unless Agent shall have been
notified in writing by a Lender prior to the proposed time of funding that such
Lender does not intend to deposit with Agent an amount equal such Lender’s Pro
Rata share of the requested Borrowing (or deemed request for a Borrowing
pursuant to Section 4.1.1(ii) or (iii) hereof), Agent may assume that such
Lender has deposited or promptly will deposit its share with Agent and Agent may
in its discretion disburse a corresponding amount to Borrowers on the applicable
funding date. If a Lender’s Pro Rata share of such Borrowing is not in fact
deposited with Agent, then, if Agent has disbursed to Borrowers an amount
corresponding to such share, then such Lender agrees to pay, and in addition
Borrowers agree to repay, to Agent forthwith on demand such corresponding
amount, together with interest thereon, for each day from the date such amount
is disbursed by Agent to or for the benefit of Borrowers until the date such
amount is paid or repaid to Agent, (a) in the case of Borrowers, at the interest
rate applicable to such Borrowing and (b) in the case of such Lender, at the
Federal Funds Rate. If such Lender repays to Agent such corresponding amount,
such amount so repaid shall constitute a Revolver Loan, and if both such Lender
and Borrowers shall have repaid such corresponding amount, Agent shall promptly
return to Borrowers such corresponding amount in same day funds. A notice from
Agent submitted to any Lender with respect to amounts owing under this
Section 4.1.2 shall be conclusive, absent manifest error.
               4.1.3. Settlement and Swingline Loans.
               (i) In order to facilitate the administration of the Revolver
Loans under this Agreement, Lenders and Agent agree (which agreement shall be
solely between Lenders and

-57-



--------------------------------------------------------------------------------



 



Agent and shall not be for the benefit of or enforceable by any Borrower) that
settlement among them with respect to the Revolver Loans may take place on a
periodic basis on dates determined from time to time by Agent (each a
“Settlement Date”), which may occur before or after the occurrence or during the
continuance of a Default or Event of Default and whether or not all of the
conditions set forth in Section 11 have been met. On each Settlement Date,
payment shall be made by or to each Lender in the manner provided herein and in
accordance with the Settlement Report delivered by Agent to Lenders with respect
to such Settlement Date so that, as of each Settlement Date and after giving
effect to the transaction to take place on such Settlement Date, each Lender
shall hold its Pro Rata share of all Revolver Loans and participations in LC
Obligations. Agent shall request settlement with the Lenders on a basis not less
frequently than once every 5 Business Days.
               (ii) Between Settlement Dates, Agent may request BofA to advance,
and BofA may, but shall in no event be obligated to, advance to Borrowers out of
BofA’s own funds the entire principal amount of any Borrowing of Revolver Loans
that are Base Rate Loans requested or deemed requested pursuant to this
Agreement (any such Revolver Loan funded exclusively by BofA being referred to
as a “Swingline Loan”). Each Swingline Loan shall constitute a Revolver Loan
hereunder and shall be subject to all of the terms, conditions and security
applicable to other Revolver Loans, except that all payments thereon shall be
payable to BofA solely for its own account and all Swingline Loans shall be made
as Base Rate Loans plus the Applicable Margin then in effect for Revolver Loans
and shall not be entitled to be converted into LIBOR Loans. The obligation of
Borrowers to repay such Swingline Loans to BofA shall be evidenced by the
records of BofA and need not be evidenced by any promissory note. Unless a
funding is required by all Lenders pursuant to Sections 2.1.5 or 13.9.4, Agent
shall not request BofA to make any Swingline Loan if (A) Agent shall have
received written notice from any Lender that one or more of the applicable
conditions precedent set forth in Section 11 hereof will not be satisfied on the
requested funding date for the applicable Borrowing and Agent has made a
determination (without any liability to any Person) that such condition
precedent will not be satisfied, (B) the requested Borrowing would exceed the
amount of Availability on the funding date or (C) the aggregate amount of all
Swingline Loans outstanding when added to the amount of the requested Borrowing,
would exceed $20,000,000. BofA shall not be required to determine whether the
applicable conditions precedent set forth in Section 11 hereof have been
satisfied or the requested Borrowing would exceed the amount of Availability on
the funding date applicable thereto prior to making, in its sole discretion, any
Swingline Loan. On each Settlement Date, or, if earlier, upon demand by Agent
for payment thereof, the then outstanding Swingline Loans shall be immediately
due and payable. As provided in Section 3.1.1(ii), Borrowers shall be deemed to
have requested (without the necessity of submitting any Notice of Borrowing)
Revolver Loans to be made on each Settlement Date in the amount of all
outstanding Swingline Loans and to have Agent cause the proceeds of such
Revolver Loans to be applied to the repayment of such Swingline Loans and
interest accrued thereon. Agent shall notify the Lenders of the outstanding
balance of Revolver Loans prior to 1:00 p.m. on each Settlement Date and each
Lender (other than BofA) shall deposit with Agent (without setoff, counterclaim
or reduction of any kind) an amount equal to its Pro Rata share of the amount of
Revolver Loans deemed requested in immediately available funds not later than
3:00 p.m. on such Settlement Date. Each Lender’s obligation to make such deposit
with Agent shall be absolute and unconditional, without defense, offset,
counterclaim or other defense, and without regard to whether any of the
conditions precedent set forth in Section 11 hereof are satisfied, any
Out-of-Formula Condition exists or the Commitment Termination Date has occurred.
If, as the result of the commencement by or against Borrowers of any Insolvency
Proceeding or otherwise, any Swingline Loan may not be repaid by the funding by
Lenders of Revolver Loans, then each Lender (other than BofA) shall be deemed to
have purchased a participating interest in any unpaid Swingline Loan in an
amount equal to

-58-



--------------------------------------------------------------------------------



 



such Lender’s Pro Rata share of such Swingline Loan and shall transfer to BofA,
in immediately available funds not later than the second Business Day after
BofA’s request therefor, the amount of such Lender’s participation. The proceeds
of Swingline Loans may be used solely for purposes for which Revolver Loans
generally may be used in accordance with Section 2.1.3 hereof. If any amounts
received by BofA in respect of any Swingline Loans are later required to be
returned or repaid by BofA to Borrowers or any other Obligor or their respective
representatives or successors-in-interest, whether by court order, settlement or
otherwise, the other Lenders shall, upon demand by BofA with notice to Agent,
pay to Agent for the account of BofA, an amount equal to each other Lender’s Pro
Rata share of all such amounts required to be returned or repaid.
               4.1.4. Disbursement Authorization. Each Borrower hereby
irrevocably authorizes Agent to disburse the proceeds of each Revolver Loan
requested by any Borrower, or deemed to be requested pursuant to Section 4.1.1
or Section 4.1.3(ii), as follows: (i) the proceeds of each Revolver Loan
requested under Section 4.1.1(i) shall be disbursed by Agent in accordance with
the terms of the written disbursement letter from Borrowers in the case of the
initial Borrowing, and, in the case of each subsequent Borrowing, by wire
transfer to such bank account of Borrowers as may be agreed upon by Borrowers
and Agent from time to time or elsewhere if pursuant to a written direction from
any Borrower that is approved by Agent; and (ii) the proceeds of each Revolver
Loan requested under Section 4.1.1(ii) or Section 4.1.3(ii) shall be disbursed
by Agent by way of direct payment of the relevant interest or other Obligation.
Any Loan proceeds received by any Borrower or in payment of any of the
Obligations shall be deemed to have been received by all Borrowers.
               4.1.5. Telephonic Notices. Each Borrower authorizes Agent and
Lenders to extend, convert or continue Loans, effect selections of Types of
Loans and transfer funds to or on behalf of Borrowers based on telephonic
notices or instructions from a Senior Officer or cash manager of MasTec whom
Agent or any Lender in good faith believes to be acting on behalf of Borrower
Agent or any Borrower. Borrowers shall confirm each such telephonic request for
a Borrowing or conversion or continuation of Loans by prompt delivery to Agent
of the required Notice of Borrowing or Notice of Conversion/Continuation, as
applicable, duly executed by an authorized officer of Borrower Agent. If the
written confirmation differs in any material respect from the action taken by
Agent or Lenders, the records of Agent and Lenders shall govern. Neither Agent
nor any Lender shall have any liability for any loss suffered by any Borrower as
a result of Agent’s or any Lender’s acting upon its understanding of telephonic
instructions or requests from a person believed in good faith by Agent or any
Lender to be a person authorized by a Borrower to give such instructions or to
make such requests on Borrowers’ behalf.
     4.2. Defaulting Lender. If any Lender shall, at any time, fail to make any
payment to Agent or BofA that is required hereunder, Agent may, but shall not be
required to, retain payments that would otherwise be made to such defaulting
Lender hereunder and apply such payments to such defaulting Lender’s defaulted
obligations hereunder, at such time, and in such order, as Agent may elect in
its sole discretion. With respect to the payment of any funds from Agent to a
Lender or from a Lender to Agent, the party failing to make the full payment
when due pursuant to the terms hereof shall, upon demand by the other party, pay
such amount together with interest on such amount at the Federal Funds Rate. The
failure of any Lender to fund its portion of any Loan or payment in respect of
an LC Obligation shall not relieve any other Lender of its obligation, if any,
to fund its portion of the Revolver Loan or payment in respect of an LC
Obligation on the date of Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make any Loan or payment in respect of an LC
Obligation to be made by such Lender on the date of any Borrowing. Solely as
among the Lenders and solely for purposes of voting or consenting to matters
with respect to any of the Loan Documents, Collateral or any Obligations and
determining a defaulting Lender’s share of payments and proceeds of Collateral
pending such defaulting Lender’s cure of its defaults hereunder, a defaulting
Lender shall not be deemed to be a “Lender” and such Lender’s Commitment shall
be deemed to be zero (0). The

-59-



--------------------------------------------------------------------------------



 



provisions of this Section 4.2 shall be solely for the benefit of Agent and
Lenders and may not be enforced by Borrowers.
     4.3. Special Provisions Governing LIBOR Loans.
               4.3.1. Number of LIBOR Loans. In no event may the number of LIBOR
Loans outstanding at any time to any Lender exceed 7.
               4.3.2. Minimum Amounts. Each Borrowing of LIBOR Loans pursuant to
Section 4.1.1(i), and each continuation of or conversion to LIBOR Loans pursuant
to Section 3.1.2 hereof, shall be in a minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount.
               4.3.3. LIBOR Lending Office. Each Lender’s initial LIBOR Lending
Office is set forth opposite its name on the signature pages hereof. Each Lender
shall have the right at any time and from time to time to designate a different
office of itself or of any Affiliate as such Lender’s LIBOR Lending Office, and
to transfer any outstanding LIBOR Loans to such LIBOR Lending Office. No such
designation or transfer shall result in any liability on the part of Borrowers
for increased costs or expenses resulting solely from such designation or
transfer. Increased costs for expenses resulting from a change in Applicable Law
occurring subsequent to any such designation or transfer shall be deemed not to
result solely from such designation or transfer.
               4.3.4. Funding of LIBOR Loans. Each Lender may, if it so elects,
fulfill its obligation to make, continue or convert LIBOR Loans hereunder by
causing one of its foreign branches or Affiliates (or an international banking
facility created by such Lender) to make or maintain such LIBOR Loans; provided,
however, that such LIBOR Loans shall nonetheless be deemed to have been made and
to be held by such Lender, and the obligation of Borrowers to repay such LIBOR
Loans shall nevertheless be to such Lender for the account of such foreign
branch, Affiliate or international banking facility. The calculation of all
amounts payable to Lender under Section 3.7 and 3.10 shall be made as if each
Lender had actually funded or committed to fund its LIBOR Loan through the
purchase of an underlying deposit in an amount equal to the amount of such LIBOR
Loan and having a maturity comparable to the relevant Interest Period for such
LIBOR Loans; provided, however, each Lender may fund its LIBOR Loans in any
manner it deems fit and the foregoing presumption shall be utilized only for the
calculation of amounts payable under Section 3.7 and Section 3.10.
     4.4. Borrower Agent. Each Obligor hereby irrevocably appoints MasTec and
MasTec agrees to act under this Agreement, as the agent and representative of
itself and each other Obligor for all purposes under this Agreement (in such
capacity, “Borrower Agent”), including requesting Borrowings, selecting whether
any Loan or portion thereof is to bear interest as a Base Rate Loan or a LIBOR
Loan, and receiving account statements and other notices and communications to
Obligors (or any of them) from Agent. Agent may rely, and shall be fully
protected in relying, on any Notice of Borrowing, Notice of
Conversion/Continuation, disbursement instructions, reports, information,
Borrowing Base Certificate or any other notice or communication made or given by
Borrower Agent, whether in its own name, on behalf of any Obligor or on behalf
of “the Borrowers” or “the Obligors,” and Agent shall have no obligation to make
any inquiry or request any confirmation from or on behalf of any other Borrower
as to the binding effect on such Obligor of any such Notice of Borrowing, Notice
of Conversion Continuation, instruction, report, information, Borrowing Base
Certificate or other notice or communication, nor shall the joint and several
character of Borrowers’ liability for the Obligations be affected, provided that
the provisions of this Section 4.4 shall not be construed so as to preclude any
Borrower from directly requesting Borrowings or taking other actions permitted
to be taken by “a Borrower” hereunder. Agent may maintain a single Loan Account
in the name of “MasTec” hereunder, and each Borrower expressly

-60-



--------------------------------------------------------------------------------



 



agrees to such arrangement and confirms that such arrangement shall have no
effect on the joint and several character of such Borrower’s liability for the
Obligations.
     4.5. All Loans to Constitute One Obligation. The Loans and LC Obligations
shall constitute one general obligation of Borrowers and (unless otherwise
expressly provided in any Security Document) shall be secured by Agent’s Lien
upon all of the Collateral; provided, however, that Agent and each Lender shall
be deemed to be a creditor of each Borrower and the holder of a separate claim
against each Borrower to the extent of any Obligations owed by Borrowers to
Agent or such Lender.
SECTION 5. PAYMENTS
     5.1. General Payment Provisions. All payments (including all prepayments)
of principal of and interest on the Loans, LC Obligations and other Obligations
that are payable to Agent or any Lender shall be made to Agent in Dollars
without any offset or counterclaim and free and clear of (and without deduction
for) any present or future Taxes, and, with respect to payments made other than
by application of balances in the Payment Account, in immediately available
funds not later than 12:00 noon on the due date (and payment made after such
time on the due date to be deemed to have been made on the next succeeding
Business Day). All payments received by Agent shall be distributed by Agent in
accordance with this Agreement, hereof, subject to the rights of offset that
Agent may have as to amounts otherwise to be remitted to a particular Lender by
reason of amounts due Agent from such Lender under any of the Loan Documents.
     5.2. Repayment of Revolver Loans.
               5.2.1. Payment of Principal . The outstanding principal amounts
with respect to the Revolver Loans shall be repaid as follows:
          (i) Any portion of the Revolver Loans consisting of the principal
amount of Base Rate Loans shall be paid by Borrowers to Agent, for the Pro Rata
benefit of Lenders (or, in the case of Swingline Loans, for the sole benefit of
BofA) unless timely converted to a LIBOR Loan in accordance with this Agreement,
immediately upon (a) each receipt by Agent, any Lender or Borrowers of any
proceeds of any of the Accounts or other Collateral, to the extent of such
proceeds, (b) the Commitment Termination Date, and (c) in the case of Swingline
Loans, the earlier of BofA’s demand for payment or on each Settlement Date with
respect to all Swingline Loans outstanding on such date.
          (ii) Any portion of the Revolver Loans consisting of the principal
amount of LIBOR Loans shall be paid by Borrowers to Agent, for the Pro Rata
benefit of Lenders, unless converted to a Base Rate Loan or continued as a LIBOR
Loan in accordance with the terms of this Agreement, immediately upon (a) the
last day of the Interest Period applicable thereto and (b) the Commitment
Termination Date. In no event shall Borrowers be authorized to make a voluntary
prepayment with respect to any Revolver Loan outstanding as a LIBOR Loan prior
to the last day of the Interest Period applicable thereto unless (x) otherwise
agreed in writing by Agent or Borrowers are otherwise expressly authorized or
required by any other provision of this Agreement to pay any LIBOR Loan
outstanding on a date other than the last day of the Interest Period applicable
thereto, and (y) Borrowers pay to Agent, for the Pro Rata benefit of Lenders,
concurrently with any prepayment of a LIBOR Loan, any amount due Agent and
Lenders under Section 3.10 hereof as a consequence of such prepayment.
Notwithstanding the foregoing provisions of this Section 5.2.1(ii), if, on any
date that Agent receives proceeds of any of the Accounts or other Collateral,
there are no Revolver Loans outstanding as Base Rate Loans, Agent may either
hold such proceeds as cash security for the timely payment of the

-61-



--------------------------------------------------------------------------------



 



Obligations or apply such proceeds to any outstanding Revolver Loans bearing
interest as LIBOR Loans as the same become due and payable (whether at the end
of the applicable Interest Periods or on the Commitment Termination Date).
          (iii) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, if an Out-of-Formula Condition shall exist, Borrowers shall, on
the sooner to occur of Agent’s demand or the first Business Day after any
Borrower has obtained knowledge of such Out-of-Formula Condition, repay the
outstanding Revolver Loans that are Base Rate Loans in an amount sufficient to
reduce the aggregate unpaid principal amount of all Revolver Loans by an amount
equal to such excess; and, if such payment of Base Rate Loans is not sufficient
to eliminate the Out-of-Formula Condition, then Borrowers shall immediately
deposit with Agent, for the Pro Rata benefit of Lenders, for application to any
outstanding Revolver Loans bearing interest as LIBOR Loans as the same become
due and payable (whether at the end of the applicable Interest Periods or on the
Commitment Termination Date) cash in an amount sufficient to eliminate such
Out-of-Formula Condition, and Agent may (a) hold such deposit as cash security
pending disbursement of same to Lenders for application to the Obligations, or
(b) if a Default or Event of Default exists, immediately apply such proceeds to
the payment of the Obligations, including the Revolver Loans outstanding as
LIBOR Loans (in which event Borrowers shall also pay to Agent for the Pro Rata
benefit of Lenders any amounts required by Section 3.10 to be paid by reason of
the prepayment of a LIBOR Loan prior to the last day of the Interest Period
applicable thereto).
               5.2.2. Payment of Interest. Interest accrued on the Revolver
Loans shall be due and payable on (i) the first day of each month (for the
immediately preceding month), computed through the last day of the preceding
month, with respect to any Revolver Loan (whether a Base Rate Loan or LIBOR
Loan) and (ii) the last day of the applicable Interest Period in the case of a
LIBOR Loan. Accrued interest shall also be paid by Borrowers on the Commitment
Termination Date. With respect to any Base Rate Loan converted into a LIBOR Loan
pursuant to Section 3.1.2 on a day when interest would not otherwise have been
payable with respect to such Base Rate Loan, accrued interest to the date of
such conversion on the amount of such Base Rate Loan so converted shall be paid
on the conversion date.
               5.2.3. Mandatory Prepayments. Borrowers shall pay the entire
unpaid principal balance of the Loans, and all accrued but unpaid interest
thereon, upon the Commitment Termination Date. Borrowers shall also prepay the
Loans as follows:
          (i) Borrowers shall prepay the Loans in the amount of Net Disposition
Proceeds from Permitted Asset Dispositions provided that Net Disposition
Proceeds received from a Canadian Obligor shall be held by Agent as security for
the payment of the Canadian Obligor Guarantee of such Canadian Obligor;
          (ii) Borrowers shall prepay the Loans from the proceeds of insurance
or condemnation awards paid in respect of any Equipment or Real Estate unless
and to the extent Borrowers are authorized to use such proceeds pursuant to
Section 8.1.2(ii); and
          (iii) Borrowers shall prepay the Loans from the net proceeds received
by any Borrower from any issuance of any Debt or Equity Interests in an amount
sufficient to cause Availability at the time of such issuance of Debt or Equity
Interests, and immediately after giving effect thereto, to equal or exceed
$50,000,000.

-62-



--------------------------------------------------------------------------------



 



               5.2.4. Application of Prepayments. All distributions of
prepayments by Agent to Lenders shall be on a Pro Rata basis. Each Lender shall
apply the portion of a prepayment that is to be applied to principal
installments first to outstanding Base Rate Loans and then to any outstanding
LIBOR Loans with the shortest Interest Periods remaining; but if application to
any LIBOR Loans would cause the same to be paid prior to the end of an
applicable Interest Period, then, by prior written notice to Agent, Borrowers
may elect as to such LIBOR Loan to deliver cash to Agent in the amount of the
required prepayment, to be held by Agent as cash collateral until the end of the
applicable Interest Period, at which time Agent shall disburse such cash
collateral to the affected Lenders for application to such LIBOR Loans.
     5.3. Reserved.
     5.4. Payment of Other Obligations. The balance of the Obligations requiring
the payment of money, including the LC Obligations and Extraordinary Expenses
incurred by Agent or any Lender, shall be repaid by Borrowers to Agent for
allocation among Agent and Lenders as provided in the Loan Documents, or, if no
date of payment is otherwise specified in the Loan Documents, on demand.
     5.5. Marshaling; Payments Set Aside. None of Agent or Lenders shall be
under any obligation to marshal any assets in favor of Borrowers or any other
Obligor or against or in payment of any or all of the Obligations. To the extent
that Borrowers make a payment to Agent or Lenders or Agent or any Lender
receives payment from the proceeds of any Collateral or exercises its right of
setoff, and such payment or the proceeds of such Collateral or setoff (or any
part thereof) are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other Person, then to the extent of any loss by Agent or Lenders, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment or proceeds had not been made or received and any such
enforcement or setoff had not occurred. The provisions of the immediately
preceding sentence of this Section 5.5 shall survive any termination of the
Commitments and Full Payment of the Obligations.
     5.6. Post Default Allocation of Payments.
               5.6.1. Allocation. For so long as an Event of Default exists, all
monies to be applied to the Obligations, whether such monies represent voluntary
or mandatory payments or prepayments by one or more Obligors or are received
pursuant to demand for payment or realized from any disposition of Collateral
and irrespective of any designation by Borrowers of the Obligations intended to
be satisfied, shall be allocated among Agent and such of the Lenders as are
entitled thereto (and, with respect to monies allocated to Lenders, on a Pro
Rata basis unless otherwise provided herein): (i) first, to Agent to pay
principal and accrued interest on any portion of the Revolver Loans (including
Protective Advances) which Agent may have advanced on behalf of any Lender and
for which Agent has not been reimbursed by such Lender or Borrowers, until Full
Payment of all such Obligations; (ii) second, to BofA to pay the principal and
accrued interest on any portion of the Swingline Loans outstanding, to be shared
with Lenders that have acquired and paid for a participating interest in such
Swingline Loans, until Full Payment of all such Obligations; (iii) third, to the
extent that Issuing Bank has not received from any Participating Lender a
payment as required by Section 2.3.2 hereof, to Issuing Bank to pay all such
required payments from each Participating Lender, until Full Payment of all such
Obligations; (iv) fourth, to Agent to pay the amount of Extraordinary Expenses
(including Protective Advances) that have not been reimbursed to Agent by
Borrowers or Lenders, together with interest accrued thereon at the rate
applicable to Revolver Loans that are Base Rate Loans, until Full Payment of all
such Obligations; (v) fifth, to Agent to pay any Indemnified Amount that has not
been paid pursuant to any indemnity of Agent Indemnitees by any Obligor or to
pay amounts owing by Lenders to Agent Indemnities pursuant to Section 13.6, in
each case, together with interest accrued thereon at the rate applicable to
Revolver Loans

-63-



--------------------------------------------------------------------------------



 



that are Base Rate Loans, until Full Payment of all such Obligations; (vi)
sixth, to Agent to pay any fees due and payable to Agent, until Full Payment of
all such Obligations; (vii) seventh, to each Lender, ratably, for any
Indemnified Amount that such Lender has paid to Agent Indemnitees pursuant to
its indemnity of Agent Indemnitees and any Extraordinary Expenses that such
Lender has reimbursed to Agent or such Lender has incurred, to the extent that
such Lender has not been reimbursed by Obligors therefor; (viii) eighth, to
Issuing Bank to pay principal and interest with respect to LC Obligations (or to
the extent any of the LC Obligations are contingent and an Event of Default then
exists, deposited in the Cash Collateral Account to Cash Collateralize the LC
Obligations), which payment shall be shared with the Participating Lenders in
accordance with Section 2.3.2(iii) hereof; (ix) ninth, to Lenders in payment of
the unpaid principal and accrued interest in respect of the Loans and other
Obligations (excluding Banking Relationship Debt) then outstanding, in such
order of application as shall be designated by Agent (acting at the direction or
with the consent of the Required Lenders); and (x) tenth, to Lenders and any
Affiliates of Lenders, ratably, in payment of any Banking Relationship Debt owed
to such Persons and secured by the Collateral hereunder. For the avoidance of
doubt, to the extent constituting an Indemnified Amount, any indemnity,
guarantee or other payment made by Agent or any Lender as described in
Section 3.4.2 with respect to Banking Relationship Debt shall be allocated to
tenth priority, above. The allocations set forth in this Section 5.6 are solely
to determine the rights and priorities of Agent and Lenders as among themselves
and may be changed by Agent and Lenders without notice to or the consent or
approval of any Borrower or any other Person.
               5.6.2. Erroneous Allocation. Agent shall not be liable for any
allocation or distribution of payments made by it in good faith and, if any such
allocation or distribution is subsequently determined to have been made in
error, the sole recourse of any Lender to which payment was due but not made
shall be to recover from the other Lenders any payment in excess of the amount
to which such other Lenders are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments
received by them).
     5.7. Application of Payments and Collateral Proceeds. All Payment Items
received by Agent by 12:00 noon, on any Business Day shall be deemed received on
that Business Day. All Payment Items received by Agent after 12:00 noon, on any
Business Day shall be deemed received on the following Business Day. Each
Borrower irrevocably waives the right to direct the application of any and all
payments and Collateral proceeds at any time or times hereafter received by
Agent or any Lender from or on behalf of Borrowers, and each Borrower does
hereby irrevocably agree that Agent shall have the continuing exclusive right to
apply and reapply any and all such payments and Collateral proceeds received at
any time or times hereafter by Agent or its agent against the Obligations, in
such manner as Agent may deem advisable, notwithstanding any entry by Agent upon
any of its books and records; provided, however, that any payments or proceeds
of Collateral received by Agent on any date that an Event of Default does not
exist shall be applied in accordance with any provisions of this Agreement that
govern the application of such payment or proceeds. If, as the result of Agent’s
collection of proceeds of Accounts and other Collateral as authorized by
Section 8.2.6 a credit balance exists, such credit balance shall not accrue
interest in favor of Borrowers, but shall be available to Borrowers at any time
or times for so long as no Default or Event of Default exists. Agent may apply
such credit balance against any of the Obligations upon and after the occurrence
of an Event of Default in the manner specified in Section 5.6.1.
     5.8. Loan Accounts; the Register; Account Stated.
               5.8.1. Loan Accounts. Each Lender shall maintain in accordance
with its usual and customary practices an account or accounts (a “Loan Account”)
evidencing the Debt of Borrowers to such Lender resulting from each Loan owing
to such Lender from time to time, including the amount of principal and interest
payable to such Lender from time to time hereunder and under each Note payable
to such Lender. Any failure of a Lender to record in the Loan Account, or any
error in doing so, shall not

-64-



--------------------------------------------------------------------------------



 



limit or otherwise affect the obligation of Borrowers hereunder (or under any
Note) to pay any amount owing hereunder to such Lender.
               5.8.2. The Register. Agent shall maintain a register (the
“Register”), which shall include a master account and a subsidiary account for
each Lender and in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of each Loan
comprising such Borrowing and any Interest Period applicable thereto, (ii) the
effective date and amount of each Assignment and Acceptance delivered to and
accepted by it and the parties thereto, (iii) the amount of any principal or
interest due and payable or to become due and payable from Borrowers to each
Lender hereunder or under the Notes, and (iv) the amount of any sum received by
Agent from Borrowers or any other Obligor and each Lender’s Pro Rata share
thereof. The Register shall be available for inspection by Borrowers or any
Lender at the offices of Agent at any reasonable time and from time to time upon
reasonable prior notice. Any failure of Agent to record in the Register, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrowers hereunder (or under any Note) to pay any amount owing with respect to
the Loans or provide the basis for any claim against Agent.
               5.8.3. Entries Binding. The entries made in the Register and each
Loan Account shall constitute rebuttably presumptive evidence of the information
contained therein; provided, however, that if a copy of information contained in
the Register or any Loan Account is provided to any Person, or any Person
inspects the Register or any Loan Account, at any time or from time to time,
then the information contained in the Register or the Loan Account, as
applicable, shall be conclusive and binding on such Person for all purposes
absent manifest error, unless such Person notifies Agent in writing within
30 days after such Person’s receipt of such copy or such Person’s inspection of
the Register or Loan Account of its intention to dispute the information
contained therein.
     5.9. Gross Up for Taxes. If Obligors shall be required by Applicable Law to
withhold or deduct any Taxes from or in respect of any sum payable under this
Agreement or any of the other Loan Documents or Agent or any Lender shall be
liable to remit any such Taxes otherwise payable by Obligors, in either case,
(a) the sum payable to Agent or such Lender shall be increased as may be
necessary so that, after making all required withholding, remittances or
deductions, Agent or such Lender (as the case may be) receives an amount equal
to the sum it would have received had no such withholding, remittances or
deductions been made, (b) Obligors shall make such withholding or deductions,
and (c) Obligors shall pay the full amount withheld or deducted to the relevant
taxation authority or other authority in accordance with Applicable Law.
     5.10. Withholding Tax Exemption. At least 5 Business Days prior to the
first date on which interest or fees are payable hereunder for the account of
any Foreign Lender, such Foreign Lender agrees that it will deliver to Borrowers
and Agent 2 duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI (or any subsequent replacement substitute or form therefor),
certifying in either case that such Lender is entitled to receive payment under
this Agreement and its Note without deduction or withholding of any United
States federal income taxes. Each Foreign Lender which so delivers a Form W-8BEN
or W-8ECI further undertakes to deliver to Borrowers and Agent 2 additional
copies of such form (or a successor form) on or before the date that such form
expires (currently, 3 successive calendar years for Form W-8BEN and one calendar
year for Form W-8ECI) or becomes obsolete or after the occurrence of any event
requiring a change in the most form so delivered by it, and such amendments
thereto or extensions or renewals thereof as may be reasonably requested by
Borrowers or Agent, in each case, certifying that such Foreign Lender is
entitled to receive payments under this Agreement and its Notes without
deduction or withholding of any United States federal income taxes, unless an
event (including any change in treaty, law or regulation) has occurred prior to
the date on which any such delivery would otherwise be required that renders all
such forms inapplicable or that would prevent such Foreign Lender from duly
completing and delivering any such form with respect to it

-65-



--------------------------------------------------------------------------------



 



and such Lender advises Borrowers and Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
taxes.
     5.11. Nature and Extent of Each Borrower’s Liability.
               5.11.1. Joint and Several Liability. Each Borrower shall be
liable for, on a joint and several basis, and hereby guarantees the timely
payment by all other Borrowers of, all of the Loans and other Obligations,
regardless of which Borrower actually may have received the proceeds of any
Loans or other extensions of credit hereunder or the amount of such Loans
received or the manner in which Agent or any Lender accounts for such Loans or
other extensions of credit on its books and records, it being acknowledged and
agreed that Loans to any Borrower inure to the mutual benefit of all Borrowers
and that Agent and Lenders are relying on the joint and several liability of
Borrowers in extending the Loans and other financial accommodations hereunder.
Each Borrower hereby unconditionally and irrevocably agrees that upon default in
the payment when due (whether at stated maturity, by acceleration or otherwise)
of any principal of, or interest owed on, any of the Loans or other Obligations,
such Borrower shall forthwith pay the same, without notice or demand.
               5.11.2. Unconditional Nature of Liability. Each Borrower’s joint
and several liability hereunder with respect to, and guaranty of, the Loans and
other Obligations shall, to the fullest extent permitted by Applicable Law, be
unconditional irrespective of (i) the validity, enforceability, avoidance or
subordination of any of the Obligations or of any promissory note or other
document evidencing all or any part of the Obligations, (ii) the absence of any
attempt to collect any of the Obligations from any other Obligor or any
Collateral or other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance or granting
of any indulgence by Agent or any Lender with respect to any provision of any
instrument evidencing or securing the payment of any of the Obligations, or any
other agreement now or hereafter executed by any other Borrower and delivered to
Agent or any Lender, (iv) the failure by Agent to take any steps to perfect or
maintain the perfected status of its security interest in or Lien upon, or to
preserve its rights to, any of the Collateral or other security for the payment
or performance of any of the Obligations or Agent’s release of any Collateral or
of its Liens upon any Collateral, (v) Agent’s or Lenders’ election, in any
proceeding instituted under the Bankruptcy Code, for the application of
Section 1111(b)(2) of the Bankruptcy Code or under the Bankruptcy and Insolvency
Act (Canada) or the Companies Creditors Arrangement Act (Canada), (vi) any
borrowing or grant of a security interest by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the release
or compromise, in whole or in part, of the liability of any Obligor for the
payment of any of the Obligations, (viii) any amendment or modification of any
of the Loan Documents or any waiver of a Default or Event of Default, (ix) any
increase in the amount of the Obligations beyond any limits imposed herein or in
the amount of any interest, fees or other charges payable in connection
therewith, or any decrease in the same, (x) the disallowance of all or any
portion of Agent’s or any Lender’s claims against any other Obligor for the
repayment of any of the Obligations under Section 502 of the Bankruptcy Code or
under the Bankruptcy and Insolvency Act (Canada) or the Companies Creditors
Arrangement Act (Canada), or (xi) any other circumstance that might constitute a
legal or equitable discharge or defense of any Borrower. After the occurrence
and during the continuance of any Event of Default, Agent may proceed directly
and at once, without notice to any Obligor, against any or all of Obligors to
collect and recover all or any part of the Obligations, without first proceeding
against any other Obligor or against any Collateral or other security for the
payment or performance of any of the Obligations, and each Borrower waives any
provision under Applicable Law that might otherwise require Agent to pursue or
exhaust its remedies against any Collateral or Obligor before pursuing another
Obligor. Each Borrower consents and agrees that Agent shall be under no
obligation to marshal any assets in favor of any Obligor or against or in
payment of any or all of the Obligations.

-66-



--------------------------------------------------------------------------------



 



               5.11.3. No Reduction in Liability for Obligations. No payment or
payments made by an Obligor or received or collected by Agent from a Borrower or
any other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Borrower under this Agreement, each of
whom shall remain liable for the payment and performance of all Loans and other
Obligations until the Full Payment of the Obligations.
               5.11.4. Contribution. Each Borrower is unconditionally obligated
to repay the Obligations as a joint and several obligor under this Agreement.
If, as of any date, the aggregate amount of payments made by a Borrower on
account of the Obligations and proceeds of such Borrower’s Collateral that are
applied to the Obligations exceeds the aggregate amount of Loan proceeds
actually used by such Borrower in its business (such excess amount being
referred to as an “Accommodation Payment”), then each of the other Borrowers
(each such Borrower being referred to as a “Contributing Borrower”) shall be
obligated to make contribution to such Borrower (the “Paying Borrower”) in an
amount equal to (A) the product derived by multiplying the sum of each
Accommodation Payment of each Borrower by the Allocable Percentage (as defined
below) of the Borrower from whom contribution is sought less (B) the amount, if
any, of the then outstanding Accommodation Payment of such Contributing Borrower
(such last mentioned amount which is to be subtracted from the aforesaid product
to be increased by any amounts theretofore paid by such Contributing Borrower by
way of contribution hereunder, and to be decreased by any amounts theretofore
received by such Contributing Borrower by way of contribution hereunder);
provided, however, that a Paying Borrower’s recovery of contribution hereunder
from the other Borrowers shall be limited to that amount paid by the Paying
Borrower in excess of its Allocable Percentage of all Accommodation Payments
then outstanding of all Borrowers. As used herein, the term “Allocable
Percentage” shall mean, on any date of determination thereof, a fraction the
denominator of which shall be equal to the number of Borrowers who are parties
to this Agreement on such date and the numerator of which shall be 1; provided,
however, that such percentages shall be modified in the event that contribution
from a Borrower is not possible by reason of insolvency, bankruptcy or otherwise
by reducing such Borrower’s Allocable Percentage equitably and by adjusting the
Allocable Percentage of the other Borrowers proportionately so that the
Allocable Percentages of all Borrowers at all times equals 100%.
               5.11.5. Subordination. Each Borrower hereby subordinates any
claims, including any right of payment, subrogation, contribution and indemnity,
that it may have from or against any other Obligor, and any successor or assign
of any other Obligor, including any trustee, receiver or debtor-in-possession,
howsoever arising, due or owing or whether heretofore, now or hereafter
existing, to the Full Payment of all of the Obligations.
SECTION 6. TERM AND TERMINATION OF COMMITMENTS
     6.1. Term of Commitments. Subject to each Lender’s right to cease making
Loans and other extensions of credit to Borrowers when any Default or Event of
Default exists or upon termination of the Commitments as provided in Section 6.2
hereof, the Commitments shall be in effect from the date hereof through the
close of business on May 10, 2013 (the “Term”) unless sooner terminated as
provided in Section 6.2.
     6.2. Termination.
               6.2.1. Termination by Agent. Agent may (and upon the direction of
the Required Lenders, shall) terminate the Commitments without notice at any
time that an Event of Default exists; provided, however, that the Commitments
shall automatically terminate as provided in Section 12.2 hereof.

-67-



--------------------------------------------------------------------------------



 



               6.2.2. Termination by Borrowers. Upon at least 90 days prior
written notice to Agent, Borrowers may, at their option, terminate the
Commitments; provided, however, no such termination by Borrowers shall be
effective until Full Payment of the Obligations. Any notice of termination given
by Borrowers shall be irrevocable unless Agent otherwise agrees in writing.
Borrowers may elect to terminate the Commitments in their entirety only provided
that nothing contained herein shall affect Borrowers’ right to voluntarily
reduce the Revolver Commitments as provided in Section 2.2. No section of this
Agreement, Type of Loan available hereunder or Commitment may be terminated by
Borrowers singly.
               6.2.3. Reserved
               6.2.4. Effect of Termination. On the effective date of
termination of the Commitments by Agent or by Borrowers, all of the Obligations
shall be immediately due and payable, Lenders shall have no obligation to make
any Loans and Issuing Bank shall have no obligation to issue any Letters of
Credit, and Lenders may terminate any Bank Products (including any services or
products under Cash Management Agreements). All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the Loan
Documents shall survive any such termination and Agent shall retain its Liens in
the Collateral and all of its rights and remedies under the Loan Documents
notwithstanding such termination until Full Payment of the Obligations.
Notwithstanding the Full Payment of the Obligations, Agent shall not be required
to terminate its Liens in any of the Collateral unless, with respect to any loss
or damage Agent may incur as a result of the dishonor or return of any Payment
Items applied to the Obligations, Agent shall have received either (i) a written
agreement, executed by Borrowers and any Person deemed financially responsible
by Agent whose loans or other advances to Borrowers are used in whole or in part
to satisfy the Obligations, indemnifying Agent and Lenders from any such loss or
damage; or (ii) such monetary reserves and Liens on the Collateral for such
period of time as Agent, in its reasonable discretion, may deem necessary to
protect Agent from any such loss or damage. The provisions of Sections 3.4, 3.7,
3.8, 3.10, 5.5, 5.9 and this Section 6.2.4 and all obligations of Borrowers to
indemnify Agent or any Lender pursuant to this Agreement or any of the other
Loan Documents, shall in all events survive any termination of the Commitments
and Full Payment of the Obligations.
SECTION 7. COLLATERAL
     7.1. Grant of Security Interest . To secure the prompt payment and
performance of all of the Obligations, each Obligor hereby (i) confirms the
mortgage, pledge and assignment to Agent, for the benefit of the Secured Parties
of the Collateral under (and as defined in) the Existing Loan Agreement and the
other Loan Documents (as defined in the Existing Loan Agreement), and the
creation in favor of Agent, for the benefit of the Secured Parties, under the
Existing Loan Agreement and such other Loan Documents of a continuing Lien in
such Collateral, all as security for the Obligations, and (ii) grants to Agent,
for the benefit of Secured Parties, a continuing security interest in and Lien
upon the following Property and interests in Property of such Obligor, whether
now owned or existing or hereafter created, acquired or arising and wheresoever
located:
          (i) all Accounts;
          (ii) all Supporting Obligations
          (iii) all Goods, including all Inventory and Equipment;
          (iv) all Instruments;

-68-



--------------------------------------------------------------------------------



 



          (v) all Chattel Paper;
          (vi) all Documents;
          (vii) all General Intangibles, including Payment Intangibles, Software
and Intellectual Property;
          (viii) all Deposit Accounts (other than the Insurance Cash Collateral
Accounts);
          (ix) all Investment Property (but excluding any portion thereof that
constitutes Margin Stock unless otherwise expressly provided in any Security
Documents;
          (x) all Letter-of-Credit Rights;
          (xi) all monies now or at any time or times hereafter in the
possession or under the control of Agent or a Lender or a bailee or Affiliate of
Agent or a Lender, including any Cash Collateral in the Cash Collateral Account
and cash, Cash Equivalents and other Property in the LC Collateral Account;
          (xii) all accessions to, substitutions for and all replacements,
products and cash and non-cash proceeds of (i) through (xi) above, including
proceeds of and unearned premiums with respect to insurance policies insuring
any of the Collateral and claims against any Person for loss of, damage to or
destruction of any of the Collateral; and
          (xiii) all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs, and other computer
materials and records) of such Borrower pertaining to any of (i) through
(xii) above.
     Notwithstanding anything to the contrary set forth herein, Agent shall not
be deemed to have been granted a security interest in, and the term “Collateral”
shall not include, any Equity Interests owned or held by any Borrower in
DirectStar.
     7.2. Lien on Deposit Accounts. As additional security for the payment and
performance of the Obligations, each Borrower hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
of such Borrower’s right, title and interest in and to each Deposit Account of
such Borrower (other than the Insurance Cash Collateral Account) and in and to
any deposits or other sums at any time credited to each such Deposit Account,
including any sums in any blocked account or any special lockbox account and in
the accounts in which sums are deposited. In connection with the foregoing, each
Borrower hereby authorizes and directs each such bank or other depository to pay
or deliver to Agent upon its written demand therefor made at any time that an
Event of Default exists and without further notice to such Borrower (such notice
being hereby expressly waived), all balances in each such Deposit Account
maintained by such Borrower with such depository for application to the
Obligations then outstanding, and the rights given Agent in this Section shall
be cumulative with and in addition to Agent’s other rights and remedies in
regard to the foregoing Property as proceeds of Collateral. Each Borrower hereby
irrevocably appoints Agent as such Borrower’s attorney-in-fact to collect any
and all such balances to the extent any such payment is not made to Agent by
such bank or other depository after demand thereon is made by Agent pursuant
hereto.
     7.3. Real Estate Collateral.

-69-



--------------------------------------------------------------------------------



 



               7.3.1. Lien on Real Estate. The due and punctual payment and
performance of the Obligations shall also be secured by the Lien created by the
Mortgages upon all Real Estate of each Borrower described therein. The Mortgages
shall be executed by Borrowers in favor of Agent (for the benefit of Secured
Parties) as provided in this Agreement and shall be duly recorded, at Borrowers’
expense, in each office where such recording is required to constitute a fully
perfected Lien upon the Real Estate covered thereby. Promptly after any
Borrower’s obtaining any interest in any Real Estate, Borrowers shall execute
and deliver to Agent, for the benefit of Secured Parties, a Mortgage sufficient
to convey and perfect, upon recordation thereof in the proper real estate
records, in favor of Agent a first priority Lien upon such interest as security
for the payment or performance of the Obligations.
               7.3.2. Collateral Assignment of Leases. To further secure to the
prompt payment and performance of the Obligations, each Borrower hereby grants,
transfers and assigns to Agent, for the benefit of Secured Parties, and hereby
grants to Agent, for the benefit of Secured Parties, a security interest in and
Lien upon all of such Borrower’s right, title and interest in, to and under all
now or hereafter existing leases of real Property to which such Borrower is a
party, whether as lessor or lessee, and all extensions, renewals and
modifications thereof.
     7.4. Other Collateral.
               7.4.1. Cash Collateral. In addition to the items of Property
referred to in Section 7.1 above, (i) the Obligations shall also be secured by
the Cash Collateral (other than any Cash Collateral held in the LC Collateral
Account) and all of the other items of Property from time to time described in
any of the Security Documents as security for any of the Obligations, including
all of the Collateral described in the Canadian Security Agreement, in each case
to the extent provided herein and (ii) the LC Obligations relating to the Ace
LC, and only such LC Obligation, shall be secured by all cash, Cash Equivalents
and other Property from time to time in the LC Collateral Account.
               7.4.2. Commercial Tort Claims. Obligors shall promptly notify
Agent in writing upon any Obligor’s obtaining a Commercial Tort Claim (other
than, for so long as no Default or Event of Default exists, a Commercial Tort
Claim that is less than $100,000) after the Closing Date against any Person and,
upon Agent’s written request, promptly execute such instruments or agreements
and do such other acts or things deemed appropriate by Agent to confer upon
Agent (for the benefit of Secured Parties) a security interest in each such
Commercial Tort Claim.

-70-



--------------------------------------------------------------------------------



 



               7.4.3. Certain After-Acquired Collateral. Obligors shall promptly
notify Agent in writing upon any Obligor’s obtaining any Collateral after the
Closing Date consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights, Chattel Paper or Intellectual Property consisting of
registered trademarks or patents, and, upon Agent’s request, shall promptly
execute such documents and do such other acts or things deemed appropriate by
Agent to confer upon Agent a duly perfected, first priority Lien upon, and (to
the extent applicable for perfection of a Lien) control with respect to such
Collateral; promptly notify Agent in writing upon any Borrower’s obtaining any
Collateral after the Closing Date consisting of Documents or Instruments and,
upon Agent’s request, shall promptly execute such documents and do such other
acts or things deemed appropriate by Agent to deliver to Agent possession of
such Documents as are negotiable and such Instruments, and, with respect to
non-negotiable Documents, to have such non-negotiable Documents issued in the
name of Agent; and with respect to Collateral in the possession of a third
party, other than certificated securities and Goods covered by a Document, such
Borrower shall obtain an acknowledgment from the third party that is in
possession of such Collateral that such third party holds the Collateral for the
benefit of Agent.
     7.5. No Assumption of Liability. The security interest granted pursuant to
this Agreement is granted as security only and shall not subject Agent or any
Lender to, or in any way alter or modify, any obligation or liability of
Borrowers with respect to or arising out of the Collateral.
     7.6. Lien Perfection; Further Assurances. Promptly after Agent’s request
therefor, Obligors shall execute or cause to be executed and deliver to Agent
such instruments, assignments, title certificates or other documents as are
necessary under the UCC, the PPSA or other Applicable Law (including any motor
vehicle certificates of title act) to perfect (or continue the perfection of)
Agent’s Lien upon the Collateral and shall take such other action as may be
requested by Agent to give effect to or carry out the intent and purposes of
this Agreement. Unless prohibited by Applicable Law, each Obligor hereby
irrevocably authorizes Agent to execute and file in any jurisdiction any
financing statement or amendment thereto on such Obligor’s behalf, including
financing statements that indicate the Collateral (i) as all assets or all
personal property of such Obligor or words to similar effect or (ii) as being of
equal or lesser scope, or with greater or lesser detail, than as set forth in
this Section 7. Each Obligor also hereby ratifies its authorization for Agent to
have filed in any jurisdiction any like financing statement (or equivalent
document in any applicable jurisdiction) or amendment thereto if filed prior to
the date hereof. The parties agree that, to the extent permitted by Applicable
Law, a carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement and may be filed in any appropriate office
in lieu thereof.
     7.7. Foreign Subsidiary Stock. Notwithstanding anything to the contrary set
forth in Section 7.1 above, the types or items of Collateral described in such
Section shall include only sixty-six percent (66%) of the Equity Interests of
any Foreign Subsidiary, and shall not include the Equity Interests in any
Foreign Subsidiary in existence on the date of this Agreement that is organized
under the laws of any jurisdiction other than Canada or a province of Canada and
that is listed on Schedule 7.7 hereto.
SECTION 8. COLLATERAL ADMINISTRATION
     8.1. General Provisions.
               8.1.1. Location of Collateral . All tangible items of Collateral,
other than Inventory in transit, shall at all times be kept by Obligors at one
or more of the business locations of Obligors set forth in Schedule 8.1.1 hereto
and shall not be moved therefrom, except that in the absence of an Event of
Default and acceleration of the maturity of the Obligations in consequence
thereof, Obligors may (i) make sales or other dispositions of any Collateral to
the extent authorized by Section 10.2.10 hereof and (ii) move Inventory or
Equipment or any record relating to any Collateral to a

-71-



--------------------------------------------------------------------------------



 



location in the United States or Canada other than those shown on Schedule 8.1.1
hereto so long as (a) Obligors have given Agent written notice of each such new
location by the last day of the Fiscal Quarter in which any Inventory or
Equipment were moved to such location, (b) prior to moving any Inventory or
Equipment to such location there have been filed any UCC or PPSA financing
statements and any other appropriate documentation necessary to perfect or
continue the perfection of Agent’s first priority Liens with respect to such
Inventory or Equipment, and (c) the aggregate fair market value or book value,
whichever is more, of the Inventory and Equipment moved to Canada from the
United States after the date of this Agreement does not exceed $1,000,000.
Notwithstanding anything to the contrary contained in this Agreement, no Obligor
shall be permitted to keep, store or otherwise maintain any Collateral at any
location (including any location described in Section 8.1.1), unless (i) an
Obligor is the owner of such location, (ii) an Obligor leases such location and
the landlord has executed in favor of Agent a Lien Waiver, or (iii) the
Collateral consists of Inventory placed with a warehouseman, bailee or
processor, Agent has received from such warehouseman, bailee or processor an
acceptable Lien Waiver and an appropriate UCC or PPSA financing statement has
been filed with the appropriate Governmental Authority in the jurisdiction where
such warehouseman, bailee or processor is located in order to perfect, or to
maintain the uninterrupted perfection of, Agent’s security interest in such
Inventory.
               8.1.2. Insurance of Collateral; Condemnation Proceeds.
               (i) Each Obligor shall maintain and pay for insurance upon all
Collateral, wherever located, covering casualty, hazard, public liability,
theft, malicious mischief, and such other risks in such amounts and with such
insurance companies as are reasonably satisfactory to Agent. Schedule 8.1.2
describes all insurance of Obligors in effect on the date hereof. All proceeds
payable under each such policy shall be payable to Agent for application to the
Obligations. Obligors shall deliver the certified copies of such policies to
Agent with satisfactory lender’s loss payable endorsements reasonably
satisfactory to Agent naming Agent as sole loss payee, assignee or additional
insured, as appropriate. Each policy of insurance or endorsement shall contain a
clause requiring the insurer to give not less than 30 days prior written notice
to Agent in the event of cancellation of the policy for any reason whatsoever
and a clause specifying that the interest of Agent shall not be impaired or
invalidated by any act or neglect of any Obligor or the owner of the Property or
by the occupation of the premises for purposes more hazardous than are permitted
by said policy. If any Obligor fails to provide and pay for such insurance,
Agent may, at its option, but shall not be required to, procure the same and
charge Obligors therefor. Each Obligor agrees to deliver to Agent, promptly as
rendered, true copies of all reports made in any reporting forms to insurance
companies. For so long as no Event of Default exists, each Obligor shall have
the right to settle, adjust and compromise any claim with respect to any
insurance maintained by such Obligor provided that all proceeds thereof are
applied in the manner specified in this Agreement, and Agent shall promptly
provide any necessary endorsement to any checks or drafts issued in payment of
any such claim. At any time that an Event of Default exists, only Agent shall be
authorized to settle, adjust and compromise such claims, Agent shall have all
rights and remedies with respect to such policies of insurance as are provided
for in this Agreement and the other Loan Documents.
               (ii) Any proceeds of insurance referred to in this Section 8.1.2
and any condemnation awards that are paid to Agent in connection with a
condemnation of any of the Collateral shall be paid to Agent and applied to any
Obligations outstanding as Agent shall determine (or, with respect to insurance
proceeds paid to Agent in connection with Collateral of a Canadian Obligor, held
by Agent as security for the payment of the Canadian Obligor Guarantee of such
Canadian Obligor); provided, however, that if an Event of Default exists on the
date of Agent’s receipt thereof, Agent shall apply such proceeds (other than
insurance proceeds with respect to Collateral of a Canadian Obligor) to the
Obligations in the order of application

-72-



--------------------------------------------------------------------------------



 



provided in Section 5.6.1 (or, in the case of insurance proceeds with respect to
Collateral of a Canadian Obligor Agent shall hold such proceeds as security for
the payment of the Canadian Obligor Guarantee of such Canadian Obligor).
Notwithstanding the foregoing, if requested by Borrowers in writing within
5 days after Agent’s receipt of insurance proceeds relating to any loss or
destruction of Equipment or Real Estate (during which 5-day period, Agent shall
hold such proceeds as security for, but without application to, the Obligations
unless a Default or Event of Default exists) and if no Material Adverse Effect
could reasonably be expected to result from any insured loss with respect to
such Collateral, Agent shall allow Borrowers to use proceeds of insurance to
repair or replace any damaged or destroyed Equipment or Real Estate so long as
(1) no Default or Event of Default exists, (2) such repair or replacement is
promptly undertaken and concluded, (3) replacements of buildings are constructed
on the sites of the original casualties and are of comparable size, and quality
and utility to the destroyed buildings, (4) the repaired or replaced Property is
at all times free and clear of Liens other than Permitted Liens that are not
Purchase Money Liens, (5) Borrowers comply with such disbursement procedures for
such proceeds as Agent may reasonably impose for repair or replacement, and
(6) the amount of proceeds from any single casualty affecting Equipment or Real
Estate does not exceed $1,000,000.
               8.1.3. Protection of Collateral. All expenses of protecting,
storing, warehousing, insuring, handling, maintaining and shipping any
Collateral, all Taxes imposed under any Applicable Law on any of the Collateral
or in respect of the sale thereof, and all other payments required to be made by
Agent to any Person to realize upon any Collateral shall be borne and paid by
Obligors. Agent shall not be liable or responsible in any way for the
safekeeping of any of the Collateral or for any loss or damage thereto (except
for reasonable care in the custody thereof while any Collateral is in Agent’s
actual possession) or for any diminution in the value thereof, or for any act or
default of any warehouseman, carrier, forwarding agency, or other Person
whomsoever, but the same shall be at Borrowers’ sole risk.
               8.1.4. Defense of Title to Collateral. Each Obligor shall at all
times defend such Obligor’s title to the Collateral and Agent’s Liens therein
against all Persons and all claims and demands whatsoever other than Permitted
Liens.
     8.2. Administration of Accounts.
               8.2.1. Records and Schedules of Accounts. Each Obligor shall keep
accurate and complete records of its Accounts and all payments and collections
thereon and shall submit to Agent on such periodic basis as Agent shall request
a sales and collections report for the preceding period, in form satisfactory to
Agent. Each Obligor shall also provide to Agent on or before the 25th day of
each month, a summary aging of all Accounts existing and lists specifying the
names, outstanding face amounts of Accounts of the 10 Account Debtors owing the
largest amounts of Accounts and of the 10 largest Approved Account Debtors, all
as of the last day of such preceding month (collectively, the “Schedule of
Accounts”). Each Obligor shall also provide to Agent, upon Agent’s request
therefor, a detailed aged trial balance for all Accounts specifying the names,
addresses, face value and dates of invoices and due dates for each Account
Debtor on an Account so listed and copies of proof of delivery of Inventory and
a copy of all documents, including repayment histories and present status
reports relating to the Accounts on the Schedule of Accounts or the detailed
aged trail balance and such other matters and information relating to the status
of then existing Accounts as Agent shall reasonably request. In addition, if
Accounts in an aggregate face amount in excess of $5,000,000 shall cease to be
Eligible Accounts in whole or in part, Obligors shall notify Agent of such
occurrence promptly (and in any event within 2 Business Days) after any
Obligor’s having obtained knowledge of such occurrence and the Borrowing Base
shall thereupon be adjusted to reflect such occurrence. Each Obligor shall
deliver to Agent copies of invoices or invoice registers related to all of its
Accounts.

-73-



--------------------------------------------------------------------------------



 



               8.2.2. Discounts, Disputes and Returns. If any Obligor grants any
discounts, allowances or credits that are not shown on the face of the invoice
for the Account involved, such Obligor shall report such discounts, allowances
or credits, as the case may be to Agent as part of the next required Schedule of
Accounts. If any amounts due and owing in excess of $2,500,000 are in dispute
between any Obligor and any Account Debtor, or if any returns are made in excess
of $2,500,000 with respect to any Accounts owing from an Account Debtor, such
Obligor shall provide Agent with written notice thereof at the time of
submission of the next Schedule of Accounts, explaining in detail the reason for
the dispute or return, all claims related thereto and the amount in controversy.
At any time an Event of Default exists, Agent shall have the right to settle or
adjust all disputes and claims directly with the Account Debtor and to
compromise the amount or extend the time for payment of any Accounts comprising
a part of the Collateral upon such terms and conditions as Agent may deem
advisable, and to charge the deficiencies, costs and expenses thereof, including
attorneys’ fees, to Borrowers.
               8.2.3. Taxes. If an Account of any Obligor includes a charge for
any Taxes payable to any Governmental Authority, Agent is authorized, in its
sole discretion, to pay the amount thereof to the proper taxing authority for
the account of such Obligor and to charge Borrowers therefor; provided, however,
that neither Agent nor Lenders shall be liable for any Taxes that may be due by
Obligors.
               8.2.4. Account Verification. Whether or not a Default or an Event
of Default exists, Agent shall have the right at any time, in the name of Agent,
any designee of Agent or any Obligor to verify the validity, amount or any other
matter relating to any Accounts of such Obligor by mail, telephone, telegraph or
otherwise. Obligors shall cooperate fully with Agent in an effort to facilitate
and promptly conclude any such verification process.
               8.2.5. Maintenance of Dominion Account; Trigger Events.
          (i) At all times after the occurrence of a Trigger Event (as defined
below), Borrowers shall maintain with a Clearing Bank a Dominion Account
pursuant to a Lockbox Agreement or other arrangement acceptable to Agent.
Borrowers shall issue to each such Clearing Bank an irrevocable letter of
instruction directing such bank to deposit all payments or other remittances
received in the Lockbox to the Dominion Account after the occurrence of a
Trigger Event. Borrowers shall enter into agreements, in form satisfactory to
Agent, with each bank at which a Dominion Account is maintained by which such
bank shall, after the occurrence of a Trigger Event immediately transfer to the
Payment Account all monies deposited to the Dominion Account. All funds
deposited in each Dominion Account shall be subject to Agent’s Lien. Borrowers
shall obtain the agreement (in favor of and in form and content satisfactory to
Agent and Lenders) by each bank at which a Dominion Account is maintained to
waive any offset rights against the funds deposited into such Dominion Account,
except offset rights in respect of charges incurred in the administration of
such Dominion Account. Neither Agent nor Lenders assume any responsibility to
Borrowers for such lockbox arrangement or Dominion Account, including any claim
of accord and satisfaction or release with respect to deposits accepted by any
bank thereunder.
          (ii) If at any time Availability is less than an amount equal to the
greater of (A) $20,000,000 or (B) ten percent (10%) of Availability (without
requiring deduction of the LC Reserve in the calculation thereof) on any date,
or if an Event of Default exists (each, a “Trigger Event”), without limiting the
right of Agent and the Lenders to exercise other rights and remedies as a result
thereof, Agent may require (and at the direction of the Required Lenders, shall
require) that all collected balances in each Controlled Account be transferred
to Agent not less often than each Business Day and that any or all of the
Borrowers establish Lockboxes to which monies, checks, notes, drafts and other
payments relating to or constituting proceeds of Collateral shall be sent.

-74-



--------------------------------------------------------------------------------



 



               8.2.6. Collection of Accounts and Proceeds of Collateral. To
expedite collection of Accounts, each Obligor shall endeavor, at such Obligor’s
expense, in the first instance to make collection of such Obligor’s Accounts for
Agent and Lenders and, in connection therewith, shall use commercially
reasonable efforts to keep in full force and effect any Supporting Obligation or
collateral security relating to each such Account. Obligors shall (i) request in
writing and otherwise take such reasonable steps to ensure that all Account
Debtors forward payment, after the occurrence of a Trigger Event, directly to
the Dominion Account or to Lockboxes related to the Dominion Account, and
(ii) deposit and cause its Subsidiaries to deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all Collateral
(whether or not otherwise delivered to a Lockbox), after the occurrence of a
Trigger Event, into the Dominion Account. Obligors shall issue to each Lockbox
bank an irrevocable letter of instruction directing such bank to deposit all
payments or other remittances received in the Lockbox, after the occurrence of a
Trigger Event, to the Dominion Account, with respect to remittances received in
a Borrower’s Lockbox. All Payment Items received by any Obligor in respect of
its Accounts, together with the proceeds of any other Collateral, shall be held
by such Obligor as trustee of an express trust for Agent’s and Lenders’ benefit;
such Obligor shall immediately deposit same in kind, after the occurrence of a
Trigger Event with respect to Payment Items received by an Obligor, in the
Dominion Account; and Agent may remit such proceeds received in the Dominion
Account to Lenders for application to the Obligations in the manner authorized
by this Agreement. Agent retains the right at all times that a Default or an
Event of Default exists to notify Account Debtors of any Obligor that Accounts
have been assigned to Agent and to collect Accounts directly in its own name and
to charge to Obligors the collection costs and expenses incurred by Agent,
including reasonable attorneys’ fees.
     8.3. Administration of Inventory.
               8.3.1. Records and Reports of Inventory. Each Obligor shall keep
accurate and complete records of its Inventory (including records showing the
cost thereof and daily withdrawals therefrom and additions thereto) and shall
furnish Agent inventory reports respecting such Inventory in form and detail
satisfactory to Agent at such times as Agent may request, but so long as no
Default or Event of Default exists, no more frequently than once each week. Each
Obligor shall, at its own expense, conduct a physical inventory no less
frequently than annually (and on a more frequent basis if requested by Agent
when an Event of Default exists) and periodic cycle counts consistent with such
Obligor’s historical practices and shall provide to Agent a report based on each
such physical inventory and cycle count promptly after completion thereof,
together with such supporting information as Agent shall request. Agent may
participate in and observe each physical count or inventory, which participation
shall be at Borrowers’ expense at any time that an Event of Default exists.
               8.3.2. Returns of Inventory. No Obligor shall return any of its
Inventory to a supplier or vendor thereof, or any other Person, whether for
cash, credit against future purchases or then existing payables, or otherwise,
unless (i) such return is in the Ordinary Course of Business of such Obligor and
such Person; (ii) no Default or Event of Default exists or would result
therefrom; (iii) such Obligor promptly notifies Agent thereof if the aggregate
value (calculated on the basis of the lower of cost or market, with the cost
calculated on a first-in, first-out basis in accordance with GAAP) of all
Inventory returned in any month exceeds $2,500,000; and (iv) any payments
received by such Obligor in connection with any such return are promptly turned
over to Agent for application to the Obligations.
               8.3.3. Acquisitions and Sale of Inventory. No Obligor shall
acquire or accept any Inventory on consignment or approval and will use its best
efforts to insure that all Inventory that is produced in the United States of
America will be produced in accordance with the FLSA. No Obligor

-75-



--------------------------------------------------------------------------------



 



shall sell any Inventory to any customer on approval or any other basis upon
which the customer has a right to return or obligates any Obligor to repurchase
such Inventory.
               8.3.4. Maintenance of Inventory. Obligors shall produce, use,
store and maintain all Inventory with all reasonable care and caution in
accordance with applicable standards of any insurance and in conformity with
Applicable Law (including the requirements of the FLSA) and will maintain
current rent payments (within applicable grace periods provided for in leases)
at all locations at which any Inventory is maintained or stored.
     8.4. Administration of Equipment.
               8.4.1. Records and Schedules of Equipment. Each Obligor shall
keep accurate records itemizing and describing the kind, type, quality, quantity
and cost of its Equipment and all dispositions made in accordance with
Section 8.4.2 hereof, and shall furnish Agent with a current schedule containing
the foregoing information on at least an annual basis and more often if
requested by Agent. Promptly after request therefor by Agent, Obligors shall
deliver to Agent any and all evidence of ownership, if any, of any of the
Equipment.
               8.4.2. Dispositions of Equipment. No Obligor shall sell, lease or
otherwise dispose of or transfer any of the Equipment or any part thereof,
whether in a single transaction or a series of related transactions, without the
prior written consent of Agent (acting at the direction of the Required
Lenders), other than (i) a disposition of Equipment that qualifies as a
Permitted Asset Disposition and (ii) a replacement of Equipment that is
substantially worn, damaged or obsolete with Equipment of like kind, function
and value, provided that the replacement Equipment shall be acquired prior to or
concurrently with any disposition of the Equipment that is to be replaced, the
replacement Equipment shall be free and clear of Liens other than Permitted
Liens that are not Purchase Money Liens, and Obligors shall have given Agent at
least 10 days prior written notice of such disposition.
               8.4.3. Condition of Equipment. The Equipment is in good operating
condition and repair, and all necessary replacements of and repairs thereto
shall be made so that the value and operating efficiency of the Equipment shall
be maintained and preserved, reasonable wear and tear excepted. Each Obligor
shall ensure that the Equipment shall be mechanically and structurally sound,
capable of performing the functions for which the Equipment was originally
designed, in accordance with the manufacturer’s published and recommended
specifications. No Obligor shall permit any of the Equipment to become affixed
to any real Property leased to such Obligor so that an interest arises therein
under the real estate laws of the applicable jurisdiction unless the landlord of
such real Property has executed a Lien Waiver in favor of and in form acceptable
to Agent, and no Obligor will permit any of the Equipment to become an accession
to any personal Property that is subject to a Lien unless the Lien is a
Permitted Lien.
               8.4.4. Certificated Equipment. With respect to any Equipment that
is covered by a certificate of title under a law requiring indication of a
security interest on such certificate as a condition to the perfection of such
security interest, each Obligor shall, at the time of acquisition of each such
item of Equipment after the date hereof and on Agent’s request with respect to
all other such items of Equipment, execute and file with the Registrar of Motor
Vehicles or other appropriate Governmental Authority an application or other
document requesting the notation or other indication of the security interest
created hereunder on such certificate of title with respect to such Equipment.
All certificates of title with respect to such Equipment shall be (i) held at
MasTec’s chief executive office in the custody and control of an appropriate
officer or senior employee of MasTec, acceptable to Agent, pursuant to a limited
agency agreement with Agent in respect of such certificates of title in form and
substance satisfactory to Agent (the “Agency Appointment as to Vehicle Titles”)
and shall be deemed held by Obligors as trustees

-76-



--------------------------------------------------------------------------------



 



of an express trust for the benefit of Agent and Secured Parties, and (ii) if at
any time Availability (A) either is less than the greater of (I) $20,000,000 or
(II) ten percent (10%) of Availability (without requiring deduction of the LC
Reserve in the calculation thereof) on any date, or (B) averages less than
$15,000,000 for any period of five (5) consecutive days then ending, in each
case, regardless of whether or not a Default or Event of Default then exists,
then Agent shall take and Obligors shall immediately deliver or surrender to
Agent, or its designee, possession of all such certificates of title. Upon the
request of Agent at any time, each Obligor shall execute and deliver to Agent an
irrevocable power of attorney naming Agent as such Obligor’s agent and
attorney-in-fact to take any action in such Obligor’s name, and to sign such
Obligor’s name to any documents, to facilitate Agent’s perfection of a Lien in
the Equipment evidenced by such certificates of title and Agent’s enforcement of
such Lien, including any repossession of or foreclosure upon such Equipment.
     8.5. Administration of Deposit Accounts. Each Obligor represents that, as
of the Closing Date, Schedule 8.5 sets forth all of the Deposit Accounts
maintained by each Obligor, including Deposit Accounts into which all Payment
Items relating to any Collateral will be deposited; each Obligor is the sole
account holder of each such Deposit Account and is not aware of any Person
(other than Agent) having either sole dominion or control (within the meaning of
Section 9-104 of the UCC) over any such Deposit Account or any property
deposited therein (other than any such control that has been released or
terminated on or before the Closing Date) and control arising by operation of
law in favor the depository bank in which such Deposit Account is maintained.
     8.6. Borrowing Base Certificates. On the Closing Date and on or before the
25th day of each month after the Closing Date, Borrowers shall deliver to Agent
(and Agent shall, promptly deliver to each Lender) a Borrowing Base Certificate
prepared as of the close of business on the last day of the preceding month, and
at such other times as Agent may request. All calculations of Availability in
connection with any Borrowing Base Certificate shall originally be made by
Borrowers and certified by a Senior Officer to Agent, provided that Agent shall
have the right to review and adjust, in the exercise of its credit judgment, any
such calculation (i) to reflect its reasonable estimate of declines in value of
any of the Collateral described therein or any disposition of Collateral and
(ii) to the extent that such calculation is not in accordance with this
Agreement or does not accurately reflect the amount of the Availability Reserve.
In no event shall the Borrowing Base on any date be deemed to exceed the amount
of the Borrowing Base shown on the Borrowing Base Certificate last received by
Agent prior to such date, as the calculation in such Borrowing Base Certificate
may be adjusted from time to time by Agent as herein authorized.
SECTION 9. REPRESENTATIONS AND WARRANTIES
     9.1. General Representations and Warranties . To induce Agent, Syndication
Agent and Lenders to enter into this Agreement and to make available the
Commitments, each Obligor warrants and represents to Agent and Lenders that:
               9.1.1. Organization and Qualification. Each Obligor and each of
its Subsidiaries is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization. Each Obligor
and each of its Subsidiaries is duly qualified and is authorized to do business
and is in good standing as a foreign corporation in each state or jurisdiction
listed on Schedule 9.1.1 hereto and in all other states and jurisdictions in
which the failure of such Obligor or any of such Subsidiaries to be so qualified
would have a Material Adverse Effect.
               9.1.2. Power and Authority. Each Obligor and each of its
Subsidiaries is duly authorized and has the corporate, limited liability or
other entity power, as the case may be, to enter into, execute, deliver and
perform this Agreement and each of the other Loan Documents to which it is a
party.

-77-



--------------------------------------------------------------------------------



 



The execution, delivery and performance of this Agreement and each of the other
Loan Documents have been duly authorized by all necessary entity action and do
not and will not (i) require any consent or approval of any of the holders of
the Equity Interests of any Obligor or any of its Subsidiaries other than those
obtained on or prior to the date hereof; (ii) contravene the Organic Documents
of any Obligor or any of its Subsidiaries; (iii) violate, or cause any Obligor
or any of its Subsidiaries to be in default under, any provision of any
Applicable Law, order, writ, judgment, injunction, decree, determination or
award in effect having applicability to any Obligor or any of its Subsidiaries,
in each case where such violation or default could reasonably be expected to
have a Material Adverse Effect; (iv) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which any Obligor or any of its Subsidiaries is a party
or by which it or its Properties may be bound or affected; or (v) result in, or
require, the creation or imposition of any Lien (other than Permitted Liens)
upon or with respect to any of the Properties now owned or hereafter acquired by
any Obligor or any of its Subsidiaries.
               9.1.3. Legally Enforceable Agreement. This Agreement is, and each
of the other Loan Documents when delivered under this Agreement will be, a
legal, valid and binding obligation of each Obligor and each of its Subsidiaries
signatories thereto enforceable against them in accordance with the respective
terms of such Loan Documents, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws of general application
affecting the enforcement of creditors’ rights.
               9.1.4. Capital Structure. As of the date hereof, Schedule 9.1.4
hereto states (i) the correct name of each Obligor, its jurisdiction of
formation and the percentage of its Equity Interests having voting powers owned
by each Person, (ii) the name of each Obligor’s corporate Affiliates and the
nature of the affiliation and (iii) the number of authorized and issued Equity
Interests (and treasury shares) of each Obligor and its Subsidiaries. Each
Obligor has good title to all of the shares it purports to own of the Equity
Interests of each of its Subsidiaries, free and clear in each case of any Lien
other than Permitted Liens. All such Equity Interests have been duly issued and
are fully paid and non-assessable. Since the date of the financial statements of
Borrowers referred to in Section 9.1.9 hereof, no Borrower has made, or
obligated itself to make, any Distribution. There are no outstanding options to
purchase, or any rights or warrants to subscribe for, or any commitments or
agreements to issue or sell, or any Equity Interests or obligations convertible
into, or any powers of attorney relating to, shares of the capital stock of any
Obligor or any of its Subsidiaries. Except as set forth on Schedule 9.1.4
hereto, there are no outstanding agreements or instruments binding upon the
holders of any Obligor’s Equity Interests relating to the ownership of its
Equity Interests.
               9.1.5. Corporate Names. During the 5-year period preceding the
date of this Agreement, no Obligor nor any of its Subsidiaries has been known as
or used any corporate, fictitious or trade names except those listed on
Schedule 9.1.5 hereto. Except as set forth on Schedule 9.1.5, no Obligor nor any
of its Subsidiaries has been the surviving corporation of a merger or
consolidation or acquired all or substantially all of the assets of any Person.
               9.1.6. Business Locations; Agent for Process. As of the date
hereof, the chief executive office and other places of business of each Obligor
and its Subsidiaries are as listed on Schedule 8.1.1 hereto. During the 5-year
period preceding the date of this Agreement, no Obligor nor any of its
Subsidiaries has had an office, place of business or agent for service of
process other than as listed on Schedule 8.1.1. Except as shown on
Schedule 8.1.1 on the date hereof, no Inventory of any Obligor or any of its
Subsidiaries is stored with a bailee, warehouseman or similar Person, nor is any
Inventory consigned to any Person.

-78-



--------------------------------------------------------------------------------



 



               9.1.7. Title to Properties; Priority of Liens. Each Obligor and
each of its Subsidiaries has good and marketable title to and fee simple
ownership of, or valid and subsisting leasehold interests in, all of its real
Property, and good title to all of its personal Property, including all Property
reflected in the financial statements referred to in Section 9.1.9 or delivered
pursuant to Section 10.1.3, in each case free and clear of all Liens except
Permitted Liens. Each Obligor has paid or discharged, and has caused each of its
Subsidiaries to pay and discharge, all lawful claims which, if unpaid, might
become a Lien against any Properties of such Obligor or any such Subsidiary that
is not a Permitted Lien. The Liens granted to Agent pursuant to this Agreement
and the other Security Documents are duly perfected, first priority Liens,
subject only to those Permitted Liens that are expressly permitted by the terms
of this Agreement to have priority over the Liens of Agent.
               9.1.8. Accounts. Agent may rely, in determining which Accounts
are Eligible Accounts, on all statements and representations made by Obligors
with respect to any Account. Unless otherwise indicated in writing to Agent,
with respect to each Account, each Borrower warrants that:
               (i) It is genuine and in all respects what it purports to be, and
it is not evidenced by a judgment;
               (ii) It arises out of a completed, bona fide sale and delivery of
goods or rendition of services by an Obligor in the Ordinary Course of Business
and substantially in accordance with the terms and conditions of all purchase
orders, contracts or other documents relating thereto and forming a part of the
contract between an Obligor and the Account Debtor;
               (iii) It is for a sum certain maturing as stated in the duplicate
invoice covering such sale or rendition of services, a copy of which has been
furnished or is available to Agent on request;
               (iv) Such Account, and Agent’s security interest therein, is not,
and will not (by voluntary act or omission of an Obligor) be in the future,
subject to any offset (except with respect to Accounts for which DirecTV is the
Account Debtor, to the extent such offset is adequately reserved for in the
DirecTV Reserve), Lien, deduction, defense, dispute, counterclaim or any other
adverse condition except for disputes resulting in returned goods where the
amount in controversy is deemed by Agent to be immaterial, and each such Account
is absolutely owing to an Obligor and is not contingent in any respect or for
any reason;
               (v) The contract under which such Account arose does not
condition or restrict an Obligor’s right to assign to Agent the right to payment
thereunder unless such Obligor has obtained the Account Debtor’s consent to such
collateral assignment or complied with any conditions to such assignment
(regardless of whether under the UCC or other Applicable Law any such
restrictions are ineffective to prevent the grant of a Lien upon such Account in
favor of Agent);
               (vi) Such Obligor has not made any agreement with any Account
Debtor thereunder for any extension, compromise, settlement or modification of
any such Account or any deduction therefrom, except discounts or allowances
which are granted by an Obligor in the Ordinary Course of Business for prompt
payment and which are reflected in the calculation of the net amount of each
respective invoice related thereto and are reflected in the Schedules of
Accounts submitted to Agent pursuant to Section 8.2.1 hereof;
               (vii) To the best of such Obligor’s knowledge, there are no
facts, events or occurrences which are reasonably likely to impair the validity
or enforceability of such Account

-79-



--------------------------------------------------------------------------------



 



or reduce the amount payable thereunder from the face amount of the invoice and
statements delivered to Agent with respect thereto;
               (viii) To the best of such Obligor’s knowledge, the Account
Debtor thereunder (1) had the capacity to contract at the time any contract or
other document giving rise to the Account was executed and (2) is Solvent; and
               (ix) To the best of such Obligor’s knowledge, there are no
proceedings or actions which are threatened or pending against any Account
Debtor thereunder and which are reasonably likely to result in any material
adverse change in such Account Debtor’s financial condition or the
collectibility of such Account.
               9.1.9. Financial Statements; Fiscal Year. The Consolidated and
consolidating balance sheets of Borrowers and such other Persons described
therein (including the accounts of all Subsidiaries of Borrowers for the
respective periods during which a Subsidiary relationship existed) as of
December 31, 2004, and the related statements of income, changes in
stockholder’s equity, and changes in financial position for the periods ended on
such dates, have been prepared in accordance with GAAP, and present fairly the
financial positions of Borrowers and such Persons at such dates and the results
of Borrowers’ operations for such periods. Since December 31, 2004, there has
been no material change in the condition, financial or otherwise, of Borrowers
and such other Persons as shown on the Consolidated balance sheet as of such
date and no material change in the aggregate value of Equipment and Real Estate
owned by Borrowers or such other Persons.
               9.1.10. Full Disclosure. The financial statements referred to in
Section 9.1.9 hereof do not contain any untrue statement of a material fact and
neither this Agreement nor any other written statement contains or omits any
material fact necessary to make the statements contained herein or therein not
materially misleading. There is no fact or circumstances in existence on the
date hereof which any Borrower has failed to disclose to Agent in writing that
may reasonably be expected to have a Material Adverse Effect.
               9.1.11. Solvent Financial Condition. Each Obligor and its
Subsidiaries is now Solvent and, after giving effect to the Loans to be made
hereunder, the LC Obligations to be incurred in connection herewith and the
consummation of the other transactions described in the Loan Documents, will be
Solvent.
               9.1.12. Surety Obligations. Except as set forth on
Schedule 9.1.12 hereto on the date hereof, no Borrower nor any of its
Subsidiaries is obligated as surety or indemnitor under any surety or similar
bond or other contract issued or entered into any agreement to assure payment,
performance or completion of performance of any undertaking or obligation of any
Person.
               9.1.13. Taxes. The FEIN of each of each Borrower and each of its
Subsidiaries is as shown on Schedule 9.1.13 hereto. Each Borrower and each of
its Subsidiaries has filed all federal, state and local tax returns and other
reports it is required by law to file and has paid, or made provision for the
payment of, all Taxes upon it, its income and Properties as and when such Taxes
are due and payable, except to the extent being Properly Contested. The
provision for Taxes on the books of each Borrower and each of its Subsidiaries
are adequate for all years not closed by applicable statutes, and for its
current Fiscal Year.
               9.1.14. Brokers. There are no claims against any Obligor for
brokerage commissions, finder’s fees or investment banking fees in connection
with the transactions contemplated by this Agreement or any of the other Loan
Documents.

-80-



--------------------------------------------------------------------------------



 



               9.1.15. Intellectual Property. Each Obligor and each of its
Subsidiaries owns or has the lawful right to use all Intellectual Property
necessary except where such conflict could not reasonably be expected to have a
Material Adverse Effect for the present and planned future conduct of its
business without any conflict with the rights of others; there is no objection
to, or pending (or, to Obligors’ knowledge, threatened) Intellectual Property
Claim with respect to, any Obligor’s or any of its Subsidiaries’ right to use
any material Intellectual Property and such Obligor is not aware of any grounds
for challenge or objection thereto; and, except as may be disclosed on
Schedule 9.1.15, no Obligor nor any of its Subsidiaries pays any royalty or
other compensation to any Person for the right to use any Intellectual Property.
All such patents, trademarks, service marks, trade names, copyrights, licenses
and other similar rights are listed on Schedule 9.1.15 hereto, to the extent
they are registered under any Applicable Law or are otherwise material to any
Obligor’s or any of its Subsidiaries’ business.
               9.1.16. Governmental Approvals. Each Obligor and each of its
Subsidiaries has, and is in good standing with respect to, all Governmental
Approvals necessary to continue to conduct its business as heretofore or
proposed to be conducted by it and to own or lease and operate its Properties as
now owned or leased by it except where such failure could not reasonably be
expected to have a Material Adverse Effect.
               9.1.17. Compliance with Laws. Each Obligor and each of its
Subsidiaries has duly complied with, and its Properties, business operations and
leaseholds are in compliance in all material respects with, the provisions of
all Applicable Law (except to the extent that any such noncompliance with
Applicable Law could not reasonably be expected to have a Material Adverse
Effect) and there have been no citations, notices or orders of noncompliance
issued to any Obligor or any of its Subsidiaries under any such law, rule or
regulation. No Inventory has been produced in violation of the FLSA. With
respect to matters arising under any Environmental Laws, the representations and
warranties contained in the Environmental Agreement are true and correct on the
date hereof.
               9.1.18. Burdensome Contracts. No Obligor nor any of its
Subsidiaries is a party or subject to any contract, agreement, or charter or
other corporate restriction, which has or could be reasonably expected to have a
Material Adverse Effect. No Obligor nor any of its Subsidiaries is a party or
subject to any Restrictive Agreements, except for (i) the DirectStar Purchase
Agreement and (ii) such other agreements as are set forth on Schedule 9.1.18
hereto, none of which agreements referenced in (i) or (ii) prohibit the
execution or delivery of any of the Loan Documents by any Obligor or the
performance by any Obligor of its obligations under any of the Loan Documents to
which it is a party, in accordance with the terms of such Loan Documents.
               9.1.19. Litigation. Except as set forth on Schedule 9.1.19
hereto, there are no actions, suits, proceedings or investigations pending or,
to the knowledge of any Obligor, threatened on the date hereof against or
affecting any Obligor or any of its Subsidiaries, or the business, operations,
Properties, prospects, profits or condition of any Obligor or any of its
Subsidiaries, (i) which relate to any of the Loan Documents or any of the
transactions contemplated thereby or (ii) which, if determined adversely to any
Obligor or any of its Subsidiaries, could reasonably be expected to have a
Material Adverse Effect.
               9.1.20. No Defaults. No event has occurred and no condition
exists which would, upon or after the execution and delivery of this Agreement
or any Obligor’s performance hereunder, constitute a Default or an Event of
Default. No Obligor nor any of its Subsidiaries is in default, and no event has
occurred and no condition exists which constitutes or which with the passage of
time or the giving of notice or both would constitute a default, under any
Material Contract or in the payment of any Debt of a Obligor or a Subsidiary to
any Person for Money Borrowed.

-81-



--------------------------------------------------------------------------------



 



               9.1.21. Leases. Schedule 9.1.21 hereto is a complete listing of
each capitalized and operating lease of each Obligor on the date hereof that
constitutes a Material Contract. Each Obligor is in substantial compliance with
all of the terms of each of its respective capitalized and operating leases and
there is no basis upon which the lessors under any such leases could terminate
same or declare such Obligor or any of its Subsidiaries in default thereunder.
               9.1.22. ERISA; Plans. Except as disclosed on Schedule 9.1.22
hereto, no Obligor nor any of its Subsidiaries has any Plan on the date hereof.
Each Obligor and each of its Subsidiaries is in full compliance with the
requirements of ERISA or any similar provision of the PBA and the regulations
promulgated thereunder with respect to each Plan except where such noncompliance
could not reasonably be expected to have a Material Adverse Effect. No fact or
situation that is reasonably likely to result in a Material Adverse Effect
exists in connection with any Plan. No Obligor nor any of its Subsidiaries has
any withdrawal liability in connection with a Multiemployer Plan.
               9.1.23. Trade Relations. There exists no actual or (to Obligors’
knowledge, threatened) termination, cancellation or limitation of, or any
materially adverse modification or change in, the business relationship between
any Obligor and any customer or any group of customers whose purchases
individually or in the aggregate are material to the business of such Obligor,
or with any material supplier or group of suppliers, and there exists no
condition or state of facts or circumstances which is reasonably likely to have
a Material Adverse Effect or prevent any Obligor from conducting such business
after the consummation of the transactions contemplated by this Agreement in
substantially the same manner in which it has heretofore been conducted.
               9.1.24. Labor Relations. Except as described on Schedule 9.1.24
hereto, no Obligor nor any of its Subsidiaries is on the date hereof a party to
or bound by any collective bargaining agreement, management agreement or
consulting agreement. On the date hereof, there are no material grievances,
disputes or controversies with any union or any other organization of any
Obligor’s or any Subsidiary’s employees, or, to any Obligor’s knowledge, any
threats of strikes, work stoppages or any asserted pending demands for
collective bargaining by any union or organization.
               9.1.25. Not a Regulated Entity. No Obligor is (i) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; (ii) a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935; or (iii) subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any public utilities code or any other Applicable Law
regarding its authority to incur Debt.
               9.1.26. Margin Stock. No Obligor nor any of its Subsidiaries is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.
               9.1.27. Anti-Terrorism Laws.
               (i) General. No Borrower nor any of its Affiliates is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
               (ii) Executive Order No. 13224.

-82-



--------------------------------------------------------------------------------



 



               (a) No Borrower nor any of its Affiliates is any of the following
(each a “Blocked Person”): (1) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (2) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (3) a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law; (4) a Person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in Executive Order
No. 13224; (5) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list;
(6) a Person or entity who is affiliated with a Person or entity listed above;
or (7) an agency of the government of, an organization directly or indirectly
controlled by, or a Person resident in, a country on any official list
maintained by OFAC.
               (b) No Borrower nor any of its Affiliates (1) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (2) has any of its assets
in a Blocked Person, (3) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, or (4) derives any of its operating income from investments in
or transactions with a Blocked Person.
               9.1.28. Payable Practices. No Borrower nor any of its
Subsidiaries has made any material change in its historical accounts payable
practices from those in effect immediately prior to the Closing Date.
               9.1.29. Not the Holder of Plan Assets. No Obligor is an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. §2510.3-101 of an
“employee benefit plan” (as defined in Section 3(3) of ERISA) that is subject to
Title I of ERISA or any “plan” (within the meaning of Section 4975 of the
Internal Revenue Code or any similar provision of the PBA), and neither the
execution of this Agreement nor the funding of any Loans gives rise to a
prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code or any similar provision of the PBA.
               9.1.30. Real Estate. None of the Real Estate of any Borrower that
is subject to the Lien of a Mortgage is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968.
     9.2. Reaffirmation of Representations and Warranties. Each representation
and warranty contained in this Agreement and the other Loan Documents shall be
deemed to be reaffirmed on each day that Borrowers request or are deemed to have
requested any extension of credit hereunder, except for changes in the nature of
an Obligor’s or, if applicable, any Subsidiary’s business or operations that may
occur after the date hereof in the Ordinary Course of Business so long as Agent
has consented to such changes or such changes are not violative of any provision
of this Agreement. Notwithstanding the foregoing, representations and warranties
which by their terms are applicable only as of a specific date shall be deemed
made only at and as of such date.
     9.3. Survival of Representations and Warranties. All representations and
warranties of Obligors contained in this Agreement or any of the other Loan
Documents shall survive the execution,

-83-



--------------------------------------------------------------------------------



 



delivery and acceptance thereof by Agent, Lenders and the parties thereto and
the closing of the transactions described therein or related thereto.
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
     10.1. Affirmative Covenants. For so long as there are any Commitments
outstanding and thereafter until Full Payment of the Obligations, each Obligor
covenants that it shall and shall cause each Subsidiary to:
               10.1.1. Visits and Inspections. Permit representatives of Agent,
from time to time, as often as may be reasonably requested, but only during
normal business hours and (except when a Default or Event of Default exists)
upon reasonable prior notice to an Obligor, to visit and inspect the Properties
of such Obligor and each of its Subsidiaries, inspect, audit and make extracts
from such Obligor’s and each Subsidiary’s books and records, and discuss with
its officers, its employees and its independent accountants, such Obligor’s and
each Subsidiary’s business, financial condition, business prospects and results
of operations. Representatives of each Lender shall be authorized to accompany
Agent on each such visit and inspection and to participate with Agent therein,
but at their own expense, unless a Default or Event of Default exists. Neither
Agent nor any Lender shall have any duty to make any such inspection and shall
not incur any liability by reason of its failure to conduct or delay in
conducting any such inspection.
               10.1.2. Notices. Notify Agent and Lenders in writing, promptly
after an Obligor’s obtaining knowledge thereof, (i) of the commencement of any
litigation affecting any Obligor, whether or not the claims asserted in such
litigation are considered by Obligors to be covered by insurance, and of the
institution of any administrative proceeding, to the extent that such litigation
or proceeding, if determined adversely to such Obligor, could reasonably be
expected to have a Material Adverse Effect; (ii) of any material labor dispute
to which any Obligor may become a party, any pending or threatened strikes or
walkouts relating to any of its plants or other facilities, and the expiration
of any labor contract to which it is a party or by which it is bound; (iii) of
any material default by any Obligor under, or termination of, any Material
Contract or any note, indenture, loan agreement, mortgage, lease, deed, guaranty
or other similar agreement relating to any Debt of such Obligor exceeding
$2,500,000; (iv) of the existence of any Default or Event of Default; (v) of any
default by any Person under any note or other evidence of Debt payable to an
Obligor in an amount exceeding $2,500,000; (vi) of any judgment against any
Obligor in an amount exceeding $1,000,000; (vii) of the assertion by any Person
of any Intellectual Property Claim, the adverse resolution of which could
reasonably be expected to have a Material Adverse Effect; (viii) of any
violation or asserted violation by any Obligor of any Applicable Law (including
ERISA, the PBA, OSHA, FLSA, or any Environmental Laws), the adverse resolution
of which could reasonably be expected to have a Material Adverse Effect; (ix) of
any Environmental Release by an Obligor or on any Property owned or occupied by
an Obligor or of the receipt by any Obligor of an Environmental Notice; (x) of
the discharge of Borrowers’ independent accountants or any withdrawal or
resignation by such independent accountants from their acting in such capacity;
(xi) with respect to any surety that has issued a payment or performance bond
for the benefit of one or more Obligors, (a) such surety’s decision to cease
considering requests by any Obligor for the issuance of bonds generally, to the
extent MasTec has knowledge thereof, (b) such surety’s decision to take
possession or control of the work under any bonded contract in order to complete
such bonded contract, (c) the making of any payment by such surety pursuant to a
bond, and (d) any amendment to the indemnity agreement or any other agreement in
effect at any time between such surety and one or more Obligors relating to the
issuance of bonds, together with a copy of such amendment; and (xii) the receipt
of any notice from or giving of any notice to the trustee under the Indenture,
together with a copy of such notice. In addition, Borrowers shall give Agent
written notice of any Obligor’s opening of any new office or place of business.
Furthermore, Borrowers shall notify Agent promptly upon any Obligor (x) being

-84-



--------------------------------------------------------------------------------



 



required to file reports under Section 15(b) of the Securities Exchange Act of
1934, (y) registering securities under Section 12 of the Securities Exchange Act
of 1934 or (z) filing a registration statement under the Securities Act of 1933.
               10.1.3. Financial and Other Information. Keep adequate records
and books of account with respect to its business activities in which proper
entries are made in accordance with GAAP reflecting all its financial
transactions; and cause to be prepared and furnished to Agent and Lenders the
following (all to be prepared in accordance with GAAP applied on a consistent
basis, unless Borrowers’ certified public accountants concur in any change
therein, such change is disclosed to Agent and is consistent with GAAP and, if
required by the Required Lenders, the financial covenants set forth in
Section 10.3 are amended in a manner requested by the Required Lenders to take
into account the effects of such change):
               (i) as soon as available, and in any event within 90 days after
the close of each Fiscal Year, audited consolidated balance sheet of Borrowers
and their respective Subsidiaries prepared as of the end of such Fiscal Year and
accompanied by the related statements of income, shareholders’ equity and cash
flow, and certified without an Impermissible Qualification by a firm of
independent certified public accountants of recognized national standing
selected by Borrowers but reasonably acceptable to Agent, and setting forth in
each case in comparative form the corresponding Consolidated figures for the
preceding Fiscal Year. The audited consolidated balance sheet and related
statements of income, shareholders’ equity and cash flow shall be accompanied by
supplemental schedules showing, on a Consolidated and consolidating basis
(including DirectStar), the balance sheet of Borrowers and their respective
Subsidiaries, prepared as of the end of such Fiscal Year and accompanied by the
related statements of income, shareholders’ equity and cash flow;
               (ii) as soon as available, and in any event within 30 days after
the end of each month hereafter (but (a) for the last month in each of the first
3 Fiscal Quarters of any Fiscal Year, on the sooner to occur of 45 days after
the end of such month or the date on which MasTec files with the SEC its Form
10-Q for the Fiscal Quarter ending on such date, and (b) within 45 days after
the last month in a Fiscal Year), including the last month of Borrowers’ Fiscal
Year, unaudited Consolidated and consolidating balance sheets of Borrowers and
their respective Subsidiaries (including DirectStar), in each case as of the end
of such month, and the related unaudited Consolidated statements of income and
cash flow for such month and for the portion of the Fiscal Year then elapsed
(including DirectStar), on a Consolidated and consolidating basis, setting forth
in each case in comparative form the corresponding figures for the preceding
Fiscal Year and certified by the principal financial officer of Borrowers as
prepared in accordance with GAAP and fairly presenting the Consolidated and
consolidating financial position and results of operations of Borrowers and
their Subsidiaries, in each case for such month and period subject only to
changes from audit and year-end adjustments and except that such statements need
not contain notes;
               (iii) as soon as available, and in any event within 30 days after
the end of each month hereafter, unaudited balance sheets of DirectStar, as of
the end of such month, and the related unaudited Consolidated statements of
income and cash flow for such month and for the portion of the Fiscal Year then
elapsed, on a Consolidated and consolidating basis, setting forth in each case
in comparative form the corresponding figures for the preceding Fiscal Year and
certified by the principal financial officer of DirectStar, as prepared in
accordance with GAAP and fairly presenting the Consolidated and consolidating
financial position and results of operations of DirectStar, for such month and
period subject only to changes from audit and year-end adjustments and except
that such statements need not contain notes;

-85-



--------------------------------------------------------------------------------



 



               (iv) not later than 25 days after each month, a summary aging of
each Obligor’s trade payables as of the last Business Day of such month, and, at
Agent’s request, a listing of all of each Obligor’s trade payables, specifying
the name of and balance due each trade creditor and monthly detailed trade
payable agings, each in form acceptable to Agent;
               (v) promptly after the sending or filing thereof, as the case may
be, copies of any proxy statements, financial statements or reports which any
Obligor has made generally available to its shareholders; copies of any regular,
periodic and special reports or registration statements or prospectuses which
any Obligor files with the SEC or any Governmental Authority which may be
substituted therefor, or any national securities exchange; and copies of any
press releases or other statements made available by an Obligor to the public
concerning material changes to or developments in the business of such Obligor;
               (vi) promptly after the sending or filing thereof, copies of any
annual report to be filed in accordance with ERISA or any similar provision of
the PBA in connection with each Plan and such other data and information
(financial or otherwise) as Agent, from time to time, may request, bearing upon
or related to the Collateral or any Borrower’s or any Subsidiary’s financial
condition or results of operations; and
               (vii) quarterly within 60 days after the end of each Fiscal
Quarter, a certificate of the senior officer of MasTec serving as agent of
Agent, in such form as Agent and the Borrowers may agree, listing all title
certificates for vehicles owned by Obligors as of the last day of such Fiscal
Quarter, indicating vehicles sold or transferred and vehicles purchased since
the date of the last such certificate and confirming that all title certificates
for such purchased vehicles with a purchase price in excess of $2,500 reflect
Agent as the first lienor thereof (or that applications for new title
certificates reflecting such Lien have been properly made).
     Concurrently with the delivery of the financial statements described in
clause (i) of this Section 10.1.3, Borrowers shall deliver to Agent a copy of
the accountants’ letter to Borrowers’ management that is prepared in connection
with such financial statements. Concurrently with the delivery of the financial
statements described in clauses (i) and (ii) of this Section 10.1.3, or more
frequently if requested by Agent during any period that a Default or Event of
Default exists, Borrowers shall cause to be prepared and furnished to Agent a
Compliance Certificate executed by the chief financial officer of Borrowers.
               10.1.4. Landlord and Storage Agreements. Provide Agent with
copies of all existing agreements, and promptly after execution thereof provide
Agent with copies of all future agreements, between any Obligor and any
landlord, warehouseman or bailee which owns any premises at which any Collateral
may, from time to time, be kept.
               10.1.5. Projections. Deliver to Agent the Projections of
Borrowers as soon as available, and in any event no later than (i) 15 days prior
to the end of each Fiscal Year of Borrowers in draft form for the forthcoming
Fiscal Year, month by month, and (ii) January 31 of each year, in final form for
the then current Fiscal Year.
               10.1.6. Taxes. Pay and discharge all Taxes prior to the date on
which such Taxes become delinquent or penalties attach thereto, except and to
the extent only that such Taxes are being Properly Contested.
               10.1.7. Compliance with Laws. Comply with all Applicable Law,
including ERISA, all Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws and all
laws, statutes, regulations

-86-



--------------------------------------------------------------------------------



 



and ordinances regarding the collection, payment and deposit of Taxes, and
obtain and keep in force any and all Governmental Approvals necessary to the
ownership of its Properties or to the conduct of its business, in each case to
the extent that any such failure to comply, obtain or keep in force could be
reasonably expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, if any Environmental Release shall occur at or on
any of the Properties of any Borrower or any of its Subsidiaries, Borrowers
shall, or shall cause the applicable Subsidiary to, act promptly and diligently
to investigate and report to Agent and all appropriate Governmental Authorities
the extent of, and to make appropriate remedial action to eliminate, such
Environmental Release, whether or not ordered or otherwise directed to do so by
any Governmental Authority.
               10.1.8. Insurance. In addition to the insurance required herein
with respect to the Collateral, maintain with its current insurers or with other
financially sound and reputable insurers having a rating of at least A or better
by Best’s Ratings, a publication of A.M. Best Company, (i) insurance with
respect to its Properties and business against such casualties and contingencies
of such type (including product liability, workers’ compensation, larceny,
embezzlement, or other criminal misappropriation insurance) and in such amounts
and with such coverages, limits and deductibles as is customary in the business
of such Borrower or such Subsidiary and (ii) business interruption insurance in
an amount not less than $3,000,000 per occurrence.
               10.1.9. Intellectual Property. Promptly after applying for or
otherwise acquiring any Intellectual Property, deliver to Agent, in form and
substance acceptable to Agent and in recordable form, all documents necessary
for Agent to perfect its Lien on such Intellectual Property.
               10.1.10. License Agreements. Keep each License Agreement in full
force and effect for so long as any Obligor has any Inventory, the manufacture,
sale or distribution of which is in any manner governed by or subject to such
License Agreement.
               10.1.11. Future Subsidiaries. Each Borrower shall promptly notify
Agent upon any Person becoming a Subsidiary, or upon an Obligor directly or
indirectly acquiring additional Equity Interests of any existing Subsidiary, and
               (i) Any such Person (other than DirectStar) shall, if it is a
Domestic Subsidiary, (i) execute and deliver to Agent a Joinder Agreement or, if
elected by Agent, a Subsidiary Guaranty and Subsidiary Security Agreement and
(ii) to the extent such Domestic Subsidiary is required to pledge Equity
Interests of a Subsidiary pursuant to clause (ii) of this Section, become a
party to the Pledge Agreement, if not already a party thereto as a pledgor, in a
manner reasonably satisfactory to Agent;
               (ii) Each Borrower and each Domestic Subsidiary (other than
DirectStar) shall, pursuant to the Pledge Agreement, pledge to Agent all of the
outstanding Equity Interests of each such new Domestic Subsidiary (and 66% of
the Equity Interests of each new Foreign Subsidiary, if requested by Agent or
the Required Lenders) owned directly by such Borrower or such Domestic
Subsidiary, and shall deliver to Agent undated stock powers for such
certificates, executed in blank (or, if any such Equity Interests are
uncertificated, confirmation and evidence reasonably satisfactory to Agent that
the security interest in such uncertificated securities has been transferred to
and perfected by Agent, for the benefit of the Secured Parties, in accordance
with Sections 8-313, 8-321 and 9-115 of the UCC or any other similar or local or
foreign law that may be applicable); and
               (iii) Each Borrower and each Domestic Subsidiary (other than
DirectStar) shall, pursuant to the Pledge Agreement, pledge to Agent for its
benefit and that of the Lenders,

-87-



--------------------------------------------------------------------------------



 



all intercompany notes evidencing Debt of such new Subsidiary in favor of such
Borrower or such Domestic Subsidiary (which shall be in a form acceptable to
Agent).
               10.1.12. Pledged Shares. Pledge to Agent, for the benefit itself
and Secured Parties, all of the Equity Interests of each of their respective
Subsidiaries (other than DirectStar) from time to time pursuant to a Pledge
Agreement.
               10.1.13. Compliance with Indenture. Comply with the terms and
provisions of the Indenture and the Senior Notes.
               10.1.14. Reserved.
               10.1.15. SEC Filings. Each Borrower shall file each regular,
periodic and special report required to be filed by it with the SEC on or before
the due dates thereof.
               10.1.16. DirecTV Agreement. Agent shall maintain the DirecTV
Reserve until such time as Obligors and DirecTV execute and deliver an agreement
satisfactory to Agent, Obligors and DirecTV pursuant to which DirecTV shall
waive its right of setoff with respect to Accounts owed by DirecTV to any
Obligor for such Obligor’s installation services performed under such Obligor’s
contracts with DirecTV.
               10.1.17. Intercreditor Agreement. 10.1.18. Not more than 45 days
after the Closing Date (or such later date as may be expressly agreed upon by
Agent in its sole and absolute discretion), Borrowers shall deliver to Agent a
satisfactory intercreditor agreement duly executed and delivered by each surety
that has issued and has outstanding surety bonds for the account of any Obligor
and by such Obligor, or other evidence satisfactory to Agent that no issuer of
surety bonds for the account of any Obligor claims a Lien on property of any
Obligor other than the bonded contract, proceeds thereof and materials used in
performance of such bonded contract.
     10.2. Negative Covenants. For so long as there are any Commitments
outstanding and thereafter until Full Payment of the Obligations, each Obligor
covenants that it shall not and shall not permit any Subsidiary to:
               10.2.1. Fundamental Changes. (i) Merge, reorganize, consolidate
or amalgamate with any Person, or liquidate, wind up its affairs or dissolve
itself, in each case whether in a single transaction or in a series of related
transactions, except that (a) any Obligor or any Subsidiary of an Obligor may
merge or amalgamate with an Obligor (provided that an Obligor is the surviving
or continuing entity of such merger or amalgamation); (b) any Obligor or
Subsidiary of an Obligor may liquidate, wind up or dissolve itself (provided
that all of its Property is distributed to an Obligor upon the effectiveness of
such liquidation, winding up or dissolution and Agent’s Liens in all Property of
the liquidated, wound up or dissolved entity continue in uninterrupted effect
with the same priority as prior to such liquidation, winding up or dissolution);
and (c) the Property or Equity Interests of any Obligor or any Subsidiary of an
Obligor may be purchased or otherwise acquired by any Obligor (provided that
Agent’s Liens in all Property or Equity Interests so purchased or acquired
continue in uninterrupted effect with the same priority as prior to such
purchase or acquisition). Nothing herein shall authorize any merger,
consolidation or amalgamation or purchase of assets or Equity Interests if,
after giving effect thereto, any Property of an Obligor would be subject to a
Lien that is not a Permitted Lien; or (ii) change an Obligor’s name or conduct
business under any new fictitious name; or change an Obligor’s FEIN,
organizational identification number or state of organization unless, in each
such case, Borrowers shall have given at least 30 days prior notice to Agent and
shall have taken such action as Agent may

-88-



--------------------------------------------------------------------------------



 



reasonably request to maintain the perfection and priority of any Liens of Agent
that would otherwise be affected thereby.
               10.2.2. Loans. Make any loans or other advances of money to any
Person (including to any Subsidiary that is not an Obligor) other than to an
officer or employee of an Obligor or a Subsidiary for salary, travel advances,
advances against commissions and other similar advances in the Ordinary Course
of Business.
               10.2.3. Permitted Debt. Create, incur, assume, guarantee or
suffer to exist any Debt, except:
               (i) the Obligations;
               (ii) the Senior Notes;
               (iii) accounts payable by such Borrower or a Subsidiary to trade
creditors that are not aged more than 90 days from billing date or more than
30 days from the due date, in each case incurred in the Ordinary Course of
Business and paid within such time period, unless the same are being Properly
Contested or are paid in accordance with Borrowers’ customary payment practices
and are not in default;
               (iv) Debt for rental payments under operating leases incurred in
the Ordinary Course of Business of such Borrower or Subsidiary and not secured
by a Lien (unless such Lien is a Permitted Lien);
               (v) Permitted Purchase Money Debt;
               (vi) Debt for accrued payroll, Taxes and other operating expenses
(other than for Money Borrowed) incurred in the Ordinary Course of Business of
such Borrower or such Subsidiary, including Cash Management Obligations, in each
case so long as payment thereof is not past due and payable unless, in the case
of Taxes only, such Taxes are being Properly Contested;
               (vii) Debt for Money Borrowed by such Obligor (other than the
Obligations, Permitted Purchase Money Debt and Subordinated Debt permitted
herein), but only to the extent that such Debt is outstanding on the date of
this Agreement, as described on Schedule 10.2.3 and is not to be satisfied on or
about the Closing Date from the proceeds of the initial Loans;
               (viii) Permitted Contingent Obligations;
               (ix) Debt of any Person that is in existence at the time that it
becomes or is consolidated into or merged with a Subsidiary of such Borrower in
a Permitted Acquisition or that is secured by any fixed asset acquired by any
Borrower or any Subsidiary at the time of any Permitted Acquisition, provided
that such Debt is not incurred in contemplation of such Person becoming a
Subsidiary or such acquisition of such asset by any Borrower or any of its
Subsidiaries, as the case may be;

-89-



--------------------------------------------------------------------------------



 



               (x) Debt that is not included in any of the preceding paragraphs
of this Section 10.2.3, and is not secured by a Lien (unless such Lien is a
Permitted Lien), so long as the sum of the aggregate amount of such Debt plus
the aggregate amount of Permitted Purchase Money Debt plus the aggregate amount
of Debt described in clause (ix) of Section 10.2.3 does not exceed at any time,
as to all Obligors and all of their Subsidiaries, the sum of (i) $50,000,000
plus (ii) 5% of MasTec’s Consolidated Net Assets (as defined under the
Indenture); provided that, to the extent that any portion of the unsecured Debt
permitted pursuant to this clause (x) of Section 10.2.3 is not scheduled to
amortize or mature on or prior to the last day of the Term, the Dollar limit set
forth herein shall not apply to such portion of such unsecured Debt; and
provided further that, in no event shall the aggregate amount of all such Debt
exceed the maximum aggregate amount of Debt that any of the Obligors are
permitted to incur under the Indenture;
               (xi) Refinancing Debt so long as each of the Refinancing
Conditions is met; and
               (xii) Debt for Money Borrowed provided to Pumpco, by GE Capital
Solutions Equipment Finance, a division of General Electric Capital Corporation,
or its assignee, secured by equipment and vehicles owned by Pumpco on May 30,
2008, in an aggregate principal amount not to exceed $25,000,000.
None of the provisions of this Section 10.2.3 that authorize any Obligor to
incur any Debt shall be deemed to (A) override, modify or waive any of the
provisions of Section 10.3, which shall constitute an independent and separate
covenant and obligation of each Borrower, or (B) permit any Obligor to incur any
Debt in violation of any provision of the Indenture.
               10.2.4. Affiliate Transactions. Enter into, or be a party to any
transaction with any Affiliate, officer, director, employee, joint venturer,
partner or equityholder (or the immediate family members, spouses and lineal
descendants of any of the foregoing Persons that are individuals), except:
(i) the transactions contemplated by the Loan Documents; (ii) payment of
reasonable compensation to officers and employees for services actually rendered
to Borrowers or their respective Subsidiaries; (iii) payment of customary
directors’ fees and indemnities; (iv) transactions with Affiliates that were
consummated prior to the date hereof and have been disclosed to Agent prior to
the Closing Date; and (v) transactions with Affiliates in the Ordinary Course of
Business and pursuant to the reasonable requirements of such Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms that are fully
disclosed to Agent and are no less favorable to such Borrower or such Subsidiary
than such Borrower or such Subsidiary would obtain in a comparable arm’s length
transaction with a Person not an Affiliate or stockholder of such Borrower or
such Subsidiary.

-90-



--------------------------------------------------------------------------------



 



               10.2.5. Limitation on Liens. Create or suffer to exist any Lien
upon any of its Property, income or profits, whether now owned or hereafter
acquired, except the following (collectively, “Permitted Liens”):
               (i) Liens at any time granted in favor of Agent;
               (ii) Liens for Taxes (excluding any Lien imposed pursuant to any
of the provisions of ERISA or the PBA) not yet due or being Properly Contested;
               (iii) statutory Liens (excluding any Lien for Taxes, including
any Lien imposed pursuant to any of the provisions of ERISA or the PBA) arising
in the Ordinary Course of Business of a Borrower or a Subsidiary, but only if
and for so long as (x) payment in respect of any such Lien is not at the time
required or the Debt secured by any such Liens is being Properly Contested and
(y) such Liens do not materially detract from the value of the Property of such
Borrower or such Subsidiary and do not materially impair the use thereof in the
operation of such Borrower’s or such Subsidiary’s business;
               (iv) Purchase Money Liens securing Permitted Purchase Money Debt;
               (v) Liens arising by virtue of the rendition, entry or issuance
against such Borrower or any of its Subsidiaries, or any Property of such
Borrower or any of its Subsidiaries, of any judgment, writ, order, or decree for
so long as each such Lien (a) is in existence for less than 20 consecutive days
after it first arises or is being Properly Contested and (b) is at all times
junior in priority to any Liens in favor of Agent;
               (vi) Liens incurred or deposits made in the Ordinary Course of
Business to secure the performance of tenders, bids, leases, contracts (other
than for the repayment of Money Borrowed), statutory obligations and other
similar obligations or arising as a result of progress payments under government
contracts, provided that, to the extent any such Liens attach to any of the
Collateral, such Liens are at all times subordinate and junior to the Liens upon
the Collateral in favor of Agent;
               (vii) Liens in favor of the issuer of any performance, payment or
bid bond incurred by a Borrower in the Ordinary Course of Business to the extent
that such Liens (a) affect exclusively Collateral consisting of (1) bonded
contracts, (2) Inventory, materials and Equipment of such Borrower, wherever
located, which are purchased for and installed in or located at projects
relating to bonded contracts or (3) proceeds of the foregoing or (b) are
subordinated to the Lien of Agent on terms and conditions and pursuant to
documentation satisfactory to Agent in its sole discretion;
               (viii) easements, rights-of-way, restrictions, covenants or other
agreements of record and other similar charges or encumbrances on real Property
of such Obligor or a any of its Subsidiaries that do not secure any monetary
obligation and do not interfere with the ordinary conduct of the business of
such Obligor or such Subsidiary;
               (ix) normal and customary rights of setoff upon deposits of cash
in favor of banks and other depository institutions and Liens of a collecting
bank arising under the UCC on checks and other items of payment in the course of
collection;

-91-



--------------------------------------------------------------------------------



 



               (x) Liens in existence immediately prior to the Closing Date that
are satisfied in full and released on the Closing Date as a result of the
application of such Borrower’s cash on hand at the Closing Date or the proceeds
of Loans to be made on the Closing Date;
               (xi) the Lien of the trustee under the Indenture pursuant to the
applicable section thereof on certain property in its possession as security for
payment of fees and other amounts owing to it in its capacity as such trustee;
               (xii) the Lien of ACE American Insurance Company on the Insurance
Cash Collateral Account, so long as (a) the aggregate amount that, on or before
the date of this Agreement, has been and after the date hereof shall be,
deposited in the Insurance Cash Collateral Account by Obligors does not exceed
$18,500,000; and (b) such Insurance Cash Collateral Account is in lieu of
Obligors’ providing any letter of credit to such insurer to secure Obligors’
obligations arising with respect to insurance policies issued by such insurer
for Obligors’ account;
               (xiii) such other Liens as appear on Schedule 10.2.5 hereto, to
the extent provided therein;
               (xiv) Liens in favor of the seller of DirectStar in the assets of
DirectStar to the extent such Liens secure the DirectStar’s obligations to make
the Earn-Out Payments under (and as defined in) the DirectStar Purchase
Agreement (as in effect on February 6, 2007);
               (xv) any Lien under the Indenture (an “Indenture Lien”) arising
out of the existence of a Lien in the same assets granted or suffered to exist
by MasTec or any of its Subsidiaries that constitutes a Permitted Lien
hereunder, provided that such Indenture Lien is granted or suffered to exist in
order to prevent a violation of the negative pledge provisions of the Indenture;
and
               (xvi) such other Liens as Agent and the Required Lenders in their
sole discretion may hereafter approve in writing.
The foregoing negative pledge shall not apply to any Margin Stock to the extent
that the application of such negative pledge to such Margin Stock would require
filings or other actions by any Lender under Regulation U or other regulations
of the Board of Governors, or otherwise result in a violation of any such
regulations.
               10.2.6. Restrictions on Payment of Certain Debt. Make any payment
with respect to any Subordinated Debt or take or omit to take any other action
or omit to take any other action with respect to any Subordinated Debt, except
in accordance with the subordination agreement relative thereto; or amend or
modify the terms of any agreement applicable to any Subordinated Debt, other
than to extend the time of payment thereof or to reduce the rate of interest
payable in connection therewith. To the extent that any payment is permitted to
be made with respect to any Subordinated Debt pursuant to the provisions of the
subordination agreement applicable thereto, as a condition precedent to
Borrowers’ authorization to make any such payment, Borrowers shall provide to
Agent, not less than 5 Business Days prior to the scheduled payment, a
certificate from a Senior Officer of Borrower Agent stating that no Default or
Event of Default is in existence as of the date of the certificate or will be in
existence as of the date of such payment (both with and without giving effect to
the making of such payment), and specifying the amount of principal and interest
to be paid.
               10.2.7. Distributions. Declare or make any Distributions, other
than (a) Upstream Payments, and (b) Permitted Distributions.

-92-



--------------------------------------------------------------------------------



 



               10.2.8. Upstream Payments. Create or suffer to exist any
encumbrance or restriction on the ability of a Subsidiary to make any Upstream
Payment, except for encumbrances or restrictions (i) pursuant to the Loan
Documents, (ii) existing under Applicable Law and (iii) identified and fully
disclosed in Schedule 10.2.8.
               10.2.9. Reserved.
               10.2.10. Disposition of Assets. Make any Asset Disposition other
than a Permitted Asset Disposition.
               10.2.11. Subsidiaries. Except as otherwise provided in
Section 10.1.11 hereof, form or acquire any Subsidiary after the Closing Date or
permit any existing Subsidiary to issue any additional Equity Interests except
director’s qualifying shares.
               10.2.12. Bill-and-Hold Sales and Consignments. Make a sale to any
customer on a bill-and-hold, guaranteed sale, sale and return, sale on approval
or consignment basis, or any sale on a repurchase or return basis.
               10.2.13. Restricted Investments. Make or have any Restricted
Investment.
               10.2.14. Reserved.
               10.2.15. Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than a Subsidiary.
               10.2.16. Accounting Changes. Make any significant change in
accounting treatment or reporting practices, except as may be required by GAAP,
or establish a fiscal year different from the Fiscal Year.
               10.2.17. Organic Documents. Amend, modify or otherwise change any
of the terms or provisions in any of its Organic Documents as in effect on the
date hereof (or on the day any Person hereafter becomes an Obligor), except for
changes that do not affect in any way (i) such Borrower’s or any of its
Subsidiaries’ right and authority to enter into and perform the Loan Documents
to which it is a party (ii) the perfection of Agent’s Liens in any of the
Collateral, or (iii) the authority and obligation of such Borrower or Subsidiary
to perform and to pay the Obligations.
               10.2.18. Restrictive Agreements. Enter into or become a party to
any Restrictive Agreement; provided that the foregoing shall not apply to
(i) the DirectStar Purchase Agreement and those Restrictive Agreements existing
on the date hereof and identified on Schedule 9.1.18 (but shall apply to any
amendment or modification expanding the scope of any restriction or condition
contained in any such Restrictive Agreement), (ii) restrictions or conditions
imposed by any Restrictive Agreement evidencing or governing secured Debt that
is permitted by this Agreement if such restrictions or conditions apply only to
the Properties securing such Debt, and (iii) provided for under the DirectStar
Purchase Agreement with respect to Upstream Payments by DirectStar to Borrowers,
or as otherwise identified and fully disclosed in Schedule 10.2.8.
               10.2.19. Hedging Agreements. Enter into any Hedging Agreement,
other than Hedging Agreements entered into in the Ordinary Course of Business to
hedge or mitigate risks to which any Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities and not for any
speculative purpose.

-93-



--------------------------------------------------------------------------------



 



               10.2.20. Cancellation of Claims. Cancel any claim or debt owing
to it, except for reasonable consideration negotiated on an arms-length basis
and in the Ordinary Course of Business.
               10.2.21. Anti-Terrorism Laws. Conduct any business or engage in
any transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person; deal in, or otherwise engage in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order
No. 13224; or engage in on conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in Executive Order No. 13224 or the USA Patriot
Act. Borrowers shall deliver to Agent and Lenders any certification or other
evidence requested from time to time by Agent or any Lender, in its sole
discretion, confirming each Borrower’s compliance with this Section 10.2.21.
               10.2.22. Conduct of Business. Engage in any business other than
the business engaged in by it on the Closing Date and any business or activities
which are substantially similar, related, incidental or, in the case of
DirectStar, complementary thereto.
               10.2.23. Multiemployer Plans. Become, or permit any Subsidiary to
become a party to a Multiemployer Plan.
               10.2.24. Amendments to Other Agreements. Amend the interest rate
or principal amount or schedule of payments of principal and interest with
respect to any Debt (other than the Obligations), or any dividend rate or
redemption schedule applicable to any preferred stock of an Obligor, other than
to reduce the interest or dividend rate or to extend any such schedule of
payments or redemption schedule, or amend or cause or permit to be amended in
any material respect or in any respect that may be adverse to the interests of
Agent or Lenders (i) the Indenture or any other agreement at any time governing
or evidencing Subordinated Debt or (ii) the general indemnity agreement between
any Obligor and any surety that has issued any outstanding surety bonds for the
account of such Obligor or any related intercreditor agreement.
               10.2.25. Surety Bonds. Incur or permit to exist obligations
(including Contingent Obligations) to issuers of surety or performance bonds for
the account of Obligors in excess of $300,000,000 in the aggregate outstanding
at any time. For the avoidance of doubt, the obligations described in the
preceding sentence shall be calculated based on the Borrowers’ estimated cost to
complete the applicable projects, not the face value of the bonds themselves.
               10.2.26. Real Estate. (i) Create or permit any Lien to exist
against all or any portion of the Real Estate except to the extent otherwise
expressly permitted in this Agreement, (ii) sell, convey, lease, transfer,
assign, hypothecate or otherwise dispose of any interest in all or any portion
of the Real Estate, or (iii) enter into any agreement with any Person (other
than Agent) that restricts a Borrower’s ownership or rights with respect to the
Real Estate. Any such sale, conveyance, lease, transfer, encumbrance or
restriction of the Real Estate by any Obligor in violation of the foregoing
shall be void.
     10.3. Financial Covenant.
                10.3.1. For so long as there are any Commitments outstanding and
thereafter until Full Payment of the Obligations, Borrowers covenant that
Borrowers shall maintain a Fixed Charge Coverage Ratio of no less than 1.20 to
1.0, calculated as of the last day of each month for the immediately preceding
twelve (12) calendar months for which financial statements and the corresponding
Compliance Certificate have been received by Agent in accordance with
Section 10.1.3.

-94-



--------------------------------------------------------------------------------



 



SECTION 11. CONDITIONS PRECEDENT
     11.1. Conditions Precedent to Initial Credit Extensions. Initial Lenders
shall not be required to fund any requested Loan, procure any Letter of Credit,
or otherwise extend credit to Borrowers, unless each of the following conditions
has been satisfied:
               11.1.1. Loan Documents. Each of the Loan Documents shall have
been duly executed and delivered to Agent by each of the signatories thereto
(and, with the exception of the Notes, in sufficient counterparts for each
Lender) and accepted by Agent and Initial Lenders and each Obligor shall be in
compliance with all of the terms thereof.
               11.1.2. Availability. Agent shall have determined, and Initial
Lenders shall be satisfied that, immediately after Initial Lenders have made the
initial Revolver Loans to be made on the Closing Date, Issuing Bank has issued
the Letters of Credit to be issued on the Closing Date (if any) and Borrowers
have paid (or made provision for payment of) all fees and closing costs incurred
in connection with the Commitments, and after increasing the Availability
Reserve in the amount of any payables of Borrowers that are stretched beyond
Borrowers’ customary payment practices, Availability is not less than
$25,000,000.
               11.1.3. Evidence of Perfection and Priority of Liens. Agent shall
have received copies of all filing receipts or acknowledgments issued by any
Governmental Authority to evidence any filing or recordation necessary to
perfect the Liens of Agent in the Collateral and evidence in form satisfactory
to Agent and Initial Lenders that such Liens constitute valid and perfected
security interests and Liens, and that there are no other Liens upon any
Collateral except for Permitted Liens.
               11.1.4. Organic Documents. Agent shall have received copies of
the Organic Documents of each Obligor, and all amendments thereto, certified by
the Secretary of State or other appropriate officials of the jurisdiction of
each Borrower’s and each other Obligor’s states of organization.
               11.1.5. Good Standing Certificates. Agent shall have received
good standing certificates or certificates of status for each Obligor, issued by
the Secretary of State or other appropriate official of such Obligor’s
jurisdiction of organization and each jurisdiction where the conduct of such
Obligor’s business activities or ownership of its Property necessitates
qualification.
               11.1.6. Opinion Letters. Agent and Lenders shall have received a
favorable, written opinion of Greenberg Traurig LLP and the respective local
counsel to Obligors, covering, to Agent’s satisfaction, the matters set forth on
Exhibit F attached hereto, including opinions that the Existing Loan Agreement,
as amended and restated by this Agreement, including the provisions of
Section 2.1.6 and the revolving credit facility provided for herein, does not
violate the Indenture or any Material Contracts.
               11.1.7. Insurance. Agent shall have received certified copies of
the property and casualty insurance policies or binders of Obligors with respect
to the Collateral, or certificates of insurance with respect to such policies in
form acceptable to Agent, and loss payable endorsements on Agent’s standard form
of loss payee endorsement naming Agent as loss payee with respect to each such
policy and certified copies of Obligors’ liability insurance policies, including
product liability policies, together with endorsements naming Agent as an
additional insured, all as required by the Loan Documents.

-95-



--------------------------------------------------------------------------------



 



               11.1.8. Lockbox and Dominion Accounts. Agent shall have received
the duly executed agreements establishing the Lockbox and each Dominion Account,
in each case with a financial institution acceptable to Agent for the collection
or servicing of the Accounts.
               11.1.9. Solvency Certificates. Agent and Initial Lenders shall
have received certificates satisfactory to them from one or more knowledgeable
Senior Officers of each Obligor that, after giving effect to the financing under
this Agreement and the issuance of the Letters of Credit, each Obligor is
Solvent.
               11.1.10. No Labor Disputes. Agent shall have received assurances
satisfactory to it that there are no threats of strikes or work stoppages by any
employees, or organization of employees, of any Obligor which Agent reasonably
determines may have a Material Adverse Effect.
               11.1.11. Compliance with Laws and Other Agreements. Agent shall
have determined or received assurances satisfactory to it that none of the Loan
Documents or any of the transactions contemplated thereby violate any Applicable
Law, court order or agreement binding upon any Obligor.
               11.1.12. No Material Adverse Change. No material adverse change
in the financial condition of any Obligor or in the quality, quantity or value
of any Collateral shall have occurred since December 31, 2004.
               11.1.13. Accounts Payable. Agent shall have reviewed and found
acceptable Obligors’ accounts payable and vendor arrangements.
               11.1.14. Payment of Fees. Borrowers shall have paid, or made
provision for the payment on the Closing Date of, all fees and expenses to be
paid hereunder to Agent and Lenders on the Closing Date.
               11.1.15. Due Diligence. Agent shall have completed its business
and legal due diligence, including a roll forward of its previous Collateral
audit, with results acceptable to Agent.
               11.1.16. LC Conditions. With respect to the procurement of any
Letter of Credit on the Closing Date, each of the LC Conditions is satisfied.
               11.1.17. Environmental Matters. Agent shall have received,
reviewed and found satisfactory the representations, warranties and disclosures
in the Environmental Agreement.
               11.1.18. Syndication Market. There shall not have occurred any
disruption or change that is materially adverse in the market for syndicated
bank credit facilities, or a material disruption of or material adverse change
in financial, banking or capital market conditions, in each case as determined
by Agent.
               11.1.19. Title Certificates. An appropriate officer or senior
employee of MasTec, acceptable to Agent, shall have entered into the Agency
Appointment as to Vehicle Titles with Agent in respect of all title
certificates, and Agent shall be satisfied that certificates of title for all
Equipment for which certificates of title have been issued are physically
assembled in MasTec’s headquarters in Coral Gables, Florida.

-96-



--------------------------------------------------------------------------------



 



               11.1.20. Senior Notes. Agent shall have received evidence
satisfactory to Agent (which may be a legal opinion) that the Obligations will
constitute “Designated Senior Debt” for purposes of (and as defined in) the
Indenture.
               11.1.21. Default Under Existing Loan Agreement. No Default or
Event of Default exists under the Existing Loan Agreement as of the date hereof.
               11.1.22. Mortgage Amendments and Related Real Estate Documents.
Agent shall have received and found acceptable each of the Mortgage amendments
and the other Related Real Estate Documents with respect to each parcel of Real
Estate subject to a Mortgage.
     11.2. Conditions Precedent to All Credit Extensions. Lenders shall not be
required to fund any Loans or otherwise extend any credit to or for the benefit
of Borrowers and Issuing Bank shall have no obligation to issue any Letter of
Credit, unless and until each of the following conditions has been and continues
to be satisfied:
               11.2.1. No Defaults. No Default or Event of Default exists at the
time, or would result from the funding, of any Loan or other extension of
credit.
               11.2.2. Satisfaction of Conditions in Other Loan Documents. Each
of the conditions precedent set forth in any other Loan Document shall have been
and shall remain satisfied.
               11.2.3. No Litigation. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of, or which is related to or arises
out of, this Agreement or any of the other Loan Documents or the consummation of
the transactions contemplated hereby or thereby.
               11.2.4. No Material Adverse Effect. No event shall have occurred
and no condition shall exist which has or could be reasonably expected to have a
Material Adverse Effect.
               11.2.5. Borrowing Base Certificate. Agent shall have received
each Borrowing Base Certificate then required by the terms of this Agreement or
otherwise requested by Agent.
               11.2.6. LC Conditions . With respect to the procurement of any
Letter of Credit after the Closing Date, each of the LC Conditions is satisfied.
     11.3. Inapplicability of Conditions. None of the conditions precedent set
forth in Sections 11.1 or 11.2 shall be conditions to the obligation of (i) each
Participating Lender to make payments to BofA pursuant to Section 2.3.2,
(ii) each Lender to deposit with Agent such Lender’s Pro Rata share of a
Borrowing in accordance with Section 4.1.2, (iii) each Lender to fund its Pro
Rata share of a Revolver Loan to repay outstanding Swingline Loans to BofA as
provided in Section 4.1.3(ii), (iv) each Lender to pay any amount payable to
Agent or any other Lender pursuant to this Agreement or (v) Agent to pay any
amount payable to any Lender pursuant to this Agreement.
     11.4. Limited Waiver of Conditions Precedent. If Lenders shall make any
Loan or otherwise extend any credit to Borrowers under this Agreement at a time
when any of the foregoing conditions precedent are not satisfied (regardless of
whether the failure of satisfaction of any such conditions precedent was known
or unknown to Agent or Lenders), the funding of such Loan or other extension of
credit shall not operate as a waiver of the right of Agent and Lenders to insist
upon the satisfaction of all conditions precedent with respect to each
subsequent Borrowing requested by Borrowers or a waiver of

-97-



--------------------------------------------------------------------------------



 



any Default or Event of Default as a consequence of the failure of any such
conditions to be satisfied, unless Agent, with the prior written consent of the
Required Lenders, in writing waives the satisfaction of any condition precedent,
in which event such waiver shall only be applicable for the specific instance
given and only to the extent and for the period of time expressly stated in such
written waiver.
SECTION 12. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
      12.1. Events of Default. The occurrence or existence of any one or more of
the following events or conditions shall constitute an “Event of Default” (each
of which Events of Default shall be deemed to exist unless and until waived by
Agent and Lenders in accordance with the provisions of Section 13.9 hereof):
                12.1.1. Payment of Obligations. Borrowers shall fail to pay any
of the Obligations on the due date thereof (whether due at stated maturity, on
demand, upon acceleration or otherwise).
                12.1.2. Misrepresentations. Any representation, warranty or
other written statement to Agent or any Lender by or on behalf of any Obligor,
whether made in or furnished in compliance with or in reference to any of the
Loan Documents (including any representation made in any Borrowing Base
Certificate), proves to have been false or misleading in any material respect
when made or furnished or when reaffirmed pursuant to Section 9.2 hereof.
               12.1.3. Breach of Specific Covenants. Any Obligor shall fail or
neglect to perform, keep or observe any covenant contained in Sections 7.4, 7.6,
7.7, 8.1.1, 8.1.2, 8.2.4, 8.2.5, 8.2.6, 8.5, 10.1.1, 10.1.2, 10.1.3, 10.1.6,
10.1.9, 10.2 or 10.3 hereof on the date that such Obligor is required to
perform, keep or observe such covenant.
               12.1.4. Breach of Other Covenants. Any Obligor shall fail or
neglect to perform, keep or observe any covenant contained in this Agreement
(other than a covenant which is dealt with specifically elsewhere in
Section 12.1 hereof) and the breach of such other covenant is not cured to
Agent’s and the Required Lender’s satisfaction within 30 days after the sooner
to occur of any Senior Officer’s receipt of notice of such breach from Agent or
the date on which such failure or neglect first becomes known to any Senior
Officer; provided, however, that such notice and opportunity to cure shall not
apply in the case of any failure to perform, keep or observe any covenant which
is not capable of being cured at all or within such 30-day period or which is a
willful and knowing breach by any Obligor.
               12.1.5. Default Under Security Documents/Other Agreements. Any
Obligor or any other Obligor shall default in the due and punctual observance or
performance of any liability or obligation to be observed or performed by it
under any of the Other Agreements or Security Documents.
               12.1.6. Other Defaults. There shall occur any default or event of
default on the part of any Obligor or any Subsidiary under (i) the Indenture, or
(ii) under any other agreement, document or instrument to which such Obligor or
such Subsidiary is a party or by which such Obligor or such Subsidiary or any of
their respective Properties is bound, creating or relating to any Debt (other
than the Obligations) in excess of $2,500,000, in each case if the payment or
maturity of such Debt may be accelerated in consequence of such default or event
of default or demand for payment of such Debt may be made.
               12.1.7. Uninsured Losses. Any loss, theft, damage or destruction
of any of the Collateral not fully covered (subject to such deductibles as Agent
shall have permitted) by insurance if the amount not covered by insurance
exceeds $2,000,000.

-98-



--------------------------------------------------------------------------------



 



               12.1.8. Material Adverse Effect. There shall occur any event or
condition that has a Material Adverse Effect.
               12.1.9. Solvency. Any Obligor shall cease to be Solvent.
               12.1.10. Insolvency Proceedings. Any Insolvency Proceeding shall
be commenced by any Obligor; an Insolvency Proceeding is commenced against any
Obligor and any of the following events occur: such Obligor consents to the
institution of the Insolvency Proceeding against it, the petition commencing the
Insolvency Proceeding is not timely controverted by such Obligor, the petition
commencing the Insolvency Proceeding is not dismissed within 60 days after the
date of the filing thereof (provided that, in any event, during the pendency of
any such period, Lenders shall be relieved from their obligation to make Loans
or otherwise extend credit to or for the benefit of Borrowers hereunder), an
interim trustee is appointed to take possession all or a substantial portion of
the Properties of such Obligor or to operate all or any substantial portion of
the business of such Obligor or an order for relief shall have been issued or
entered in connection with such Insolvency Proceeding; or any Obligor shall make
an offer of settlement extension or composition to its unsecured creditors
generally.
               12.1.11. Business Disruption; Condemnation. There shall occur a
cessation of a substantial part of the business of any Obligor for a period
which may be reasonably expected to have a Material Adverse Effect; or any
Obligor shall suffer the loss or revocation of any license or permit now held or
hereafter acquired by such Obligor which is necessary to the continued or lawful
operation of its business; or any Obligor shall be enjoined, restrained or in
any way prevented by court, governmental or administrative order from conducting
all or any material part of its business affairs; or any material lease or
agreement pursuant to which any Obligor leases or occupies any premises on which
any Collateral is located shall be canceled or terminated prior to the
expiration of its stated term and such cancellation or termination has a
Material Adverse Effect or results in an Out-of-Formula Condition; or any
material part of the Collateral shall be taken through condemnation or the value
of such Property shall be materially impaired through condemnation.
               12.1.12. ERISA; Plans . A Reportable Event shall occur which
Agent, in its reasonable discretion, shall determine constitutes grounds for the
termination of, including by the Pension Benefit Guaranty Corporation, any Plan
or for the appointment by the appropriate United States district court of a
trustee for any Multiemployer Plan (or similar remedy under the PBA), or any
Plan shall be terminated or any such trustee shall be requested or appointed, or
any Borrower, any Subsidiary or any other Obligor is in “default” (as defined in
Section 4219(c)(5) of ERISA or any similar provision of the PBA) with respect to
payments to a Multiemployer Plan resulting from such Borrower’s, such
Subsidiary’s or such other Obligor’s complete or partial withdrawal from such
Multiemployer Plan.
               12.1.13. Challenge to Loan Documents. Any Obligor or any of its
Affiliates shall challenge or contest in any action, suit or proceeding the
validity or enforceability of any of the Loan Documents, the legality or
enforceability of any of the Obligations or the perfection or priority of any
Lien granted to Agent, or any of the Loan Documents ceases to be in full force
or effect for any reason other than a full or partial waiver or release by Agent
and Lenders in accordance with the terms thereof.
               12.1.14. Judgment. One or more judgments or orders for the
payment of money in an amount that exceeds, individually or in the aggregate,
$1,000,000 shall be entered against any Borrower or any other Obligor and
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order, (ii) there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in

-99-



--------------------------------------------------------------------------------



 



effect or (iii) results in the creation or imposition of a Lien upon any of the
Collateral that is not a Permitted Lien.
               12.1.15. Repudiation of or Default Under Guaranty. Any Guarantor
shall revoke or attempt to revoke the Guaranty signed by such Guarantor, shall
repudiate such Guarantor’s liability thereunder, or shall be in default under
the terms thereof, or shall fail to confirm in writing, promptly after receipt
of Agent’s written request therefor, such Guarantor’s ongoing liability under
the Guaranty in accordance with the terms thereof.
               12.1.16. Criminal Forfeiture. Any Obligor (or any of its Senior
Officers) is criminally indicted or convicted for (i) a felony committed in the
conduct of the business of such Obligor or (ii) any law that could lead to a
forfeiture of any material (as determined by Agent in the exercise of its
discretion) Collateral.
               12.1.17. Change of Control. A Change of Control shall occur.
     12.2. Acceleration of Obligations; Termination of Commitments. Without in
any way limiting the right of Agent to demand payment of any portion of the
Obligations payable on demand in accordance with this Agreement upon or at any
time after the occurrence of an Event of Default (other than pursuant to
Section 12.1.10 hereof) and for so long as such Event of Default shall exist,
Agent may in its discretion (and, upon receipt of written instructions to do so
from the Required Lenders, shall) (a) declare the principal of and any accrued
interest on the Loans and all other Obligations owing under any of the Loan
Documents to be, whereupon the same shall become without further notice or
demand (all of which notice and demand each Borrower expressly waives),
forthwith due and payable and Borrowers shall forthwith pay to Agent the entire
principal of and accrued and unpaid interest on the Loans and other Obligations
plus reasonable attorneys’ fees and court costs if such principal and interest
are collected by or through an attorney-at-law and (b) terminate the Revolver
Commitments; provided, however, that upon the occurrence of an Event of Default
specified in Section 12.1.10, all of the Obligations shall become automatically
due and payable without declaration, notice or demand by Agent to or upon any
Borrower or any other Obligor and the Revolver Commitments shall automatically
terminate as if terminated by Agent pursuant to Section 6.2.1 and with the
effects specified in Section 6.2.4.
     12.3. Other Remedies. Upon and after the occurrence of an Event of Default
and for so long as such Event of Default shall exist, Agent may in its
discretion (and, upon receipt of written direction of the Required Lenders,
shall) institute any Enforcement Action and exercise from time to time the
following rights and remedies:
          12.3.1. All of the rights and remedies of a secured party under the
UCC, the PPSA, the Civil Code of Quebec or under other Applicable Law, and all
other legal and equitable rights to which Agent may be entitled under any of the
Loan Documents, all of which rights and remedies shall be cumulative and shall
be in addition to any other rights or remedies contained in this Agreement or
any of the other Loan Documents, and none of which shall be exclusive.
          12.3.2. The right to collect all amounts at any time payable to an
Obligor from any Account Debtor or other Person at any time indebted to such
Obligor.
          12.3.3. The right to take immediate possession of any of the
Collateral, including all certificates of title with respect to Obligors’ motor
vehicles, trailers and other Property for which a certificate of title has been
issued, and to (i) require Obligors to assemble the Collateral, at Borrowers’
expense, and make it available to Agent at a place designated by Agent which is

-100-



--------------------------------------------------------------------------------



 



reasonably convenient to both parties, and (ii) enter any premises where any of
the Collateral shall be located and to keep and store the Collateral on said
premises until sold (and if said premises be owned or leased Property of an
Obligor, then Borrowers agree not to charge Agent for storage of any Collateral
thereon).
          12.3.4. The right to sell or otherwise dispose of all or any
Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale or sales, with such notice as may
be required by Applicable Law, in lots or in bulk, for cash or on credit, all as
Agent, in its sole discretion, may deem advisable. Each Borrower agrees that any
requirement of notice to any Borrower or any other Obligor of any proposed
public or private sale or other disposition of Collateral by Agent shall be
deemed reasonable notice thereof if given at least 10 days prior thereto, and
such sale may be at such locations as Agent may designate in said notice. Agent
shall have the right to conduct such sales on any Borrower’s or any other
Obligor’s premises, without charge therefor, and such sales may be adjourned
from time to time in accordance with Applicable Law. Agent shall have the right
to sell, lease or otherwise dispose of the Collateral, or any part thereof, for
cash, credit or any combination thereof, and Agent may purchase all or any part
of the Collateral at public or, if permitted by law, private sale and, in lieu
of actual payment of such purchase price, may set off the amount of such price
against the Obligations. The proceeds realized from the sale or other
disposition of any Collateral may be applied, after allowing 2 Business Days for
collection, first to any Extraordinary Expenses incurred by Agent and then to
the remainder of the Obligations as specified in Section 5.6.1.
          12.3.5. The right to obtain the appointment of a receiver, without
notice of any kind whatsoever, to take possession of the Collateral and to
exercise such rights and powers as the court appointing such receiver shall
confer upon such receiver.
          12.3.6. The right to exercise all of Agent’s remedies under the
Mortgages with respect to any Real Estate.
          12.3.7. The right to require Borrowers to Cash Collateralize
outstanding Letters of Credit, and, if Borrowers fail promptly to make such
deposit, Lenders may (and shall upon the direction of the Required Lenders)
advance such amount as a Revolver Loan (whether or not an Out-of-Formula
Condition exists or is created thereby). Any such deposit or advance shall be
held by Agent in the Cash Collateral Account to fund future payments on any
Letter of Credit. At such time as all Letters of Credit have been drawn upon or
expired, any amounts remaining in the Cash Collateral Account shall be applied
against any outstanding Obligations, or, after Full Payment of all Obligations,
returned to Borrowers.
Agent is hereby granted an irrevocable, non-exclusive license or other right to
use, license or sub-license (exercisable without payment of royalty or other
compensation to any Obligor or any other Person) any or all of each Obligor’s
Intellectual Property and all of each Obligor’s computer hardware and software
trade secrets, brochures, customer lists, promotional and advertising materials,
labels, and packaging materials, and any Property of a similar nature, in
advertising for sale, marketing, selling and collecting and in completing the
manufacturing of any Collateral, and each Obligor’s rights under all licenses
and all franchise agreements shall inure to Agent’s benefit, provided that the
foregoing shall not be deemed to confer upon Agent the right of use or any
sub-license under any License Agreement under which the Licensor has not
consented to such right of use of sub-licenses.
     12.4. Setoff. In addition to any Liens granted under any of the Loan
Documents and any rights now or hereafter available under Applicable Law, Agent
and each Lender (and each of their respective Affiliates) is hereby authorized
by Borrowers at any time that an Event of Default exists, without notice to

-101-



--------------------------------------------------------------------------------



 



Borrowers or any other Person (any such notice being hereby expressly waived),
to set off and to appropriate and apply any and all deposits, general or special
(including Debt evidenced by certificates of deposit whether matured or
unmatured (but not including trust accounts)) and any other Debt at any time
held or owing by such Lender or any of their Affiliates to or for the credit or
the account of any Obligor against and on account of the Obligations of Obligors
arising under the Loan Documents to Agent, such Lender or any of their
Affiliates, including all Loans and LC Obligations and all claims of any nature
or description arising out of or in connection with this Agreement, irrespective
of whether or not (i) Agent or such Lender shall have made any demand hereunder,
(ii) Agent, at the request or with the consent of the Required Lenders, shall
have declared the principal of and interest on the Loans and other amounts due
hereunder to be due and payable as permitted by this Agreement and even though
such Obligations may be contingent or unmatured or (iii) the Collateral for the
Obligations is adequate. Notwithstanding the foregoing, each of Agent and
Lenders agree with each other that it shall not, without the express consent of
the Required Lenders, and that it shall (to the extent that it is lawfully
entitled to do so) upon the request of the Required Lenders, exercise its setoff
rights hereunder against any accounts of any Obligor now or hereafter maintained
with Agent, such Lender or any Affiliate of any of them, but no Obligor shall
have any claim or cause of action against Agent or any Lender for any setoff
made without the consent of the Required Lenders and the validity of any such
setoff shall not be impaired by the absence of such consent. If any party (or
its Affiliate) exercises the right of setoff provided for hereunder, such party
shall be obligated to share any such setoff in the manner and to the extent
required by Section 13.5.
     12.5. Remedies Cumulative; No Waiver.
          12.5.1. All covenants, conditions, provisions, warranties, guaranties,
indemnities, and other undertakings of Borrowers contained in this Agreement,
the other Loan Documents, or any other agreement between Agent or any Lender and
any Obligor, heretofore, concurrently, or hereafter entered into, shall be
deemed cumulative to and not in derogation or substitution of any of the terms,
covenants, conditions, or agreements of Borrowers herein contained. The rights
and remedies of Agent and Lenders under this Agreement and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies that
Agent or any Lender would otherwise have.
          12.5.2. The failure or delay of Agent or any Lender to require strict
performance by Obligors of any provision of any of the Loan Documents or to
exercise or enforce any rights, Liens, powers or remedies under any of the Loan
Documents or with respect to any Collateral shall not operate as a waiver of
such performance, Liens, rights, powers and remedies, but all such requirements,
Liens, rights, powers, and remedies shall continue in full force and effect
until the Full Payment of all Loans and all other Obligations owing or to become
owing from Obligors to Agent and Lenders. None of the undertakings, agreements,
warranties, covenants and representations of Obligors contained in this
Agreement or any of the other Loan Documents and no Event of Default by any
Obligor under this Agreement or any other Loan Documents shall be deemed to have
been suspended or waived by Agent or any Lender, unless such suspension or
waiver is by an instrument in writing specifying such suspension or waiver and
is signed by a duly authorized representative of Agent or such Lender and
directed to Borrowers.
          12.5.3. If Agent or any Lender shall accept performance by an Obligor,
in whole or in part, of any obligation that such Obligor is required by any of
the Loan Documents to perform only when a Default or Event of Default exists, or
if Agent or any Lender shall exercise any right or remedy under any of the Loan
Documents that may not be exercised other than when a Default or Event of
Default exists, Agent’s or Lender’s acceptance of such performance by an Obligor
or Agent’s or Lender’s exercise of any such right or remedy shall not operate to
waive any such Event

-102-



--------------------------------------------------------------------------------



 



of Default or to preclude the exercise by Agent or any Lender of any other right
or remedy, unless otherwise expressly agreed in writing by Agent or such Lender,
as the case may be.
SECTION 13. AGENTS
     13.1. Appointment of Agent and Syndication Agent; Authority and Duties of
Agent.
          13.1.1. Each Lender hereby irrevocably appoints and designates BofA as
Agent and GECC as Syndication Agent to act as herein specified. Agent may, and
each Lender by its acceptance of a Note and becoming a party to this Agreement
shall be deemed irrevocably to have authorized Agent to, enter into all Loan
Documents to which Agent is or is intended to be a party and all amendments
hereto and all Security Documents at any time executed by any Obligor, for its
benefit and the Pro Rata benefit of Lenders and, except as otherwise provided in
this Section 13, to exercise such rights and powers under this Agreement and the
other Loan Documents as are specifically delegated to Agent by the terms hereof
and thereof, together with such other rights and powers as are reasonably
incidental thereto. Each Lender agrees that any action taken by Agent or the
Required Lenders in accordance with the provisions of this Agreement or the
other Loan Documents, and the exercise by Agent or the Required Lenders of any
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all
Lenders. Without limiting the generality of the foregoing, Agent shall have the
sole and exclusive right and authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with this Agreement and the other Loan Documents;
(b) execute and deliver as Agent each Loan Document and each Lien Waiver and
accept delivery of each such agreement delivered by any Obligor or any other
Person; (c) act as collateral agent for Secured Parties for purposes of the
perfection of all security interests and Liens created by this Agreement or the
Security Documents and, subject to the direction of the Required Lenders, for
all other purposes stated therein, provided that Agent hereby appoints,
authorizes and directs each Lender to act as a collateral sub-agent for Agent
and the other Lenders for purposes of the perfection of all security interests
and Liens with respect to an Obligor’s Deposit Accounts maintained with, and all
cash and Cash Equivalents held by, such Lender; (d) subject to the direction of
the Required Lenders, manage, supervise or otherwise deal with the Collateral;
and (e) except as may be otherwise specifically restricted by the terms of this
Agreement and subject to the direction of the Required Lenders, exercise all
remedies given to Agent with respect to any of the Collateral under the Loan
Documents relating thereto, Applicable Law or otherwise. The duties of Agent
shall be ministerial and administrative in nature, and Agent shall not have by
reason of this Agreement or any other Loan Document a fiduciary relationship
with any Lender (or any Lender’s participants). Unless and until its authority
to do so is revoked in writing by Required Lenders, Agent alone shall be
authorized to determine whether any Accounts, Fixed Assets or Real Estate
constitute Eligible Accounts, Eligible Fixed Assets or Eligible Real Estate
(basing such determination in each case upon the meanings given to such terms in
Section 1), or whether to impose or release any reserve, and to exercise its own
credit judgment in connection therewith, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from any liability to Lenders or
any other Person for any errors in judgment.
          13.1.2. Agent (which term, as used in this sentence, shall include
reference to Agent’s officers, directors, employees, attorneys, agents and
Affiliates and to the officers, directors, employees, attorneys and agents of
Agent’s Affiliates) shall not: (a) have any duties or responsibilities except
those expressly set forth in this Agreement and the other Loan Documents or
(b) be required to take, initiate or conduct any Enforcement Action (including
any litigation, foreclosure or collection proceedings hereunder or under any of
the other Loan Documents) except to the extent directed to do so by the Required
Lenders during the continuance of any Event of

-103-



--------------------------------------------------------------------------------



 



Default. The conferral upon Agent of any right hereunder shall not imply a duty
on Agent’s part to exercise any such right unless instructed to do so by the
Required Lenders in accordance with this Agreement.
          13.1.3. Agent may perform any of its duties by or through its agents
and employees and may employ one or more Agent Professionals and shall not be
responsible for the negligence or misconduct of any such Agent Professionals
selected by it with reasonable care. Borrowers shall promptly (and in any event,
on demand) reimburse Agent for all reasonable expenses (including all
Extraordinary Expenses) incurred by Agent pursuant to any of the provisions
hereof or of any of the other Loan Documents or in the execution of any of
Agent’s duties hereby or thereby created or in the exercise of any right or
power herein or therein imposed or conferred upon it or Lenders (excluding,
however, general overhead expenses), and each Lender agrees promptly to pay to
Agent, on demand, such Lender’s Pro Rata share of any such reimbursement for
expenses (including Extraordinary Expenses) that is not timely made by Borrowers
to Agent.
          13.1.4. The rights, remedies, powers and privileges conferred upon
Agent hereunder and under the other Loan Documents may be exercised by Agent
without the necessity of the joinder of any other parties unless otherwise
required by Applicable Law. If Agent shall request instructions from the
Required Lenders with respect to any act or action (including the failure to
act) in connection with this Agreement or any of the other Loan Documents, Agent
shall be entitled to refrain from such act or taking such action unless and
until Agent shall have received instructions from the Required Lenders; and
Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any of the Loan Documents pursuant to or in accordance with
the instructions of the Required Lenders except for Agent’s own gross negligence
or willful misconduct in connection with any action taken by it. Notwithstanding
anything to the contrary contained in this Agreement, Agent shall not be
required to take any action that is in its opinion contrary to Applicable Law or
the terms of any of the Loan Documents or that would in its reasonable opinion
subject it or any of its officers, employees or directors to personal liability.
          13.1.5. Agent shall promptly, upon receipt thereof, forward to each
Lender (i) copies of any significant written notices, reports, certificates and
other information received by Agent from any Obligor, including each Schedule of
Accounts (but only if and to the extent such Obligor is not required by the
terms of the Loan Documents to supply such information directly to Lenders) and
(ii) copies of the results of any appraisals, or field audits by or other
examinations made or prepared by or on behalf of Agent with respect to Obligors
or the Collateral (each, a “Report” and collectively, “Reports”). Agent shall
have no liability to any Lender for any errors in or omissions from any field
audit or other examination of Obligors or the Collateral, unless such error or
omission was the direct result of Agent’s willful misconduct or gross
negligence.

-104-



--------------------------------------------------------------------------------



 



     13.2. Agreements Regarding Collateral and Examination Reports.
          13.2.1. Lenders hereby irrevocably authorize Agent to release any Lien
with respect to any Collateral (i) upon the termination of the Commitments and
Full Payment of the Obligations, (ii) that is the subject of an Asset
Disposition which Borrowers certify in writing to Agent is a Permitted Asset
Disposition (and Agent may rely conclusively on any such certificate without
further inquiry), or (iii) with the written consent of all Lenders. Agent shall
have no obligation whatsoever to any of the Lenders to assure that any of the
Collateral exists or is owned by an Obligor or is cared for, protected or
insured or has been encumbered, or that Agent’s Liens have been properly,
sufficiently or lawfully created, perfected, protected or enforced or entitled
to any particular priority or to exercise any duty of care with respect to any
of the Collateral.
          13.2.2. Each Lender agrees that neither BofA nor Agent makes any
representation or warranty as to the accuracy or completeness of any Report and
shall not be liable for any information contained in or omitted from any such
Report; agrees that the Reports are not intended to be comprehensive audits or
examinations and that BofA or Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Borrowers’ books and records as well
as upon representations of Borrowers’ officers and employees; agrees to keep all
Reports confidential and strictly for its internal use and not to distribute the
Reports (or the contents thereof) to any Person (except to its Participants,
attorneys, accountants and other Persons with whom such Lender has a
confidential relationship) or use any Report in any other manner; and, without
limiting the generality of any other indemnification contained herein, agrees to
hold Agent and any other Person preparing a Report harmless from any action that
the indemnifying Lender may take or conclusion the indemnifying Lender may reach
or draw from any Report in connection with any Loans or other credit
accommodations that the indemnifying Lender has made or may make to Borrowers,
or the indemnifying Lender’s participation in, or its purchase of, a loan or
loans of any Obligor, and to pay and protect, and indemnify, defend and hold
Agent and each other such Person preparing a Report harmless from and against
all claims, actions, proceedings, damages, costs, expenses and other amounts
(including attorneys’ fees incurred by Agent and any such other Person preparing
a Report as the direct or indirect result of any third parties who might obtain
all or any part of any Report through the indemnifying Lender.
     13.3. Reliance By Agent. Agent shall be entitled to rely, and shall be
fully protected in so relying, upon any certification, notice or other
communication (including any thereof by telephone, telex, telegram, telecopier
message or cable) believed by it to be genuine and correct and to have been
signed, sent or made by or on behalf of the proper Person or Persons, and upon
advice and statements of Agent Professionals selected by Agent. Without limiting
the generality of the foregoing, Agent may rely upon any Notice of Borrowing, LC
Request, Notice of Conversion/Continuance or any similar notice or request
believed by Agent to be genuine. As to any matters not expressly provided for by
this Agreement or any of the other Loan Documents, Agent shall in all cases be
fully protected in acting or refraining from acting hereunder and thereunder in
accordance with the instructions of the Required Lenders, and such instructions
of the Required Lenders and any action taken or failure to act pursuant thereto
shall be binding upon Lenders.
     13.4. Action Upon Default. Agent shall not be deemed to have knowledge of
the occurrence of a Default or an Event of Default unless it has received
written notice from a Lender or any or all Borrowers specifying the occurrence
and nature of such Default or Event of Default. If Agent shall receive such a
notice of a Default or an Event of Default or shall otherwise acquire actual
knowledge of any Default or Event of Default, Agent shall promptly notify
Lenders in writing and Agent shall take such action and assert such rights under
this Agreement and the other Loan Documents, or shall refrain from

-105-



--------------------------------------------------------------------------------



 



taking such action and asserting such rights, as the Required Lenders shall
direct from time to time. If any Lender shall receive a notice of a Default or
an Event of Default or shall otherwise acquire actual knowledge of any Default
or Event of Default, such Lender shall promptly notify Agent and the other
Lenders in writing. As provided in Section 13.3 hereof, Agent shall not be
subject to any liability by reason of acting or refraining to act pursuant to
any request of the Required Lenders except for its own willful misconduct or
gross negligence in connection with any action taken by it. Before directing
Agent to take or refrain from taking any action or asserting any rights or
remedies under this Agreement and the other Loan Documents on account of any
Event of Default, the Required Lenders shall consult with and seek the advice of
(but without having to obtain the consent of) each other Lender, and promptly
after directing Agent to take or refrain from taking any such action or
asserting any such rights, the Required Lenders will so advise each other Lender
of the action taken or refrained from being taken and, upon request of any
Lender, will supply information concerning actions taken or not taken. In no
event shall the Required Lenders, without the prior written consent of each
Lender, direct Agent to accelerate and demand payment of the Loans held by one
Lender without accelerating and demanding payment of all other Loans or to
terminate the Commitments of one or more Lenders without terminating the
Commitments of all Lenders. Each Lender agrees that, except as otherwise
provided in any of the Loan Documents or with the written consent of Agent and
the Required Lenders, it will not take any legal action or institute any action
or proceeding against any Obligor with respect to any of the Obligations or
Collateral or accelerate or otherwise enforce its portion of the Obligations.
Without limiting the generality of the foregoing, none of Lenders may exercise
any right that it might otherwise have under Applicable Law to credit bid at
foreclosure sales, UCC sales, PPSA sales or other similar sales or dispositions
of any of the Collateral except as authorized by Agent and Required Lenders.
Notwithstanding anything to the contrary set forth in this Section 13.4 or
elsewhere in this Agreement, each Lender shall be authorized to take such action
to preserve or enforce its rights against any Obligor where a deadline or
limitation period is otherwise applicable and would, absent the taken of
specified action, bar the enforcement of Obligations held by such Lender against
such Obligor, including the filing of proofs of claim in any Insolvency
Proceeding.
     13.5. Ratable Sharing. If any Lender shall obtain any payment or reduction
(including any amounts received as adequate protection of a bank account deposit
treated as cash collateral under the Bankruptcy Code) of any Obligation of
Borrowers (whether voluntary, involuntary, through the exercise of any right of
set-off or otherwise) in excess of its Pro Rata share of payments or reductions
on account of such Obligations obtained by all of the Lenders, such Lender shall
forthwith (i) notify the other Lenders and Agent of such receipt and
(ii) purchase from the other Lenders such participations in the affected
Obligations as shall be necessary to cause such purchasing Lender to share the
excess payment or reduction, net of costs incurred in connection therewith, on a
Pro Rata basis, provided that if all or any portion of such excess payment or
reduction is thereafter recovered from such purchasing Lender or additional
costs are incurred, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery or such additional costs, but without
interest. Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 13.5 may, to the fullest extent
permitted by Applicable Law, exercise all of its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of Borrowers in the amount of such
participation.
     13.6. Indemnification of Agent Indemnitees.
          13.6.1. Each Lender agrees to indemnify and defend the Agent
Indemnitees (to the extent not reimbursed by Borrowers, but without limiting the
indemnification obligations of Borrowers under any of the Loan Documents), on a
Pro Rata basis, and to hold each of the Agent Indemnitees harmless from and
against, any and all Indemnified Claims which may be imposed on, incurred by or
asserted against any of the Agent Indemnitees in any way related to or arising
out of

-106-



--------------------------------------------------------------------------------



 



this Agreement or any of the other Loan Documents or any other document
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses which Borrowers
are obligated to pay under Section 15.2 hereof or amounts Agent may be called
upon to pay in connection with any lockbox or Dominion Account arrangement
contemplated hereby or under any indemnity, guaranty or other assurance of
payment or performance given by Agent pursuant to Section 3.4.2 or the
enforcement of any of the terms hereof or thereof or of any such other
documents, provided that no Lender shall be liable to an Agent Indemnitee for
any of the foregoing to the extent that they result solely from the willful
misconduct or gross negligence of such Agent Indemnitee.
          13.6.2. Without limiting the generality of the foregoing provisions of
this Section 13.6, if Agent should be sued by any receiver, trustee in
bankruptcy, debtor-in-possession or other Person on account of any alleged
preference or fraudulent transfer received or alleged to have been received from
any Borrower or any other Obligor as the result of any transaction under the
Loan Documents, then in such event any monies paid by Agent in settlement or
satisfaction of such suit, together with all Extraordinary Expenses incurred by
Agent in the defense of same, shall be promptly reimbursed to Agent by Lenders
to the extent of each Lender’s Pro Rata share.
          13.6.3. Without limiting the generality of the foregoing provisions of
this Section 13.6, if at any time (whether prior to or after the Commitment
Termination Date) any action or proceeding shall be brought against any of the
Agent Indemnitees by an Obligor or by any other Person claiming by, through or
under an Obligor, to recover damages for any act taken or omitted by Agent under
any of the Loan Documents or in the performance of any rights, powers or
remedies of Agent against any Obligor, any Account Debtor, the Collateral or
with respect to any Loans, or to obtain any other relief of any kind on account
of any transaction involving any Agent Indemnitees under or in relation to any
of the Loan Documents, each Lender agrees to indemnify, defend and hold the
Agent Indemnitees harmless with respect thereto and to pay to the Agent
Indemnitees such Lender’s Pro Rata share of such amount as any of the Agent
Indemnitees shall be required to pay by reason of a judgment, decree, or other
order entered in such action or proceeding or by reason of any compromise or
settlement agreed to by the Agent Indemnitees, including all interest and costs
assessed against any of the Agent Indemnitees in defending or compromising such
action, together with attorneys’ fees and other legal expenses paid or incurred
by the Agent Indemnitees in connection therewith; provided, however, that no
Lender shall be liable to any Agent Indemnitee for any of the foregoing to the
extent that they arise solely from the willful misconduct or gross negligence of
such Agent Indemnitee. In Agent’s discretion, Agent may also reserve for or
satisfy any such judgment, decree or order from proceeds of Collateral prior to
any distributions therefrom to or for the account of Lenders.
     13.7. Limitation on Responsibilities of Agent. Agent shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall have
received further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 13.6 hereof against any and all
Indemnified Claims which may be incurred by Agent by reason of taking or
continuing to take any such action. Agent shall not be liable to Lenders for any
action taken or omitted to be taken under or in connection with this Agreement
or the other Loan Documents except as a result and to the extent of losses
caused by Agent’s actual gross negligence or willful misconduct. Agent does not
assume any responsibility for any failure or delay in performance or breach by
any Obligor or any Lender of its obligations under this Agreement or any of the
other Loan Documents. Agent does not make to Lenders, and no Lender makes to
Agent or the other Lenders, any express or implied warranty, representation or
guarantee with respect to any Obligations, the Collateral, the Loan Documents or
any Obligor. Neither Agent nor any of its officers, directors, employees,
attorneys or agents shall be responsible to Lenders, and no Lender nor any of
its agents, attorneys or employees shall be responsible to Agent or the other
Lenders, for: (i) any recitals,

-107-



--------------------------------------------------------------------------------



 



statements, information, representations or warranties contained in any of the
Loan Documents or in any certificate or other document furnished pursuant to the
terms hereof; (ii) the execution, validity, genuineness, effectiveness or
enforceability of any of the Loan Documents; (iii) the validity, genuineness,
enforceability, collectibility, value, sufficiency or existence of any
Collateral, or the perfection or priority of any Lien therein; or (iv) the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or any Account Debtor. Neither
Agent nor any of its officers, directors, employees, attorneys or agents shall
have any obligation to any Lender to ascertain or inquire into the existence of
any Default or Event of Default, the observance or performance by any Obligor of
any of the duties or agreements of such Obligor under any of the Loan Documents
or the satisfaction of any conditions precedent contained in any of the Loan
Documents. Agent may consult with and employ legal counsel, accountants and
other experts and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
     13.8. Successor Agent and Co-Agents.
          13.8.1. Subject to the appointment and acceptance of a successor Agent
as provided below, Agent may resign at any time by giving at least 30 days
written notice thereof to each Lender and Borrowers. Upon receipt of any notice
of such resignation, the Required Lenders, after prior consultation with (but
without having to obtain consent of) each Lender, shall have the right to
appoint a successor Agent which shall be (i) a Lender, (ii) a United States
based affiliate of a Lender, or (iii) a commercial bank that is organized under
the laws of the United States or of any State thereof and has a combined capital
surplus of at least $200,000,000 and, provided no Default or Event of Default
then exists, is reasonably acceptable to Borrowers (and for purposes hereof, any
successor to BofA shall be deemed acceptable to Borrowers). If no successor
agent is appointed prior to the effective date of the resignation of Agent, then
Agent may appoint, after consultation with Lenders and Borrower Agent, a
successor agent from among Lenders. Upon the acceptance by a successor Agent of
an appointment to serve as an Agent hereunder, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent without further act, deed or conveyance, and
the retiring Agent shall be discharged from its duties and obligations hereunder
but shall continue to enjoy the benefits of the indemnification set forth in
Sections 13.6 and 15.2 hereof. After any retiring Agent’s resignation hereunder
as Agent, the provisions of this Section 13 (including the provisions of
Section 13.6 hereof) shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent.
Notwithstanding anything to the contrary contained in this Agreement, any
successor by merger or acquisition of the stock or assets of BofA shall continue
to be Agent hereunder without further act on the part of the parties hereto
unless such successor shall resign in accordance with the provisions hereof.
          13.8.2. It is the intent of the parties that there shall be no
violation of any Applicable Law denying or restricting the right of financial
institutions to transact business as agent or otherwise in any jurisdiction. In
case of litigation under any of the Loan Documents, or in case Agent deems that
by reason of present or future laws of any jurisdiction Agent might be
prohibited from exercising any of the powers, rights or remedies granted to
Agent or Lenders hereunder or under any of the Loan Documents or from holding
title to or a Lien upon any Collateral or from taking any other action which may
be necessary hereunder or under any of the Loan Documents, Agent may appoint an
additional Person as a separate collateral agent or co-collateral agent which is
not so prohibited from taking any of such actions or exercising any of such
powers, rights or remedies. If Agent shall appoint an additional Person as a
separate collateral agent or co-collateral agent as provided above, each and
every remedy, power, right, claim, demand or cause of action intended by any of
the Loan Documents to be exercised by or vested in or conveyed to Agent with
respect thereto shall be exercisable by and vested in such separate collateral
agent or co-collateral

-108-



--------------------------------------------------------------------------------



 



agent, but only to the extent necessary to enable such separate collateral agent
or co-collateral agent to exercise such powers, rights and remedies, and every
covenant and obligation necessary to the exercise thereof by such separate
collateral agent or co-collateral agent shall run to and be enforceable by
either of them. Should any instrument from Lenders be required by the separate
collateral agent or co-collateral agent so appointed by Agent in order more
fully and certainly to vest in and confirm to him or it such rights, powers,
duties and obligations, any and all of such instruments shall, on request, be
executed, acknowledged and delivered by Lenders whether or not a Default or
Event of Default then exists. In case any separate collateral agent or
co-collateral agent, or a successor to either, shall die, become incapable of
acting, resign or be removed, all the estates, properties, rights, powers,
duties and obligations of such separate collateral agent or co-collateral agent,
so far as permitted by Applicable Law, shall vest in and be exercised by Agent
until the appointment of a new collateral agent or successor to such separate
collateral agent or co-collateral agent.
     13.9. Consents, Amendments and Waivers; Out-of-Formula Loans.
          13.9.1. No amendment or modification of any provision of this
Agreement or any of the other Loan Documents, nor any waiver of any Default or
Event of Default, shall be effective without the prior written agreement or
consent of the Required Lenders; provided, however, that
          (i) without the prior written consent of Agent, no amendment or waiver
shall be effective with respect to any provision in any of the Loan Documents
(including Section 3.4 and this Section 13) to the extent such provision relates
to the rights, duties, immunities, exculpation, indemnification or discretion of
Agent;
          (ii) without the prior written consent of Issuing Bank, no amendment
or waiver with respect to any of the LC Obligations or the provisions of
Sections 2.3, 4.1.3 or 11.2.6 shall be effective;
          (iii) without the prior written consent of each affected Lender, no
amendment or waiver shall be effective that would (1) increase or otherwise
modify any Commitment of such Lender (other than (x) to reduce such Lender’s
Commitment on a proportionate basis with the same Commitments of other Lenders,
or (y) pursuant to Section 2.1.6 hereof); (2) alter (other than to increase) the
rate of interest or any fee payable in respect of any Obligations owed to such
Lender; (3) waive or defer collection of any interest or fee payable to such
Lender pursuant to Section 3; or (4) subordinate the payment of any Obligations
owed to such Lender to the payment of any Debt (except as expressly provided in
Section 5.6.1); and
          (iv) without the prior written consent of all Lenders (except a
defaulting Lender as provided in Section 4.2 of this Agreement), no amendment or
waiver shall be effective that would (1) waive any Default or Event of Default
if the Default or Event of Default relates to any Borrower’s failure to observe
or perform any covenant that may not be amended without the unanimous written
consent of Lenders (and, where so provided hereinafter, the written consent of
Agent) as hereinafter set forth; (2) alter the provisions of Sections 3.6, 3.7,
3.8, 3.10, 5.6, 5.7, 7.1 (except to add to the categories of Property of
Borrowers constituting Collateral), 8.4.4, 8.6, 13.9, 15.2, 15.3, 15.4 or 15.16;
(3) amend the definitions (and the other defined terms used in such definitions)
of “Pro Rata,” “Required Lenders,” “Eligible Assignee,” “Obligations,”
“Availability Reserve” or “Borrowing Base”, or any provision of this Agreement
obligating Agent to take certain actions at the direction of the Required
Lenders, or any provision of any of the Loan Documents regarding the Pro Rata
treatment or obligations of Lenders; (4) subordinate the priority of any Liens
granted to Agent under any of the Loan Documents to consensual, non-statutory
Liens granted after the Closing Date to any other Person, except as currently
provided in or contemplated by the Loan Documents (including a subordination in
favor of the holders of

-109-



--------------------------------------------------------------------------------



 



Permitted Liens that have priority over Agent’s Liens under Applicable Law) and
except for Liens granted by an Obligor to financial institutions with respect to
amounts on deposit with such financial institutions to cover returned items,
processing and analysis charges and other charges in the Ordinary Course of
Business that relate to deposit accounts with such financial institutions, or
(5) alter the time (other than to accelerate or make more frequent) or amount
(other than to increase the amount to be repaid) of repayment of any of the
Loans or waive any Event of Default resulting from nonpayment of the Loans on
the due date thereof (or within any applicable period of grace), or (6) release
any Obligor that is Solvent from liability for any of the Obligations.
          Notwithstanding the foregoing, the consent or agreement of Borrowers
shall not be necessary to the effectiveness of any amendment or waiver of any
provision of this Agreement that deals solely with the rights and duties of
Lenders and Agent as among themselves, including Sections 5.6.1 and 15. The
making of any Loans hereunder by any Lender during the existence of a Default or
Event of Default shall not be deemed to constitute a waiver of such Default or
Event of Default. Any waiver or consent granted by Lenders hereunder shall be
effective only if in writing and then only in the specific instance and for the
specific purpose for which it was given.
          13.9.2. No Borrower will, directly or indirectly, pay or cause to be
paid any remuneration or other thing of value, whether by way of supplemental or
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for or as an inducement to the consent to or
agreement by such Lender with any waiver or amendment of any of the terms and
provisions of this Agreement or any of the other Loan Documents to the extent
that the agreement of all Lenders to any such waiver or amendment is required,
unless such remuneration or thing of value is concurrently paid, on the same
terms, on a Pro Rata or other mutually agreed upon basis to all Lenders;
provided, however, that Borrowers may contract to pay a fee only to those
Lenders who actually vote in writing to approve any waiver or amendment of the
terms and provisions of this Agreement or any of the other Loan Documents to the
extent that such waiver or amendment may be implemented by vote of the Required
Lenders and such waiver or amendment is in fact approved.
          13.9.3. Any request, authority or consent of any Person who, at the
time of making such request or giving such a authority or consent, is a Lender,
shall be conclusive and binding upon any Transferee of such Lender.
          13.9.4. Unless otherwise directed in writing by the Required Lenders,
Agent may require Lenders to honor requests by Borrowers for Out-of-Formula
Loans (in which event, and notwithstanding anything to the contrary set forth in
Section 2.1.1 or elsewhere in this Agreement, Lenders shall continue to make
Revolver Loans up to their Pro Rata share of the Commitments) and to forbear
from requiring Borrowers to cure an Out-of-Formula Condition, (1) when no Event
of Default exists (or if an Event of Default exists, when the existence of such
Event of Default is not known by Agent), if and for so long as (i) such
Out-of-Formula Condition does not continue for a period of more than 10
consecutive Business Days, following which no Out-of-Formula Condition exists
for at least 10 consecutive Business Days before another Out-of-Formula
Condition exists, (ii) the amount of the Revolver Loans outstanding at any time
does not exceed the aggregate of the Commitments at such time, and (iii) the
Out-of-Formula Condition is not known by Agent at the time in question to exceed
$5,000,000; and (2) regardless of whether or not an Event of Default exists, if
Agent discovers the existence of an Out-of-Formula Condition not previously
known by it to exist, but Lenders shall be obligated to continue making such
Revolver Loans as directed by Agent only (A) if the amount of the Out-of-Formula
Condition is not increased by more than $5,000,000 above the amount determined
by Agent to exist on the date of discovery thereof and (B) for a period not to
exceed 5 Business Days. In no event shall any Borrower or any other Obligor

-110-



--------------------------------------------------------------------------------



 



be deemed to be a beneficiary of this Section 13.9.4 or authorized to enforce
any of the provisions of this Section 13.9.4.
     13.10. Due Diligence and Non-Reliance. Each Lender hereby acknowledges and
represents that it has, independently and without reliance upon Agent,
Syndication Agent or the other Lenders, and based upon such documents,
information and analyses as it has deemed appropriate, made its own credit
analysis of each Obligor and its own decision to enter into this Agreement and
to fund the Loans to be made by it hereunder and to purchase participations in
the LC Obligations pursuant to Section 2.3.2 hereof, and each Lender has made
such inquiries concerning the Loan Documents, the Collateral and each Obligor as
such Lender feels necessary and appropriate, and has taken such care on its own
behalf as would have been the case had it entered into the other Loan Documents
without the intervention or participation of the other Lenders or Agent. Each
Lender hereby further acknowledges and represents that the other Lenders,
Syndication Agent and Agent have not made any representations or warranties to
it concerning any Obligor, any of the Collateral or the legality, validity,
sufficiency or enforceability of any of the Loan Documents. Each Lender also
hereby acknowledges that it will, independently and without reliance upon the
other Lenders, Syndication Agent or Agent, and based upon such financial
statements, documents and information as it deems appropriate at the time,
continue to make and rely upon its own credit decisions in making Loans and in
taking or refraining to take any other action under this Agreement or any of the
other Loan Documents. Except for notices, reports and other information
expressly required to be furnished to Lenders by Agent hereunder, Agent shall
not have any duty or responsibility to provide any Lender with any notices,
reports or certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or any of Agent’s Affiliates.
     13.11. Representations and Warranties of Lenders. Each Lender represents
and warrants to each Borrower, Agent and the other Lenders that it has the power
to enter into and perform its obligations under this Agreement and the other
Loan Documents, and that it has taken all necessary and appropriate action to
authorize its execution and performance of this Agreement and the other Loan
Documents to which it is a party, each of which will be binding upon it and the
obligations imposed upon it herein or therein will be enforceable against it in
accordance with the respective terms of such documents; and none of the
consideration used by it to make or fund its Loans or to participate in any
other transactions under this Agreement constitutes for any purpose of ERISA or
Section 4975 of the Internal Revenue Code assets of any “plan” as defined in
Section 3(3) of ERISA or Section 4975 of the Internal Revenue Code and the
rights and interests of such Lender in and under the Loan Documents shall not
constitute plan assets under ERISA.
     13.12. The Required Lenders. As to any provisions of this Agreement or the
other Loan Documents under which action may or is required to be taken upon
direction or approval of the Required Lenders, the direction or approval of the
Required Lenders shall be binding upon each Lender to the same extent and with
the same effect as if each Lender joined therein. Notwithstanding anything to
the contrary contained in this Agreement, Borrowers shall not be deemed to be a
beneficiary of, or be entitled to enforce, sue upon or assert as a defense to
any of the Obligations, any provisions of this Agreement that requires Agent or
any Lender to act, or conditions their authority to act, upon the direction or
consent of the Required Lenders; and any action taken by Agent or any Lender
that requires the consent or direction of the Required Lenders as a condition to
taking such action shall, insofar as Borrowers are concerned, be presumed to
have been taken with the requisite consent or direction of the Required Lenders.
     13.13. Several Obligations. The obligations and commitments of each Lender
under this Agreement and the other Loan Documents are several and neither Agent
nor any Lender shall be responsible for the performance by the other Lenders of
its obligations or commitments hereunder or

-111-



--------------------------------------------------------------------------------



 



thereunder. Notwithstanding any liability of Lenders stated to be joint and
several to third Persons under any of the Loan Documents, such liability shall
be shared, as among Lenders, Pro Rata.
     13.14. Agent in its Individual Capacity. With respect to its obligation to
lend under this Agreement, the Loans made by it and each Note issued to it,
Agent shall have the same rights and powers hereunder and under the other Loan
Documents as any other Lender or holder of a Note and may exercise the same as
though it were not performing the duties specified herein; and the terms
“Lenders,” “Required Lenders,” or any similar term shall, unless the context
clearly otherwise indicates, include Agent in its capacity as a Lender. Agent
and its Affiliates may each accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, act as trustee under indentures of,
serve as financial advisor to, and generally engage in any kind of business with
any Borrower or any other Obligor, or any affiliate of any Borrower or any other
Obligor, as if it were any other bank and without any duty to account therefor
(or for any fees or other consideration received in connection therewith) to the
other Lenders. BofA or its affiliates may receive information regarding any
Borrower or any of such Borrower’s Affiliates and account debtors (including
information that may be subject to confidentiality obligations in favor of
Borrowers or any of their Affiliates) and Lenders acknowledge that neither Agent
nor BofA shall be under any obligation to provide such information to Lenders to
the extent acquired by BofA in its individual capacity and not as Agent
hereunder.
     13.15. No Third Party Beneficiaries. This Section 13 is not intended to
confer any rights or benefits upon Borrowers or any other Person except Lenders
and Agent, and no Person (including any or all Borrowers) other than Lenders and
Agent shall have any right to enforce any of the provisions of this Section 13
except as expressly provided in Section 13.17 hereof. As between Obligors and
Agent, any action that Agent may take or purport to take on behalf of Lenders
under any of the Loan Documents shall be conclusively presumed to have been
authorized and approved by Lenders as herein provided.
     13.16. Notice of Transfer. Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Revolver Loans for all
purposes, unless and until a written notice of the assignment or transfer
thereof executed by such Lender has been received by Agent.
     13.17. Replacement of Certain Lenders. If a Lender (“Affected Lender”)
shall have (i) failed to fund its Pro Rata share of any Loan requested (or
deemed requested) by Borrowers which such Lender is obligated to fund under the
terms of this Agreement and which such failure has not been cured,
(ii) requested compensation from Borrowers under Section 3.7 or Section 3.8 to
recover increased costs incurred by such Lender (or its parent or holding
company) or compensation required by such Lender which are not being incurred or
required generally by the other Lenders (or their respective parents or holding
companies), (iii) delivered a notice pursuant to Section 3.6 hereof claiming
that such Lender is unable to extend LIBOR Loans to Borrowers for reasons not
generally applicable to the other Lenders, (iv) defaulted in paying or
performing any of its obligations to Agent, or (v) failed or refused to give its
consent to any amendment, waiver or action for which consent of all of the
Lenders is required and in respect of which the Required Lenders have consented,
then, in any such case and in addition to any other rights and remedies that
Agent, any other Lender or any Borrower may have against such Affected Lender,
any Borrower or Agent may make written demand on such Affected Lender (with a
copy to Agent in the case of a demand by Borrowers and a copy to Borrowers in
the case of a demand by Agent) for the Affected Lender to assign, and such
Affected Lender shall assign pursuant to one or more duly executed Assignment
and Acceptances within 5 Business Days after the date of such demand, to one or
more Lenders willing to accept such assignment or assignments, or to one or more
Eligible Assignees designated by Agent, all of such Affected Lender’s rights and
obligations under this Agreement (including its Commitments and all Loans owing
to it) in accordance with Section 14 hereof. Agent is hereby irrevocably
authorized to execute one or more Assignment and Acceptances as attorney-in-fact
for any Affected Lender which fails or refuses to execute and deliver the same
within 5 Business Days after the

-112-



--------------------------------------------------------------------------------



 



date of such demand. The Affected Lender shall be entitled to receive, in cash
and concurrently with execution and delivery of each such Assignment and
Acceptance, all amounts owed to the Affected Lender hereunder or under any other
Loan Document, including the aggregate outstanding principal amount of the Loans
owed to such Lender, together with accrued interest thereon through the date of
such assignment (but excluding any prepayment penalty or termination charge).
Upon the replacement of any Affected Lender pursuant to this Section 13.17, such
Affected Lender shall cease to have any participation in, entitlement to, or
other right to share in the Liens of Agent in any Collateral and such Affected
Lender shall have no further liability to Agent, any Lender or any other Person
under any of the Loan Documents (except as provided in Section 13.6 hereof as to
events or transactions which occur prior to the replacement of such Affected
Lender), including any Commitment to make Loans or purchase participations in LC
Obligations. Agent shall have the right at any time, but shall not be obligated
to, upon written notice to any Lender and with the consent of such Lender (which
may be granted or withheld in such Lender’s sole discretion), to purchase for
Agent’s own account all of such Lender’s right, title and interest in and to
this Agreement, the other Loan Documents and the Obligations (together with such
Lender’s interest in the Commitments), for the face amount of the Obligations
owed to such Lender (or such greater or lesser amount as Agent and Lender may
mutually agree upon).
     13.18. Remittance of Payments and Collections.
          13.18.1. All payments by any Lender to Agent shall be made not later
than the time set forth elsewhere in this Agreement on the Business Day such
payment is due; provided, however, that if such payment is due on demand by
Agent and such demand is made on the paying Lender after 11:00 a.m. on such
Business Day, then payment shall be made by 11:00 a.m. on the next Business Day.
Payment by Agent to any Lender shall be made by wire transfer, promptly
following Agent’s receipt of funds for the account of such Lender and in the
type of funds received by Agent; provided, however, that if Agent receives such
funds at or prior to 12:00 noon, Agent shall pay such funds to such Lender by
2:00 p.m. on such Business Day, but if Agent receives such funds after 12:00
noon, Agent shall pay such funds to such Lender by 2:00 p.m. on the next
Business Day.
          13.18.2. With respect to the payment of any funds from Agent to a
Lender or from a Lender to Agent, the party failing to make full payment when
due pursuant to the terms hereof shall, on demand by the other party, pay such
amount together with interest thereon at the Federal Funds Rate. In no event
shall Borrowers be entitled to receive any credit for any interest paid by Agent
to any Lender, or by any Lender to Agent, at the Federal Funds Rate as provided
herein.
     If Agent pays any amount to a Lender in the belief or expectation that a
related payment has been or will be received by Agent from an Obligor and such
related payment is not received by Agent, then Agent shall be entitled to
recover such amount from each Lender that receives such amount. If Agent
determines at any time that any amount received by it under this Agreement or
any of the other Loan Documents must be returned to an Obligor or paid to any
other Person pursuant to any Applicable Law, court order or otherwise, then,
notwithstanding any other term or condition of this Agreement or any of the
other Loan Documents, Agent shall not be required to distribute such amount to
any Lender.
     13.19. Syndication Agent. For avoidance of doubt, it is expressly
acknowledged and agreed by Agent and each Lender for the benefit of Syndication
Agent that, other than any rights or obligations explicitly reserved to or
imposed upon Syndication Agent under this Agreement, Syndication Agent, in such
capacity, has no rights or obligations hereunder nor shall Syndication Agent, in
such capacity, be responsible or accountable to any other party hereto for any
action or failure to act hereunder, other than in connection with such
explicitly reserved rights or such obligations and then only for claims,
damages, losses (other than consequential losses) and other liabilities arising
out of Syndication Agent’s own gross negligence or willful misconduct.

-113-



--------------------------------------------------------------------------------



 



SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
     14.1. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Obligors, Agent, Syndication Agent and Lenders and their
respective successors and assigns (which, in the case of Agent, shall include
any successor Agent appointed pursuant to Section 13.8 hereof), except that
(i) no Obligor shall have the right to assign its rights or delegate performance
of any of its obligations under any of the Loan Documents and (ii) any
assignment by any Lender must be made in compliance with Section 14.3. Agent may
treat the Person which made any Loan or holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 14.3 in
the case of an assignment thereof or, in the case of any other transfer, a
written notice of the transfer is filed with Agent. Any assignee or transferee
of any rights with respect to any Note or Loan agrees by acceptance thereof to
be bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the holder of a Note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Note or of
any Note or Notes issued in exchange therefor.
     14.2. Participations.
               14.2.1. Permitted Participants; Effect. Any Lender may, in the
ordinary course of its business and in accordance with Applicable Law, at any
time sell to one or more banks or other financial institutions (each a
“Participant”) a participating interest in any of the Obligations owing to such
Lender, any Commitment of such Lender or any other interest of such Lender under
any of the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes under the Loan Documents, all amounts payable by Borrowers under this
Agreement and any of the Notes shall be determined as if such Lender had not
sold such participating interests, and Borrowers and Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents. If a Lender sells a
participation to a Person other than an Affiliate of such Lender, then such
Lender shall give prompt written notice thereof to Borrowers and the other
Lenders. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.9 unless Borrowers are notified of
the participation sold to Participant and such Participant agrees, for the
benefit of Borrowers, to comply with Section 5.10 as though such Participant
were a Lender.
               14.2.2. Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than an amendment,
modification or waiver with respect to any Loans or Commitment in which such
Participant has an interest which forgives principal, interest or fees or
reduces the stated interest rate or the stated rates at which fees are payable
with respect to any such Loan or Commitment, postpones the Commitment
Termination Date, or any date fixed for any regularly scheduled payment of
interest or fees on such Loan or Commitment, or releases from liability any
Borrower or any Guarantor or releases any substantial portion of any of the
Collateral.
               14.2.3. Benefit of Set-Off. Each Borrower agrees that each
Participant shall be deemed to have the right of set-off provided in
Section 12.4 hereof in respect of its participating interest in amounts owing
under the Loan Documents to the same extent and subject to the same requirements
under this Agreement (including Section 13.5) as if the amount of its
participating interest were owing directly to it as a Lender under the Loan
Documents, provided that each Lender shall retain the right of set-off provided
in Section 12.4 hereof with respect to the amount of participating interests
sold to each Participant. Lenders agree to share with each Participant, and each
Participant by exercising the right of

-114-



--------------------------------------------------------------------------------



 



set-off provided in Section 12.4 agrees to share with each Lender, any amount
received pursuant to the exercise of its right of set-off, such amounts to be
shared in accordance with Section 13.5 hereof as if each Participant were a
Lender.
               14.2.4. Notices. Each Lender shall be solely responsible for
notifying its Participants of any matters relating to the Loan Documents to the
extent that any such notice may be required, and neither Agent nor any other
Lender shall have any obligation, duty or liability to any Participant of any
other Lender. Without limiting the generality of the foregoing, neither Agent
nor any Lender shall have any obligation to give notices or to provide documents
or information to a Participant of another Lender.
     14.3. Assignments.
               14.3.1. Permitted Assignments. Subject to its compliance with
Section 14.3.2, a Lender may, in accordance with Applicable Law, at any time
assign to any Eligible Assignee all or any part of its rights and obligations
under the Loan Documents, so long as (i) each assignment is of a constant, and
not a varying, ratable percentage of all of the transferor Lender’s rights and
obligations under the Loan Documents with respect to the Loans and the LC
Obligations and, in the case of a partial assignment, is in a minimum principal
amount of $5,000,000 (or $1,000,000 in the case of an assignment between
Lenders), in either case unless otherwise agreed by Agent in its sole
discretion, and integral multiples of $1,000,000 in excess of that amount;
(ii) except in the case of an assignment in whole of a Lender’s rights and
obligations under the Loan Documents or an assignment by one original signatory
to this Agreement to another such signatory, immediately after giving effect to
any assignment, the aggregate amount of the Commitments retained by the
transferor Lender shall in no event be less than $5,000,000 (unless otherwise
agreed by Agent in its sole discretion); and (iii) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing contained herein shall limit in any way
the right of a Lender to pledge or assign all or any portion of its rights under
this Agreement or with respect to any of the Obligations to (x) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (y) direct or indirect contractual counterparties in
swap agreements relating to the Loans, provided that any payment by Borrowers to
the assigning Lender in respect of any assigned Obligations in accordance with
the terms of this Agreement shall satisfy Borrowers’ obligations hereunder in
respect of such assigned Obligations to the extent of such payment, and no such
assignment shall release the assigning Lender from its obligations hereunder.
               14.3.2. Effect; Effective Date. Upon (i) delivery to Agent of a
notice of assignment substantially in the form attached as Exhibit H hereto,
together with any consents required by Section 14.3.1, and (ii) payment of a
$3,500 fee to Agent for processing any assignment to an Eligible Assignee that
is not an Affiliate of the transferor Lender, such assignment shall become
effective on the effective date specified in such notice of assignment. The
Assignment and Acceptance shall contain a representation and warranty by the
Eligible Assignee that the assignment evidenced thereby will not result in a
non-exempt “prohibited transaction” under Section 406 of ERISA. On and after the
effective date of such assignment, such Eligible Assignee shall for all purposes
be a Lender party to this Agreement and the other Loan Document executed by the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents to the same extent as if it were an original party thereto, and no
further consent or action by Borrowers, Lenders or Agent shall be required to
release the transferor Lender with respect to the Commitment (or portion
thereof) of such Lender and Obligations assigned to such Eligible Assignee.
Without limiting the generality of the foregoing, such Eligible Assignee shall
be subject to and bound by all of the Loan Documents. Upon the consummation of
any assignment to an Eligible Assignee pursuant to this Section 14.3, the
transferor Lender, Agent and Borrowers shall make

-115-



--------------------------------------------------------------------------------



 



appropriate arrangements so that replacement Notes are issued to such transferor
Lender and new Notes or, as appropriate, replacement Notes, are issued to such
Eligible Assignee, in each case in principal amounts reflecting their respective
Commitments, as adjusted pursuant to such assignment. If the transferor Lender
shall have assigned all of its interests, rights and obligations under this
Agreement pursuant to Section 14.3.1 hereof, then (i) such transferor Lender
shall no longer have any obligation to indemnify Agent with respect to any
transactions, events or occurrences that transpire after the effective date of
such assignment, (ii) each Eligible Assignee to which such transferor Lender
shall make an assignment shall be responsible to Agent to indemnify Agent in
accordance with this Agreement with respect to transactions, events and
occurrences transpiring on and after the effective date of such assignment to
it, and (iii) the transferor Lender shall continue to be entitled to the
benefits of those provisions of the Loan Documents (including indemnities from
Obligors) that survive Full Payment of the Obligations.
               14.3.3. Dissemination of Information. Each Borrower authorizes
each Lender and Agent to disclose to any Participant, any Eligible Assignee or
any other Person acquiring an interest in the Loan Documents by operation of law
(each a “Transferee”), and any prospective Transferee, any and all information
in Agent’s or such Lender’s possession concerning each Borrower, the
Subsidiaries of each Borrower or the Collateral, subject to appropriate
confidentiality undertakings on the part of such Transferee.
     14.4. Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee that is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 5.10 hereof.
SECTION 15. MISCELLANEOUS
     15.1. Power of Attorney. Each Obligor hereby irrevocably designates, makes,
constitutes and appoints Agent (and all Persons designated by Agent) as such
Obligor’s true and lawful attorney (and agent-in-fact) and Agent, or Agent’s
designee, may, without notice to such Obligor and in either such Obligor’s or
Agent’s name, but at the cost and expense of Borrowers:
          15.1.1. At such time or times as Agent or said designee, in its sole
discretion, may determine, endorse such Obligor’s name on any Payment Item or
proceeds of the Collateral which come into the possession of Agent or under
Agent’s control.
               15.1.2. At any time that an Event of Default exists: (i) demand
payment of the Accounts from the Account Debtors, enforce payment of the
Accounts by legal proceedings or otherwise, and generally exercise all of such
Obligor’s rights and remedies with respect to the collection of the Accounts;
(ii) settle, adjust, compromise, discharge or release any of the Accounts or
other Collateral or any legal proceedings brought to collect any of the Accounts
or other Collateral; (iii) sell or assign any of the Accounts and other
Collateral upon such terms, for such amounts and at such time or times as Agent
deems advisable; (iv) take control, in any manner, of any item of payment or
proceeds relating to any Collateral; (v) prepare, file and sign such Obligor’s
name to a proof of claim in bankruptcy or similar document against any Account
Debtor or to any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with any of the Collateral; (vi) receive, open and
dispose of all mail addressed to such Obligor and to notify postal authorities
to change the address for delivery thereof to such address as Agent may
designate; (vii) endorse the name of such Obligor upon any Payment Item relating
to any Collateral and deposit the same to the account of Agent for application
to the Obligations; (viii) endorse the name of such Obligor upon any Chattel
Paper, Document, Instrument, invoice, freight bill, bill of lading or similar
document or agreement relating to any Accounts or Inventory of any Obligor

-116-



--------------------------------------------------------------------------------



 



and any other Collateral; (ix) use such Obligor’s stationery and sign the name
of such Obligor to verifications of the Accounts and notices thereof to Account
Debtors; (x) use the information recorded on or contained in any data processing
equipment and computer hardware and software relating to any other Collateral;
(xi) make and adjust claims under policies of insurance; (xii) sign the name of
such Obligor to and file any proof of claim in an Insolvency Proceeding of any
Account Debtor and on notices of Liens, claims of mechanic’s Liens or
assignments or releases of mechanic’s Liens securing any Accounts; (xiii) take
all action as may be necessary to obtain the payment of any letter of credit or
banker’s acceptance of which such Obligor is a beneficiary; and (xiv) do all
other acts and things necessary, in Agent’s determination, to fulfill such
Obligor’s obligations under any of the Loan Documents.
     15.2. General Indemnity. Each Obligor hereby agrees to indemnify and defend
the Indemnitees against and to hold the Indemnitees harmless from any
Indemnified Claim that may be instituted or asserted against or incurred by any
of the Indemnitees and that (i) arises out of or relates to this Agreement or
any of the other Loan Documents (including any transactions entered into
pursuant to any of the Loan Documents, Agent’s Lien upon the Collateral, or the
performance by Agent or Lenders of their duties or the exercise of any of their
rights or remedies under this Agreement or any of the other Loan Documents), or
(ii) results from an Obligor’s failure to observe, perform or discharge any of
such Obligor’s covenants or duties hereunder. Without limiting the generality of
the foregoing, this indemnity shall extend to any Indemnified Claims instituted
or asserted against or incurred by any of the Indemnitees (x) under any
Environmental Laws or (other similar laws by reason of a Borrower’s or any other
Person’s failure to comply with laws applicable to solid or hazardous waste
materials or other toxic substances) or (y) under any Anti-Terrorism Laws,
including any civil fines assessed against Agent or any Lender by any
Governmental Authority as a result of conduct of an Obligor. Additionally, if
any Taxes (excluding Taxes imposed upon or measured solely by the net income of
Agent and Lenders, but including any intangibles tax, stamp tax, recording tax
or franchise tax) shall be payable by Agent or any Obligor on account of the
execution or delivery of this Agreement, or the execution, delivery, issuance or
recording of any of the other Loan Documents, or the creation or repayment of
any of the Obligations hereunder, by reason of any Applicable Law now or
hereafter in effect, Borrowers shall pay (or shall promptly reimburse Agent and
Lenders for the payment of) all such Taxes, including any interest and penalties
thereon, and will indemnify and hold Indemnitees harmless from and against all
liability in connection therewith. The foregoing indemnities shall not apply to
Indemnified Claims incurred by any Indemnitee as a direct and proximate result
of its own gross negligence or willful misconduct.
     15.3. Survival of All Indemnities. Notwithstanding anything to the contrary
in this Agreement or any of the other Loan Documents, the obligation of each
Obligor and each Lender with respect to each indemnity given by it in this
Agreement, whether given by any or all Obligors to Agent Indemnitees, Lender
Indemnitees or BofA Indemnitees or by any Lender to any Agent Indemnitees or
BofA Indemnitees, shall survive the Full Payment of the Obligations, and the
termination of any of the Commitments and the resignation of Agent.
     15.4. Modification of Agreement. This Agreement may not be modified,
altered or amended, except by an agreement in writing signed by Obligors, Agent
and Lenders (or, where otherwise expressly allowed by Section 13 hereof, the
Required Lenders in lieu of Agent and Lenders); provided, however, that no
consent, written or otherwise, of Obligors shall be necessary or required in
connection with any amendment of any of the provisions of Sections 2.3.2, 4.1.3,
5.6 or 13 (other than Section 13.17), or any other provision of this Agreement
that affects only the rights, duties and responsibilities of Lenders and Agent
as among themselves so long as no such amendment imposes any additional
obligations on Borrowers.
     15.5. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement

-117-



--------------------------------------------------------------------------------



 



shall be prohibited by or invalid under Applicable Law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
     15.6. Cumulative Effect; Conflict of Terms. The provisions of the Other
Agreements and the Security Documents are hereby made cumulative with the
provisions of this Agreement. Without limiting the generality of the foregoing,
the parties acknowledge that this Agreement and the other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters and that such limitations, tests and measures are cumulative and
each must be performed, except as may be expressly stated to the contrary in
this Agreement. Except as otherwise provided in any of the other Loan Documents
by specific reference to the applicable provision of this Agreement, if any
provision contained in this Agreement is in direct conflict with, or
inconsistent with, any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.
     15.7. Counterparts; Facsimile Signatures. This Agreement and any amendments
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts taken together
shall constitute but one and the same instrument. Loan Documents may be executed
by facsimile and the effectiveness of any such Loan Documents and signatures
thereon shall, subject to Applicable Law, have the same force and effect as
manually signed originals and shall be binding on all parties thereto. Agent may
require that any such documents and signatures be confirmed by a manually-signed
original thereof, provided that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile signature.
     15.8. Consent. Whenever the consent of Agent or Lenders (or any combination
of Lenders) is required to be obtained under this Agreement or any of the other
Loan Documents as a condition to any action, inaction, condition or event, each
party whose consent is required shall be authorized to give or withhold its
consent in its sole and absolute discretion and to condition its consent upon
the giving of additional collateral security for the Obligations, the payment of
money or any other matter.
     15.9. Notices and Communications.
          15.9.1. Except as otherwise provided in Section 4.1.5, all notices,
requests and other communications to or upon a party hereto shall be in writing
(including facsimile transmission or similar writing) and shall be given to such
party at the address or facsimile number for such party on the signature pages
hereof (or, in the case of a Person who becomes a Lender after the date hereof,
at the address shown on the applicable Assignment and Acceptance by which such
Person became a Lender) or at such other address or facsimile number as such
party may hereafter specify for the purpose by notice to Agent and Obligors in
accordance with the provisions of this Section 15.9.
          15.9.2. Except as otherwise provided in Section 3.1.5, each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified
herein for the noticed party and confirmation of receipt is received, (ii) if
given by mail, 3 Business Days after such communication is deposited in the U.S.
Mail, with first-class postage pre-paid, addressed to the noticed party at the
address specified herein, or (iii) if given by personal delivery or by overnight
courier delivery, when duly delivered with receipt acknowledged in writing by
the noticed party. In no event shall a voicemail message be effective as a
notice, communication or confirmation under any of the Loan Documents.
Notwithstanding the foregoing, no notice to or upon Agent or BofA pursuant to
Sections 2.2, 2.3, 3.1.2, 4.1 or 6.2.2 shall be effective until after actually
received by the individual to whose attention at Agent such notice is

-118-



--------------------------------------------------------------------------------



 



required to be sent. Any written notice, request or demand that is not sent in
conformity with the provisions hereof shall nevertheless be effective on the
date that such notice, request or demand is actually received by the individual
to whose attention at the noticed party such notice, request or demand is
required to be sent.
          15.9.3. Electronic mail and intranet websites may be used only to
distribute routine communications, such as financial statements, Borrowing Base
Certificates and other information required by Section 10.1.3, and to distribute
Loan Documents for execution by the parties thereto, and may not be used for any
other purpose as effective notice under this Agreement or any of the other Loan
Documents. Any notice received by Borrower Agent shall be deemed received by all
Obligors.
     Agent and Lenders shall be authorized to rely and act upon any notices
(including telephonic communications) purportedly given by or on behalf of any
Borrower even if such notices were made in a manner other than as specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified or required herein, or the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrowers agree to indemnify
and defend each Indemnitee from all losses, costs, expenses and liabilities
resulting from the reliance by any such Indemnitee on each telephone
communication purportedly given by or on behalf of any Borrower.
     15.10. Performance of Obligors’ Obligations. If any Obligor shall fail to
discharge any covenant, duty or obligation hereunder or under any of the other
Loan Documents, Agent may, in its sole discretion at any time or from time to
time, for such Obligor’s account and at Borrowers’ expense, pay any amount or do
any act required of Obligors hereunder or under any of the other Loan Documents
or otherwise lawfully requested by Agent to (i) enforce any of the Loan
Documents or collect any of the Obligations, (ii) preserve, protect, insure or
maintain or realize upon any of the Collateral, or (iii) preserve, defend,
protect or maintain the validity or priority of Agent’s Liens in any of the
Collateral, including the payment of any judgment against any Obligor, any
insurance premium, any warehouse charge, any finishing or processing charge, any
landlord claim, any other Lien upon or with respect to any of the Collateral
(whether or not a Permitted Lien). All payments that Agent may make under this
Section and all out-of-pocket costs and expenses (including Extraordinary
Expenses) that Agent pays or incurs in connection with any action taken by it
hereunder shall be reimbursed to Agent by Obligors on demand with interest from
the date such payment is made or such costs or expenses are incurred to the date
of payment thereof at the Default Rate applicable for Revolver Loans that are
Base Rate Loans. Any payment made or other action taken by Agent under this
Section shall be without prejudice to any right to assert, and without waiver
of, an Event of Default hereunder and to without prejudice to Agent’s right
proceed thereafter as provided herein or in any of the other Loan Documents.
     15.11. Credit Inquiries. Each Obligor hereby authorizes and permits Agent
and Lenders (but Agent and Lenders shall have no obligation) to respond to usual
and customary credit inquiries from third parties concerning such Obligor or any
of its Subsidiaries; provided, however, that Agent and Lenders shall not
disclose any confidential information of Obligors except in accordance with
Section 15.17 hereof.
     15.12. Time of Essence. Time is of the essence of this Agreement, the Other
Agreements and the Security Documents.
     15.13. Indulgences Not Waivers. Agent’s or any Lender’s failure at any time
or times hereafter, to require strict performance by Obligors of any provision
of this Agreement shall not waive, affect or diminish any right of Agent or any
Lender thereafter to demand strict compliance and performance therewith.

-119-



--------------------------------------------------------------------------------



 



     15.14. Entire Agreement; Annexes, Exhibits and Schedules. This Agreement
and the other Loan Documents, together with all other instruments, agreements
and certificates executed by the parties pursuant to any Loan Document, embody
the entire understanding and agreement between the parties hereto and thereto
with respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings and inducements, whether express or implied, oral or
written, regarding the same subject matter. Each of the Annexes, Exhibits and
Schedules attached hereto is incorporated into this Agreement and by this
reference made a part hereof.
     15.15. Interpretation. No provision of this Agreement or any of the other
Loan Documents shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having, or being deemed to have, structured, drafted or
dictated such provision. The paragraph and section headings are for convenience
of reference only and shall not affect the substantive meaning of any provision
of this Agreement.
     15.16. Obligations of Lenders Several. The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Commitment of any other Lender. Nothing contained in this Agreement and no
action taken by Lenders pursuant hereto shall be deemed to constitute the
Lenders to be a partnership, association, joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of this Agreement and any of the other Loan Documents and it shall not be
necessary for Agent or any other Lender to be joined as an additional party in
any proceeding for such purpose.
     15.17. Confidentiality. Agent, Syndication Agent and Lenders each agrees to
take normal and reasonable precautions to maintain the confidentiality of any
confidential information that is delivered or made available by Borrowers to it
and that is marked or otherwise identified by Borrowers as confidential
(including information made available to Agent, Syndication Agent or any Lender
in connection with a visit or investigation by any Person contemplated in
Section 10.1.1 hereof), for a period of 24 months following the Commitment
Termination Date, except that Agent and any Lender may disclose such information
(i) to their respective Affiliates and individuals employed or retained by Agent
or such Lender who are or are expected to become engaged in evaluating,
approving, structuring, administering or otherwise giving professional advice
with respect to any of the Loans or Collateral, including any of their
respective legal counsel, auditors or other professional advisors; (ii) to any
party to this Agreement from time to time or any Participant, (iii) pursuant the
order of any court or administrative agency, (iv) upon the request or demand of
any regulatory agency or other Governmental Authority having jurisdiction over
Agent, Syndication Agent or such Lender or in accordance with Agent’s or
Lender’s regulatory compliance policies, (v) which has ceased to be confidential
other than by an act or omission of Agent or any Lender except as permitted
herein or which becomes available to Agent or any Lender on a nonconfidential
basis from a source other than Obligors, (vi) to the extent reasonably required
in connection with any litigation (with respect to any of the Loan Documents or
any of the transactions contemplated thereby) to which Agent, Syndication Agent,
any Lender or their respective Affiliates may be a party, (vii) to the extent
reasonably required in connection with the exercise of any remedies hereunder,
(viii) to any Agent Professionals or Syndication Agent’s or any Lender’s legal
counsel or auditors, (ix) to any actual or proposed Participant, Assignee,
counterparty or advisors to any swap or derivative transactions relating to
Obligors and the Obligations, or any other Transferee of all or part of a
Lender’s rights hereunder so long as such Person has agreed in writing to be
bound by the provisions of this Section, (x) to the National Association of
Insurance Commissioners or any similar organization or to any nationally
recognized rating agency that requires access to information about a Lender’s
portfolio in connection with ratings issued with respect to such Lender, (xi) to
the extent required (on the advice of Agent’s, Syndication Agent’s or such
Lender’s counsel) by Applicable Law, or (xii) with the consent of Borrowers.

-120-



--------------------------------------------------------------------------------



 



     15.18. Certifications Regarding Indentures. Each Borrower hereby certifies
to Agent and Lenders that neither the execution or performance of this Agreement
by Borrowers nor the incurrence of any Debt pursuant to the terms of this
Agreement or any of the other Loan Documents violates any provision of the
Indenture. Each Borrower further certifies to Agent and Lenders that (i) all of
the Commitments constitute a “Credit Facility” (or the equivalent term defined
in the Indenture) under the Indenture, and (ii) that all Obligations
collectively constitute “Senior Debt” (or the equivalent term defined in the
Indenture) under the Indenture.
     15.19. Governing Law. This Agreement has been negotiated, executed and
delivered, and shall be deemed to have been made, in Atlanta, Georgia, and shall
be governed by and construed in accordance with the internal laws (but without
regard to conflict of law provisions) of the State of Georgia, but giving effect
to federal laws relating to national banks.
     15.20. Consent to Forum. Each Obligor hereby consents to the non-exclusive
jurisdiction of any United States federal court sitting in or with direct or
indirect jurisdiction over the Northern District of Georgia or any Georgia state
or superior court sitting in Cobb County, Georgia, in any action, suit or other
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents and each Obligor irrevocably agrees that all claims and demands in
respect of any such action, suit or proceeding may be heard and determined in
any such court and irrevocably waives any objection it may now or hereafter have
as to the venue of any such action, suit or proceeding brought in any such court
or that such court is an inconvenient forum. Nothing herein shall limit the
right of Agent or any Lender to bring proceedings against any Obligor in the
courts of any other jurisdiction. Any judicial proceeding commenced by any
Obligor against Agent, BofA, any Lender or any holder of any of the Obligations,
or any Affiliate of Agent, BofA, any Lender or any holder of any Obligations,
involving, directly or indirectly, any matter in any way arising out of, related
to or connected with any Loan Document shall be brought only in a United States
federal court sitting in or with direct jurisdiction over the Northern District
of Georgia or any Georgia state or superior court sitting in Cobb County,
Georgia. Nothing in this Agreement shall be deemed or operate to affect the
right of Agent to serve legal process in any other manner permitted by law or to
preclude the enforcement by Agent of any judgment or order obtained in such
forum or the taking of any action under this Agreement to enforce same in any
other appropriate forum or jurisdiction.
     15.21. Waivers by Obligors. To the fullest extent permitted by Applicable
Law, each Obligor waives (i) the right to trial by jury (which Agent and each
Lender hereby also waives) in any action, suit, proceeding or counterclaim of
any kind arising out of or related to any of the Loan Documents, the Obligations
or the Collateral; (ii) presentment, demand and protest and notice of
presentment, protest, default, non payment, maturity, release, compromise,
settlement, extension or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by Agent on which such Obligor may in any way be liable and hereby
ratifies and confirms whatever Agent may do in this regard; (iii) notice prior
to taking possession or control of the Collateral or any bond or security which
might be required by any court prior to allowing Agent to exercise any of
Agent’s remedies; (iv) the benefit of all valuation, appraisement and exemption
laws; (v) any claim against Agent, Syndication Agent or any Lender, on any
theory of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, any of the Loan Documents, any transaction thereunder
or the use of the proceeds of any Loans; and (vi) notice of acceptance hereof.
Each Obligor acknowledges that the foregoing waivers are a material inducement
to Agent’s, Syndication Agent’s and Lenders’ entering into this Agreement and
that Agent and Lenders are relying upon the foregoing waivers in its future
dealings with Obligors. Each Obligor warrants and represents that it has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial rights following consultation with

-121-



--------------------------------------------------------------------------------



 



legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the Court.
     15.22. Amendment and Restatement. The aggregate principal amount of loans
(including the aggregate face amount of letters of credit) outstanding under the
Existing Loan Agreement as of July 28, 2008 is $94,332,526.98. This Agreement
amends and restates the Existing Loan Agreement in its entirety, and is not
intended to be or operate as a novation or an accord and satisfaction of the
Existing Loan Agreement or the Obligations evidenced or secured thereby or
provided for thereunder.
[Remainder of page intentionally left blank; signatures begin on following page]

-122-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered in
Atlanta, Georgia, on the day and year specified at the beginning of this
Agreement.

            BORROWERS:

MASTEC, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer


              Address:  800 Douglas Road North Tower, 12th Floor Coral Gables,
Florida 33134       Attention:  Chief Executive Officer       Telecopier
No.: (___)                       

            [CORPORATE SEAL]

MASTEC TC, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        MASTEC FC, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        MASTEC CONTRACTING COMPANY, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        MASTEC SERVICES COMPANY, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer   

[Signature page to Second Amended and Restated Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



            MASTEC OF TEXAS, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        MASTEC NORTH AMERICA, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        MASTEC ASSET MANAGEMENT COMPANY, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        CHURCH & TOWER, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        POWER PARTNERS MASTEC, LLC
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        GLOBETEC CONSTRUCTION, LLC
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        THREE PHASE LINE CONSTRUCTION, INC.
      By:           Name:           Title:      

[Signature page to Second Amended and Restated Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



            PUMPCO, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Vice President        GUARANTORS:

PHASECOM SYSTEMS, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and Chief Financial Officer        INTEGRAL
POWER & TELECOMMUNICATIONS CORPORATION, LTD.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and Chief Financial Officer        MASTEC
NORTH AMERICA AC, LLC
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and Chief Financial Officer        THREE PHASE
ACQUISITION CORP.
      By:           Name:           Title:        

[Signature page to Second Amended and Restated Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



            AGENT AND LENDER:
    Revolver Commitment: $85,000,000 BANK OF AMERICA, N.A.
      By:   /s/ Dennis S. Losin         Dennis S. Losin, Senior Vice President 
         

Address:
              Suite 800
              300 Galleria Parkway, N.W.
              Atlanta, Georgia 30339
Attention: Senior Portfolio Manager
Telecopier No.: (404) 607-3277

            LENDERS:
    Revolver Commitment: $75,000,000 GENERAL ELECTRIC CAPITAL CORPORATION, as
Syndication Agent and a Lender
      By:   /s/ Thomas Costello         Thomas Costello, Duly Authorized
Signatory           

Address:
              201 Merritt 7
              P. O. Box 5201
              Norwalk, Connecticut 06856
Attention: Loan Servicing Manager
Telecopier No.: (203) 229-5791

          Revolver Commitment: $25,000,000 PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Alex Council         Title: Vice President           

Address:
              4720 Piedmont Row Drive
              Suite 300
              Charlotte, North Carolina 28210
Attention: Alex Council
Telecopier No.: (704) 643-7918
[Signature page to Second Amended and Restated Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



          Revolver Commitment: $25,000,000 SIEMENS FINANCIAL SERVICES, INC.
      By:   /s/ Michael Kunst         Title:              By:           Title: 
             

Address:
              170 Wood Avenue South
              8th Floor
              Iselin, New Jersey 08830
Attention: Michael Kunst
Telecopier No.: (732) 590-6648
[Signature page to Second Amended and Restated Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered in
Atlanta, Georgia, on the day and year specified at the beginning of this
Agreement.

            BORROWERS:

MASTEC, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer
 

              Address:  800 Douglas Road
North Tower, 12th Floor
Coral Gables, Florida 33134       Attention:  Chief Executive Officer      
Telecopier No.: (___)                       

            [CORPORATE SEAL]

MASTEC TC, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        MASTEC FC, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        MASTEC CONTRACTING COMPANY, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        MASTEC SERVICES COMPANY, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer   

[Signature page to Second Amended and Restated Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



            MASTEC OF TEXAS, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        MASTEC NORTH AMERICA, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        MASTEC ASSET MANAGEMENT COMPANY, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        CHURCH & TOWER, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        POWER PARTNERS MASTEC, LLC
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        GLOBETEC CONSTRUCTION, LLC
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Financial Officer        THREE PHASE LINE CONSTRUCTION, INC.
      By:   /s/ Pete Johnson       Name:   Pete Johnson       Title:   President
 

[Signature page to Second Amended and Restated Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



            PUMPCO, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Vice President        GUARANTORS:

PHASECOM SYSTEMS, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and Chief Financial Officer        INTEGRAL
POWER &
TELECOMMUNICATIONS CORPORATION, LTD.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and Chief Financial Officer        MASTEC
NORTH AMERICA AC, LLC
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and Chief Financial Officer        THREE PHASE
ACQUISITION CORP.
      By:   /s/ Robert Apple       Name:   Robert Apple       Title:   President
   

[Signature page to Second Amended and Restated Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



            AGENT AND LENDER:
    Revolver Commitment: $85,000,000 BANK OF AMERICA, N.A.
      By:   /s/ Dennis S. Losin         Dennis S. Losin, Senior Vice President 
         

Address:
              Suite 800
              300 Galleria Parkway, N.W.
              Atlanta, Georgia 30339
Attention: Senior Portfolio Manager
Telecopier No.: (404) 607-3277

            LENDERS:
    Revolver Commitment: $75,000,000 GENERAL ELECTRIC CAPITAL CORPORATION, as
Syndication Agent and a Lender
      By:   /s/ Thomas Costello         Thomas Costello, Duly Authorized
Signatory           

Address:
              201 Merritt 7
              P. O. Box 5201
              Norwalk, Connecticut 06856
Attention: Loan Servicing Manager
Telecopier No.: (203) 229-5791

          Revolver Commitment: $25,000,000 PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Alex Council         Title: Vice President           

Address:
              4720 Piedmont Row Drive
              Suite 300
              Charlotte, North Carolina 28210
Attention: Alex Council
Telecopier No.: (704) 643-7918
[Signature page to Second Amended and Restated Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



          Revolver Commitment: $25,000,000 SIEMENS FINANCIAL SERVICES, INC.
      By:   /s/ Michael Kunst         Title:  Vice President           By:   /s/
Jim Fuller       Title:  Co-Head            

Address:
              170 Wood Avenue South
              8th Floor
              Iselin, New Jersey 08830
Attention: Michael Kunst
Telecopier No.: (732) 590-6648
[Signature page to Second Amended and Restated Loan and Security Agreement]

 